 PHOTO DRIVE UPGreg Bunker, a Sole Proprietor d/b/a Photo DriveUp and United Food & Commercial WorkersUnion, Local 428, affiliated with United Food &Commercial Workers International Union,AFL-CIO. Cases 32-CA-2914 and 32-CA-313624 August 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn 25 June 1982 Administrative Law JudgeJesse Kleiman issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law JudgeI Respondent asserts that the Administrative Law Judge's resolutionsof credibility, findings of fact, and conclusions of law are the result ofbias, and otherwise excepts to certain credibility findings made by theAdministrative Law Judge. After a careful examination of the entirerecord, we are satisfied that the allegation of bias is without merit. Thereis no basis for finding that bias and partiality existed merely because theAdministrative Law Judge resolved important factual conflicts in favorof the General Counsel's witnesses. As the Supreme Court stated inNLRB v. Pittsburgh Steamship Co.. 337 U.S. 656. 639 (1949), "[T]otal re-jection of an opposed view cannot of itself impugn the integrity or com-petence of a trier of fact." Furthermore, it is the Board's establishedpolicy not to overrule an Administrative Law Judge's resolutions withrespect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We find no basis for reversing his findings.Member Hunter agrees that Respondent's no-solicitation rule was un-lawfully broad and. therefore, violative of Sec. 8(aXI) of the Act, butdoes not endorse the holding of T.R. W Bearings, 257 NLRB 442 (1981),subscribing instead to the standard announced in &sex International, 211NLRB 749 (1974). See his separate opinion in Intermedies. Inc., 262NLRB 1407 (1982).Member Hunter also notes that the General Counsel, who bears theburden of proof throughout the case, met that burden with respect to thedischarge of employee Ellen Starbird.' In sec. C,4 of his Decision, the Administrative Law Judge made thealternative finding that Respondent's owner. Greg Bunker, "engaged insurveillance of his employees or at the least created the impression [ofsurveillance] among his employees ...." We agree with the Adminis-trative Law Judge that Respondent actually engaged in surveillance of itsemployees. The record shows that: (I) prior to the union activity, Bunkernever stayed an entire night shift at the plant, or if you credit his testimo-ny, which the Administrative Law Judge did not do, he stayed only onceor twice previously for a holiday rush; (2) he spoke individually with em-ployees, soliciting their grievances, and indicating that they would beremedied; (3) he assumed a position from which he could observe theemployees, and in which he could be observed by them; (4) he watchedemployee Jensen go out to dump the trash and deliver an authorizationcard to Starbird, who was not then "on company time"; and (4) he ad-mitted that he came to the plant, at least in part, to ascertain the cause of"morale" problems, "unrest," and purported harassment by union adher-ents. In light of all these facts, we find sufficient evidence from which toconclude that Respondent engaged in actual surveillance in violation ofSec. 8(a)(1) of the Act that evening, and find it unnecessary to pass upon267 NLRB No. 65and to adopt his recommended Order, as modifiedherein.AMENDED CONCI.USIONS OF LAWDelete Conclusions of Law l(c) and (d), and sub-stitute the following:"(c) Threatening his employees with unspecifiedharm, discharge, and plant closure if they engagedin union and/or protected concerted activities, orsupported the Union."(d) Engaging in surveillance of the unionand/or protected concerted activities of his em-ployees."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Greg Bunker, a sole proprietor d/b/a Photo DriveUp, San Jose, California, his agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, as so modified:I. Substitute the following for paragraphs l(c)and (d):"(c) Threatening his employees with unspecifiedharm, discharge, and with plant closure if theyengage in union and/or protected concerted activi-ties or supported the Union."(d) Engaging in surveillance of the unionand/or protected concerted activities of his em-ployees."2. Substitute the attached notice for that of theAdministrative Law Judge.the Administrative Law Judge's alternative finding that Respondentthereby also created the impression of surveillance.The Administrative Law Judge also inadvertently failed to include inhis Conclusions of Law, the finding in sec. C,3 of his Decision. that Re-spondent threatened his employees with unspecified bodily harm. In lightof this error, and our determination in the preceding paragraph, we willamend the Conclusions of Law, modify the Order, and issue a newnotice.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.329 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represent-atives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutaal aid or protectionTo refrain from the exercise of any or allsuch activities.I WILL NOT interrogate my employees re-garding their own and other employees' unionor protected concerted activities.I WILL NOT solicit my employees' griev-ances and promise that the grievances will beadjusted for the purpose of influencing the em-ployees' selection of a labor organization astheir bargaining representative.I WILL NOT threaten my employees with un-specified bodily harm, discharge, or plant clo-sure if they engage in union or protected con-certed activities.I WILL NOT engage in surveillance of theunion or protected concerted activities of myemployees.I WILL NOT promulgate or maintain an in-valid no-solicitation rule, or apply it in a dis-criminatory manner.I WILL NOT expressly or impliedly promisewage increases or other benefits to my em-ployees for the purpose of discouraging theirsupport of the Union.I WILL NOT discourage membership in orsupport of United Food & Commercial Work-ers Union, Local 428, affiliated with UnitedFood & Commercial Workers InternationalUnion, AFL-CIO, or any other labor organi-zation, by discharging employees or otherwisediscriminating against them in their hire ortenure.I WILL NOT refuse to recognize and, uponrequest, bargain with the Union as the exclu-sive collective-bargaining representative of myemployees in the following unit:All full-time and regular part-time laborato-ry employees and drivers employed by meat my Meridian Avenue, San Jose, Califor-nia facility; excluding all retail clerks, retailsales clerks, guards and supervisors as de-fined in the Act.I WILL NOT in any other manner interferewith, restrain, or coerce employees in the exer-cise of the rights guaranteed them under Sec-tion 7 of the Act.I WILL offer Ellen Starbird immediate andfull reinstatement to her former job or, if thatjob no longer exists, to a substantially equiva-lent position, without prejudice to her seniori-ty or any other rights or privileges previouslyenjoyed, and I WILl make Ellen Starbirdwhole for any loss of pay suffered by her as aresult of the discrimination practiced againsther, with interest.I WILL expunge from my files any referenceto the discharge of Ellen Starbird on July 23,1980, and notify her in writing that this hasbeen done, and that evidence of this unlawfuldischarge will not be used as a basis for futurepersonnel actions against her.I WILL rescind my invalid no-solicitationrule.I WILL, upon request, recognize and bargainwith the Union as the exclusive collective-bar-gaining representative of my employees in theappropriate bargaining unit set forth above,with respect to rates of pay, wages, hours, andother terms and conditions of employment,and, if an understanding is reached, embodythat understanding in a written, signed agree-ment.GREG BUNKER, A SOLE PROPRIETORD/B/A PHOTO DRIVE UPDECISIONSTATEMENT OF THE CASEJESSE KLEIMAN, Administrative Law Judge: Uponcharges filed in Cases 32-CA-29141 and 32-CA-31362on July 29, 1980, and October 17, 1980, respectively, byUnited Food & Commercial Workers Union, Local 428,affiliated with United Food & Commercial WorkersInternational Union, AFL-CIO, herein called the Union,the General Counsel of the National Labor RelationsBoard, by the Regional Director for Region 32, Oakland,California, duly issued an order consolidating these cases,an amended consolidated complaint and notice of hear-ing on March 10, 1981, against Greg Bunker, a Sole Pro-prietor d/b/a Photo Drive Up, herein called the Re-spondent, alleging that the Respondent engaged in cer-tain unfair labor practices within the meaning of Section8(a)(1), (3), and (5) of the National Labor Relations Act,as amended, herein referred to as the Act.3On MarchI The charge therein alleges violations of Sec. 8(a)(1) and (3) of theAct.z This charge alleges additional violations of Sec. 8(a)(1) and (5) of theAct.3 A complaint and notice of hearing was duly issued by the RegionalDirector for Region 32, Oakland, California, in Case 32-CA-2914 on Oc-tober 9, 1980. The Respondent, by counsel, duly filed an answer to thecomplaint on October 17, 1980, denying the allegations set forth therein.The Regional Director for Region 32 duly issued an order consolidatingcases, consolidated complaint and notice of hearing in Cases 32-CA-2194and 32-CA-3136 on December 16. 1980.330 PHOTO DRIVE UP17, 1981, the Respondent, by counsel, duly filed ananswer denying the material allegations in the com-plaint.4As appears from the evidence herein, in or about July25, 1980, or within a few days thereafter, the Union fileda petition for certification of representative with theBoard in Case 32-RC-1128, seeking an election amongvarious of the Respondent's employees located at its Me-ridian Avenue, San Jose, California, facility.5After ahearing held on August 25, 1980, the Regional Directorfor Region 32 duly issued his Decision and Direction ofElection in Case 32-RC-1128 in which he made variousrulings which will be referred to herein in subsequentportions of this Decision.6An election by secret ballotwas scheduled for October 21, 1980, but with the filingof the charges by the Union and the issuance of the vari-ous complaints by the Regional Director for Region 32,as hereinbefore set forth, the election was postponed.7A hearing was duly held before me in San Jose, Cali-fornia, on March 31 and April 1, 2. and 3, 1981. All par-ties were afforded full opportunity to appear, to intro-duce evidence, to examine and cross-examine witnesses,to argue orally on the record, and to file briefs." There-4 In the answer the Respondent also raised various affirmative de-fenses: As a "First Affirmative Defense," in substance, that the Union didnot represent a majority of the employees in an appropriate unit andtherefore the Respondent was under no duty to bargain collectively withit; as a "Second Affirmative Defense." in substance that. having a good-faith doubt as to the Union's majority representation. lhe Respondent de-manded an election to determine representative status; as a "Third Af-firmative Defense." that any majority support which the Union may havehad from the members of the unit designated resulted from coercion andunfair labor practices occurring on behalf of the Union consisting of thefollowing:1i Misrepresentation as to the benefit the union representatatives wouldguarantee.2. Failure to return union support cards signed by members of the des-ignated unit upon request.3. Misrepresentation as to the character of the support cards to em-ployees of the designated unit. Ellen Starbird and Gina Margherone.agents of the union represented to employees of the designated unit that asignature on a union support card would not mean a union wouldbecome the collective-hargaining agent for the members of tlhe designatedunit and that a signature on a support card only meant that the personsigning the same desired an election." Ronald Lind. an organizer for the Union. testified that the Union sentthe signed authorization cards it had received from the Respondent's em-ployees along with the petition for certification of representative to theBoard on July 25. 1980R See G.C. Exh. 2.7 The Board generally will decline to direct an election while unfairlabor practice charges that affect the unit involved in the representationproceeding are pending. The rationale is that the charges. if true, woulddestroy the "laboratory conditions" necessary to permit employees itcast their ballots freely and without restraint or coerciont See Edwards &Webb Construction Co.. 207 NLRB 614. 617, fn. X (17.73: .4nmerican .Me'talProducts Co. 139 NLRB 601 (1962)8 At the hearing counsel for the General Counsel moved to amend theamended consolidated complaint as to the allegations in pars. 6(i) and60Q) changing the dates set forth therein from "in or about August 1980'to "On or about July 29. 1980." The Respondent raised an objectionthereto on the grounds that he prepared his defense on the basis of theAugust 1980 date Albeit at the time the change in date appeared tI meto be slight, yet I was unsure that it would not have some significance oractually hbe prejudicial to the preparation and presentation of the Re-spondent's case and so I therefore granted the General Counsel's motilonto amend the amended consolidated complaint with leave to the Re-spondent to renew his objections thereto upon a showing of such signifi-cance or prejudice, or the need for a conltinuance to further prepare hisdefense thereon However. at the end of the hearing it became obvious tioall parties that the change of date did not affect. preludice. or hamper inafter, the General Counsel and the Respondent filedbriefs.9In his brief the Respondent seeks dismissal of theallegations in the complaint on the grounds, in substance,of failure of proof and that the charges herein are "total-ly without merit." For the reasons appearing hereinafterI deny the Respondent's request to dismiss the complaintin its entirety.Upon the entire record and the briefs of the parties,and upon my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, at all times material herein, has beena sole proprietor doing business as Photo Drive Up withan office and place of business int San Jose, California.where he has been engaged in the business of operatingretail photo service stores and a film processing laborato-ry. In the course and conduct of the Respondent's busi-ness operations during the preceding 12 months, theseoperations being representative of his operations at alltimes material herein, the Respondent derived gross rev-enues in excess of $500,000. During this same period oftime the Respondent in the course and conduct of hisbusiness operations purchased and received goods orservices valued in excess of $5,000 directly from suppli-ers located outside the State of California. The complaintalleges and, while the Respondent denies this, I find thatthe Respondent is now, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.'°Additionally, at all times material herein, Greg Bunkerwas and is the sole proprietor and owner of the business;Michael Shelander, the plant manager; Lynn Shelander.a night-shift supervisor; John Fritts, a swing shift super-visor; and Richard Isla, the quality control supervisorThe complaint alleges, the Respondent admits, and I findthat these persons are supervisors within the meaning ofSection 2(11) of the Act, and have been and are nowany way the Respolident's presentation of evidence coincerning this alle-garlon or his defense thereof and no renewsal of his objeclionl or mlotlonsthereon vas made by the Respondent9 The General Counsel in his brief "moves that the transcript be cor-rected in accordance with the attached "Appendix." I have review ed thepropo<sed correctioins and I find that they mostly concernl inaccuratetranspositions of sords and misspelled names aind designations. and donot affect matters of substance Therefore I grant the motion to correctthe transcript.'I While the Respondent denies this allegation in his alnstxer. he doesadmit therein receipt of gross revenues in excess of $S(X).(XO during thepast 1 2-month period and also purchasing and receil ing go.ods or sers ice,valued in excess of $5,000 which originated outside the State iof Califor-nia. It should also be noted that in the prior representation proceedinginvolving these same parties, Case 32-RC-1128. the Regional Directorfor Region 32 found that the Respondent. during the sanme aboIh 12-month period. "purchased goods and maerials from Kodak .alued miexcess of $200.(XX0 which goods and materials were received by Kodakfrom locations outside the State of California," and "had gross revcitlesin excess olf $5(X),(X)." and therefore concluded that the Resptondentr"meets the Board's jurisdictional standards for retail establishmenits,Cuarolina SupplieR & Ciemelnt Co_. 122 NLRB SS (105) See G C. Exh 2(Decision and Direction of Election)331 DECISIONS OF NATIONAL LABOR RELATIONS BOARDagents of the Respondent acting on its behalf within themeaning of Section 2(13) of the Act. I11. TIHIi IABOR ORGANIZAT IION INVOI VI:)The complaint alleges and, although the Respondentdenies this, I find that United Food & CommercialWorkers Union, Local 428. affiliated with United Food& Commercial Workers International Union, AFL-CIO,is, and has been at all times material herein, a labor orga-nization within the meaning of Section 2(5) of the Act. 12III. T Hi UNFAIR I.ABOR PRACTICEISThe amended consolidated complaint alleges, in sub-stance, that the Respondent violated Section 8(a)(l), (3),and (5) of the Act by interrogating his employees con-cerning their own or other employees' union and/or pro-tected concerted activities and union sympathies; bythreatening his employees with termination and other"unspecified reprisals" if they did not cease their unionand/or protected concerted activities; by threatening hisemployees with plant closure if the employees engagedin union activities; by engaging in surveillance of theUnion and/or protected concerted activities of his em-ployees; by soliciting grievances from his employees andimpliedly promising to remedy such grievances in orderto discourage their support for the Union; by promulgat-ing a no-solicitation rule in order to discourage his em-ployees from assisting the Union and from engaging inconcerted activities for the purposes of collective bar-gaining or other mutual aid and protection; by offeringemployees a wage increase and other benefits in order todiscourage their support for the Union; by discharginghis employee Ellen Starbird and failing and refusing toreinstate her because she joined or assisted the Union orengaged in other protected concerted activities for thepurposes of collective bargaining or other mutual aid orprotection; and by failing and refusing and continuing tofail and refuse to recognize and bargain with the Unionas the exclusive collective-bargaining representative ofthe employees in an appropriate unit. The Respondentdenies these allegations.A. BackgroundThe record shows that the Respondent operates ap-proximately 45 retail photo service stores throughout the'' The Respondent admits in his answer that Greg Bunker and Mi-chael Shelander are supervisors within the meaning of Sec. 2(1 I) of theAct and agents of the Respondent within the meaning of Sec. 2(13} of theAct. At the hearing the parties stipuiated as to this with regard to L.ynnShelander. John Fritts, and Richard Isla12 After a hearing in Case 32-RC-1128, which involved the same par-ties as herein, the Regional Director for Region 32 found:The record reflects that Petitioner is an organization in which em-ployees participate and represents employees with respect to wages.hours and other conditions of employment. Further, Petitioner en-gages in collective bargaining negotiations with employees on behalfof its members which culminate in the signing of collective bargain-ing agreements. I therefore conclude that the Petitioner is a la~bor or-ganization within the meaning of Section 2(5) of the Act. .MichiganBell Company, 132 NLRB 632 (1961).See G.C. Exh. 2. Moreover the Respondent failed to produce any evi-dence at the hearing contradicting this or supporting his denial as to theUnion's status as a labor organization within the meaning of the Act.State of California and in connection therewith operatesa film processing laboratory located on Meridian Avenuein San Jose, California, this facility being the one in-volved in the instant matter. The Respondent's oper-ations consist of the picking up and delivery of film bycompany-owned vehicles or otherwise'3 from the retailoutlets and the processing of that film at the MeridianAvenue, San Jose, California, facility. The processinglaboratory occupies a room "about under 2,000 squarefeet" in which the photo processing machines are locatedwith approximately 16 or 18 different work stationstherein. The plant manager's desk area is off to one sidebut visible from all the employee work stations. There isa break area with a large "cafeteria-style" counter withchairs, a coffeepot, microwave oven, refrigerator, anddrinking fountain. This area serves as a "lunch-room" aswell.'4The Respondent maintains three work shifts foremployees at the laboratory around the clock, the dayshift, "swing" shift, and the night or "graveyard" shift.Besides Michael Shelander, the plant manager, KathyBuchan, the day-shift supervisor, John Fritts, the"swing" shift supervisor, Lynn Shelander, the night or"graveyard" shift supervisor, and Richard Isla, the qual-ity control supervisor, the Respondent usually employedapproximately "twenty-five full-time and regular part-time labor employees and one full-time driver."'5B. The EvidenceThe "Pornography Incident":'6At approximately 2:45a.m. during the night shift which began on the eveningof July 14 and ended on the morning of July 15, 1980,employee Ellen Starbird,17while working at one of theprint cutting machines, discovered some photographswhich disturbed her. In substance the photographs de-picted a nude woman chained by her arms and legs in a"spread eagle" position, her face covered by a blackleather mask, with electrodes attached to her vagina andblood appearing in the photographs. "'':' There is testimony in the record that a PSA strike and closedown ofthe Los Angeles International Airport created a problem as to the receiptof film to be developed at the laboratory, indicating that delivery of suchfilm from southern California is made by airmail or through the airlines.14 See the testimony of Michael Shelander. Greg Bunker, Ellen Star-bird, and G.C. Exh. 2'5 See G.C. Exh. 2. As will be more fully set forth hereinafter, in July1980 the Respondent also employed Perseram Swami who was the nightor "graveyard" shift supervisor for a short period of time, approximately3 weeks prior to Lynn Shelander becoming this shift's supervisor. Thenight or "graveyard" shift will hereinafter be referred to as the "nightshit."I" At the hearing the event which occurred during the night shiftcomprising the evening of July 14 and the morning of July 15, 1980,came to be known and referred to as the "pornography incident" or"porno incident.""? The evidence shows that Starbird was hired by Plant Manager Mi-chael Shelander during the last week in April 1980 as an hourly paid lab-oratory employee. Starbird was employed on the night shift, from ap-proximately I I p.m. to 8 a.m., primarily as a cutter of negatives andprints on the culling machines in the laboratory. She worked 45-50 hoursweekly during her employment with the Respondent, her salary being $4per hour.'s Starbird described the scenes in the photographs as follows:The pictures were of a woman, most of them, and she was-herarms and her feet were chained and she was being crucified upsideContinued332 PHOT() DRIVE UPI'Starbird testified that she showed the photographs toJohn Fritts, the only supervisor present in the laboratoryat the time, who took the pictures and exhibited them toEric Jensen and the other men in the processing area,and to Donald Alan Slater in the darkroom.t9 Starbirdstated that she had in the meantime continued workingand, after Fritts had finished showing the photographs tothe other employees he returned to her work station andsaid to her, "Everyone got their kicks. You can shipthem out now." Starbird related that she told Fritts."John, I think this is serious. I think you should call thepolice on this one," to which Fritts replied, "Well, I'llleave them for Mike," and he placed the photographs onPlant Manager Michael Shelander's desk.20Starbirdadded that, "a few minutes later, I took my break and Iwent over to the phone and I called the police. And Iasked for the Homicide Division and I reported the pic-tures, and they said they would send someone over."While Starbird admitted awareness of the Respond-ent's "rule" that pictures depicting child abuse or moles-tation, cruelty to animals, or exhibiting violence or thecommission of a crime were to be brought to a supervi-sor's attention, she testified that it was never explained toher that, if it constituted a police matter. Plant ManagerMichael Shelander would "handle" it. Starbird statedthat, while she believed that company procedure wasbeing followed in connection with the pornographic pho-tographs, she had called the police in the hope and withthe desire that police authorities could somehow save thewoman's life or assist her in her distress. According toStarbird her call to the police was made at approximate-ly 3 a.m. on July 15, 1980.21Starbird testified that, soon after she telephoned thepolice, Perseram Swami, her immediate supervisor, andRichard Isla now returned to the laboratory and she toldSwami, "I just called the police on these pictures," andshowed him the photographs. She stated that Swami re-sponded, "Oh, you can't do that. You can't call thepolice into the lab." According to Starbird, Swami in-structed her to call the police back and tell them she hadbeen mistaken, but that she asked him instead to reviewthe pictures again. She related that Swami looked at thephotographs and then both he and Isla spoke to herdown, spread eagle, and they-there was a-appeared to be a blackleather mask covering her face. She appeared to be-hampering herability to breathe.There were electrodes coming out of her vagina, and there ap-peared to be a tube of blood coming out as well, and there was-inone picture, there were two men standing at her--She was un-clothed ... They were clothed ..... She was chained. I-she wasprobably not a willing participantStarbird continued that there were "twelve to twenty-four" of these pho-tographs and, "I thought the woman was dying, that she was being mur-dered."19 Starbird testified that pornographic photographs had been discov-ered on other occasions and exhibited to the employees working at thelaboratory. According to Starbird also present in the laboratory at thetime this occurred were Jackie Shibata, Pamela Kidder, I ee Ann Will-hite, Linda Sue Basim, Eric Jensen, Donald Alan Slater, and herself20 Shelander was not due to appear for work until later that morning21 Starbird testified that during her employment with the Respondentno other employee had ever called the police into the laboratory. How-ever, Isla testified that the police had been summoned to the laboratoryon previous occasions presumably prior to Starbird's employment.about what had occurred."2Starbird continued that Islatold her that it was very difficult for the police to findout what happens in such cases since at times theycannot locate the woman in the photographs, or, whenthey do find the participants "she usually doesn't presscharges," and therefore Starbird "might as well call thepolice back."2aShe added that Swami now said to her,"If it was an animal or-something, that would be an-other matter, but its just pictures of a woman. I wantyou to call-I want you to tell the police you made amistake and then go home." Starbird recounted that theother female employees, working at the plant when thisincident occurred, were "outraged at the company atti-tude as expressed by Swami and Richard [Isla]."24Starbird testified that approximately 10 minutes laterfour policemen arrived at the plantsite in an automobileand she, Swami, and Isla met them outside the laborato-ry. She related that, just prior thereto, Swami had againtold her to advise the police that she had made a mis-take, but she refused to do so telling Swami, "Well, youcan tell the police whatever you want to. I'm going togive my report." She stated that Swami also told her"not to discuss it with any of the other employees." Star-bird recounted that she described the photographs to oneof the police officers25who then asked Swami for thephotographs to which request Swami refused, also tellingthe policeman that he could not enter the laboratorypremises. Starbird continued that after the police officerindicated that he was now investigating a possible homi-cide and if the matter could not be discussed with Swamiat the laboratory he would arrest Swami for "obstructingjustice" and they could "discuss it downtown," Swamiwent into the laboratory and made a telephone call afterwhich the police officer was allowed to enter the plant.Starbird added that Swami also made another phone callbefore he turned the photographs over to the police2622 Starbird testified that at this point "the machines were turned offand other people were taking their breaks as well."2: After Starbird's recollection was refreshed she recalled that Isla hadalso stated to her that "We usually don't call the police on these kind ofpictures because the women are usually-you usually can't find thewomen, and-if you do, they don't make a report."24 Interestingly the Respondent in his brief uses this testimony to "sug-gest that Starbird showed the pornographic pictures to fellow employees,and caused this work slowdown," in support of his own witnesses' rendi-tion of what occurred therein and in view of Starbird's denial of this inher testimony thereon. However I do not agree Various inferences canbe drawn therefrom since Starbird also testified that Swami and Jensenboth had showed the photographs to the other female employees presentIt can only be appropriately inferred from this, before the credibility ofthe witnesses is determined, that the women employees were aware ofwhat the photographs depicted and as to the attitude of Swami and Islaconcerning these pictures.25 According to Starbird after she had given a description of the pic-tures to the policeman he stated, "Well, that sounds like a possible homi-cide."26 Michael Shelander testified that during the early morning of July15, 1980, while at home, he received a telephone call from Swami at theplant who reported that Starbird had called the police concerning somepornographic material she had discovered and that Starbird had been senthome because of her actions. Shelander stated that he told Swami tohandle the problem and leave the photographs for him to review later,when he came to work. He continued that Swami called him back withinan hour and advised him that the police had arrived and wanted to seethe photographs. Shelander related that after he spoke to the police offi-cer on the phone it was agreed that the police could view the picturessince the officer felt that "there was a possible homrnicle" involved.333 DECISIONS OF' NATIIONAL lAHOR REL.ATIONS HOARDwhereupon the officer requested copies of the pictures.recorded Starbird's name and address and that of thecustomer on the film envelope, and then left after thank-ing Starbird for her cooperation.27According to Star-bird, after the police left she did not complete her workshift but instead went home because Swami had told hershe would be sent home "if I didn't withdraw my state-ment from the police and I left as s on-shortly after thepolice did."2"Starbird also testified that before she leftthe laboratory she asked Swami if she was fired andSwami told her to ask Michael Shelander "the nextmorning."Starbird testified that she called Michael Shelander atthe plant later that morning, July 15, 1980. at approxi-mately 9 a.m. speaking to Lynn Shelander since MichaelShelander had not arrived at the laboratory as yet and itwas agreed that Shelander would call her back when hecame in.29She stated that during her conversation withLynn Shelander, Shelander said, "I hear you had a littletrouble last night .... Yes, I saw the pictures. I wouldhave called the police myself if I had been there.":a0Starbird related that Michael Shelander "returned mycall at about 10:30 or 11:00 a.m." and after she asked himif she was fired he said, "Well, you can come ill andapologize to Swami [for what you did last night]; other-wise, I'll consider that you've quit." She continued thatshe told Shelander, "Well, I'll be happy to come back in,but I have no intention of apologizing to Swami," towhich Shelander responded, "Well, we'll see you tonightthen." Starbird added that when she appeared at the lab-oratory for work that evening, July 15, 1980, MichaelShelander approached her and said, "I'm glad you camez' Starbird testified that after the police officer had examined the pho-tographs he said, "she certainly doesn't look like a willing participant,."and that since the pictures were from Long Beach, the Saln Jose PoliceDepartment would contact the "Long Beach Homicide Division" aboutthis matter.a8 Starbird testified that, from the time of her discovery of the "portin-graphic" pictures, to the time the police left the laboratory, she had onlyshowed the photographs to Fritts and Swami. She added that it wasFritis and Swami who exhibited the pictures to some of the other em-ployees.29 Lynn Shelander is the wife of Michael Shelander. According to thetestimony of Michael Sheltander, she was working in customer sersice atthe time and was not a supervisory employee. However, Lynn Shielandertestified that she had been the night-shift supervisor prior to Swami's hirein or about June 1980, whereupon she was transferred to customer serv-ice. She stated, "At the time that [Swami] was terminated I was in chargeof customer service, which had nothing specifically to do with produc-tion." Lynn Shelander related that Swami was terminated by the Re-spondent on July 17, 1980, "the Thursday night after the incident," soonafter the "pornographic incident" had occurred.30 While Lynn Shelander did not deny making this statement she how-ever also testified that Starbird's conduct in calling the police was a vio-lation of the Respondent's policy regarding the discovery and handling orpornographic photographs. According to Shelander the Respondent'spolicy, which is unwritten, requires that an employee who beliesves pho-tographs to be objectionable should give them to the shift supervisor sWhoreviews the pictures. If the photographs depict sexual acts involving chil-dren or child abuse or brutalization, cruelty to animals, bestiality, orwomen in dangerous sexual distress, etc.. they are referred to the plantmanager who makes the determination as to what should be done, i.e.,whether to return the photographs to the owner or report such photo-graphs to the police for investigation. She stated that this is the commonpractice in the film developing industry. Shelander added that eventhough she agreed that the police should have been notified about thephotographs Starbird had discovered, Starbird's actions in directly con-tacting the police herself constituted an act of insubordinationin tonight. You're a valuable employee. You'll be up fora review soon, and you can expect a raise."Michael Shelander, who was not present when theabove incident occurred, testified that he was apprised ofit when he came to the laboratory that morning, July 15,19X0, by the supervisors present when the incident hap-pened, John Fritts, Richard Isla, and Perseram Swami.Shelander related that, during his telephone conversationwith Starbird on that day, he explained the Respondent'spolicy concerning the discovery and handling of porno-graphic material at the laboratory and told her that shewas wrong in taking it upon herself to call the police.Shelander stated that he told Starbird that she shouldapologize to her supervisor, Swami, for her actionsduring this incident to which Starbird responded that"she didn't think she owed [Swami] an apology, and shewould not do that." Shelander continued that when hearrived at the plant that morning, "I found that the pro-duction had come to a complete stop. Work was notmoving .... By the time I got there, the police hadgone, and I made-first to get productivity moving, pro-duction moving again." He added that there was "a largedelay" in overnight customer service because of this inci-dent and "the day shift had to finish up the night shiftswork." However, Shelander did not deny Starbird's testi-mony concerning his praise of her actions that morning.Moreover Lynn Shelander testified that the Respondentthereafter gave Starbird "the benefit of the doubt" as tothis incident, overlooking it because Starbird had nowbeen made aware of the procedure to be followed by theoccurrence of the incident itself, with Shelander agreeingthat it was now considered by the Respondent to be a"closed issue."Lynn Shelander testified that the Respondent's policyconcerning pornography was explained to each new em-ployee during their training period to the effect that"when pornography appears to be between two consent-ing adults, we let it go.... If it involves ...wherepossibly a woman might be in danger of her life, crueltyto animals, anything regarding minors" it is to bebrought to a supervisor's attention. While Shelander ac-knowledged having a hand in training Ellen Starbird as anew employee, she did not directly testify that she hadpersonally explained this policy to Starbird and it wouldappear to be her testimony by inference that she did sosince she stated that she explained this policy to everyemployee she trained.Michael Shelander similarly testified as to the Re-spondent's policy concerning pornographic photographsstating that he had explained the policy to all superviso-ry employees who presumably then instructed the em-ployees under their supervision as to the proper proce-dure thereon. Supervisors Richard Isla, John Fritts, andLynn Shelander all testified to having knowledge of thispolicy as did employees Eric Jensen and Donald AllenSlater. Fritts also testified that, while he did not know ifthere was a rule prohibiting an employee from contact-ing the police directly, "It was more an implied rule."Furthermore, according to Flitts' testimony, he did notspecifically explain the Respondent's policy concerningpornographic materials to the employees he trained.334 PHOTO DRIVE UPAdditionally, while Gina Margherone could not re-member if. at the time she was hired by Michael She-lander, he had told her about the Respond ent's rules andregulations. she did recall that he had not mentionedanything to her about the rule concerning the handlingof pornographic material. Moreover, Starbird and JackieShibata also testified that although they were generallyaware of such a rule or policy. the mechanics or oper-ation thereof had not been specifically explained to themwhen they were hired by the Respondent.Richard Isla testified that when Starbird discoveredthe pornographic pictures during the early morning ofJuly 15, 1980, she immediately brought them to the at-tention of Swami, her supervisor, whereupon Swamicame over to him and asked what should be done withthe photographs. 3He states that Starbird appearedangry about the pictures and wanted something to bedone about them and Isla told Swami to "leave them forMr. Shelander." Isla related that Starbird now becameupset because they had not called the police "right thenand there" and started to exhibit the pictures to the otherwomen in the "finishing department,"32causing "a com-motion" for about "an hour. an hour and-a-half, some-thing like that,":3 and refusing to return to her work sta-tion. According to Isla about "15 minutes to a half-hour"after Swami had brought the pictures to his attention,Swami advised him that Starbird had called the police,"she didn't want to wait till the morning."34He contin-" Isla testified that. since Swami had been a supervisor for only abouta month. Isla was training hint in his duties including the Respondent'spolicies and procedures Isla admitted that while he wvas aware (of Ihe Re-spondeni's policy to leave unusual pornographic material for the plantmanager to handle he did not convce this to Starbirdae Starbird denied ever having taken the pornographic photographsfrom Shelander's desk and exhibiting them to other employees. She alsodenied discussing these photographs with fellow employees for thereason that Swami had instructed her not to do so. According to Starbirdit was Fritts who had initially shos.ed the pictures to the male employeesat the laboratory after she brought them to his attention, and thereafterSwami and Eric Jensen showed them to the other employees. includingthe female employees at work that evening'3 Subsequently Isla changed his testimony to "less than an hour."Greg Bunker. the Respondent's owner, although not present at the labo-ratory when this incident happended, also testified that the "pornograph-ic incident" caused "a real disruption of the plant and it prevented agood portion of our processing tor not he able to he shipped out in themorning."However, Starbird testified that she did not believe the plant was dis-rupted as a result of her having called the police. While she admitted thepossibility that if she had not called the police work at the plant wouldhave proceeded as usual, she refused to classify what occurred as a dis-ruption or disturbance, and she felt that she had not caused it anyway.She stated that the incident occurred during the employees' lunch breakand was not the cause of "any stoppage that I know of" It is interestingto note that although admittedly the more experienced and senior super-visor present that evening, and with production allegedly having come toa complete halt, Isla did not himself direct Starbird to stop "disrupting"the laboratory workers and for the employees to return to their workMoreover according to his testimony Starbird was supposedly showingthe pictures to her fellow female employees. and in view of Swami'shaving told Isla that he was unable to "get production out. because of thecommotion within the lab," and albeit Isla's own testimony that at thetime and because of Suami's inexperience on the job, Isla "answered allquestions concerning the night shift. until I could hase [Swami] takeover," it seems most strange that this was not done unless this occurrencehad not happened as Isla related34 Isla also testified that Swami had previously told him that Starbird"did not want to leave the photographs on Mike's desk. that she wasgoing to call the police " Hlox.exer, according to Isla's testimony he re-ued that after the police arrived at the laboratory andsome telephone calls were made to Michael Shelander,the police were given the photographs to view.35Islaadded that the police showed particular interst in thephotograph depicting a woman with electrical wires at-tached to her body and "said something to the effect:We might have something here .... that they haveseen photographs like this, and that if she was a willingparticipant, then they couldn't do anything about it.They just wanted to check to see if she was okay." Islarelated that "within an hour after the police came" heleft the laboratory and went home.Concerning this incident "swing" Shift SupervisorJohn Fritts, a witness for the Respondent, testified thatnear the time he was getting ready to leave the laborato-ry at the end of his work shift he passed by Ellen Star-bird's work station and she handed him some porno-graphic photographs that she had discovered and askedhim to look at the pictures. Fritts stated, "At the time Ididn't realize that she was upset. I mean, the lab was stillpretty new and things were still pretty loose at the timeand I thought she was just showing me some goodpornos." Fritts continued that he then showed the photo-graphs to Donald Allen Slater and returned them toStarbird. 6 He related that Starbird told him, "John itlooks like the girl is in pain," and he then realized that"she was serious" and said that he would leave the pho-tographs on Michael Shelander's desk to look at "whenhe comes in in the morning." According to Fritts, Star-bird said, "okay."Fritts testified that he then placed the pictures on She-lander's desk and Swami, who was sitting there at thetime, glanced at the photographs and told him, "there'snothing wrong with these pictures" to which Fritts re-plied, "Yes, I know, but Ellen's upset, I'm going to savethem for Mike." He added that Starbird's work stationwas located approximately 7 feet from the desk and thatshe was within hearing range. Fritts then left the labora-tory and went home.37Another witness for the Respondent. employee EricJensen, testified that he was familiar with the rule re-garding pornographic material and that at the time the"pornographic incident" took place he observed Starbirdtalking to Swami and Isla and that she seemed veryupset. He stated that Starbird then proceeded to showfrained from personally prohibiting Starbird from calling the police au-Ihorities, instead directing Swami to do so despite Swami's confessed in-ability at the time to even get the other employees to return to their,work stations, because he was too busy to do so while all this was hap-pening. In reviewing Isla's testimony I found it at times confusing andchangeable, designed more to foster the Respondent's contentions hereinthan to relate what actually had occurredas Isla testified that it was he who had instructed Swami to telephoneShelarnder before the police came to apprise him of what was happening.:lb While Slater testified as a witness for the Respondent he gave notestimony concerning this incident Additionally Eric Jensen testified thatFritts had shown him the photographs that evening as well'7 Fritts testified that pornographic pictures are "common-place" andthat "as far as my experience goes, they were Just goodL pornography."He related the pictures depicted "a naked lady laying o,. either a table ora bed with what looked like wires attached to parts of her body .She appeared to. have electrical wires attached to her Iprliate,]"335 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe pictures to employees in the "break area.":" Jensenadded that some of the employees were on their "lunchbreak" and some were working at the time and when thepolice arrived the workflow stopped, "things just sort ofcame to a dead standstill." Jensen related that he wasshown the pornographic photographs several times thatevening by Fritts, Isla, and Starbird.39The Union's Organizational Campaign. Ellen Starbirdtestified that sometime in early July 1980 she called the"AFL-CIO" to inquire about the possibility of unionrepresentation at the Respondent's Meridian Avenueplant and as to which Union had jurisdiction over photoprocessing plant employees.40She was told by SalLopez, a union representative, that he would check intoit and have the appropriate union contact her. Starbirdstated that she called Lopez a second time and he ad-vised her that he was still checking into the matter. Star-bird continued that soon thereafter, also in early July1980, Steve Stamm, a union organizer, called her athome and arrangements were made to set up a meetingbetween them. Starbird related that on July 15, 1980, shecalled Stamm and told him that she had been sent homeearly from work and discharged because of the "pornog-raphy incident." She added that after she spoke to She-lander and realized that she had been "rehired," sheagain telephoned Stamm and apprised him of this, atwhich time they discussed the possibility of setting up ameeting on July 18, 1980, between union representativesand the Respondent's employees and Stamm arranged tomeet Starbird at her home that day to work out the de-tails of such a meeting.Starbird testified that she met with Stamm at her homelater that day, July 15, 1980, and Stamm explained aboutthe Union's dues payments and "the insurance plan andthe medical benefits." She continued:...he explained to me about talking to people,other people at the company. And he explained tome the process for collecting cards. He told me Iwas free to talk to people about the Union duringbreaks and when I wasn't working and he told methat I could hand out cards and ask people ...toread the cards before they signed them and not totell anybody that they were signing a card for-toget an election.Starbird added that Stamm gave her approximately 15-20 union authorization cards to distribute to fellow em-ployees for their signatures and a union meeting was ar-ranged to be held at Flaggs Restaurant at 9 a.m. on July18, 1980.41S8 According to Jensen these employees were Jackie Shibata, PamelaKline, Lynn Cole, Pamela Kidder, and two other employees he could notname. Jensen believed that these employees "might have been on theirbreak," while both Shibata and Kline testified at the hearing they werenot asked about this.39 Jensen described the photographs as depicting "a heavy case ofbondage," with a woman "tied up" with what looked like "A vibrator"with an "extension cord" connected to it attached to her "privates."4' Starbird testified that at a previous time she had been an organizerfor the United Farm Workers in California.4~ Starbird admitted to strong prounion feelings wanting the Union torepresent the Respondent's employees for purposes of collective bargain-ing.Starbird related that during her work shift thatevening and into the early morning (July 15-16, 1980)she distributed authorization cards to employees GinaMargherone and Donald Alan Slater42and she also in-vited to the union meeting "pretty much everybody atthe plant who wasn't a supervisor."43She stated that sheasked Margherone to speak to any other employees whoMargherone felt would be interested in the Union and toinvite them to the meeting as well. Starbird continuedthat she later saw Margherone in conversation withLynn Cole, who Starbird believed had come to the labo-ratory to pick up her paycheck since Cole no longer wasemployed by the Respondent, after which Cole immedi-ately "Walked directly over to Mike Shelander andspoke to him."44She added that after Cole and She-lander finished their conversation she observed Coleleave the plant and Shelander, who had "turned brightred," went over and spoke to Margherone.45Gina Margherone46testified that on July 16 or 17,1980, while working at her "machine," Starbird asked4a Starbird testified that, when she gave the authorization card toSlater, she told him, "We were collecting cards to get a union at theplant " As appears from the record evidence herein, on July 17, 1980,Starbird invited Slater to attend the union meeting to be held the nextday and according to Starbird, when he declined her invitation, she askedhim if he still had the authorization card she had previously given himand he said, "that he had lost it." She stated that after Slater advised herthat he was still interested in signing an authorization card she gave himanother card which he then signed Slater's signed authorization card isdated July 17, 1980. (See G.C. Exh. 13.)Slater testified that he had initially received an authorization card fromsomeone whom he could not recall, which he did not sign but, instead,"threw it away or I left it home " He continued that on July 17, 1980, hewas given another authorization card by Ellen Starbird in "the breakarea" at which time, "We were more or less talking about the benefitsand a raise and that it didn't-all it would do is bring an election. Itdidn't mean it was a vote or yes or no. It would just bring an election."Slater related that he read the card, understood what it said, and thensigned it. Slater seemed unsure about the above dates and had to beshown his signed authorization card in evidence to refresh his recollec-tion as to when he had signed it. On cross-examination Slater also testi-fied that Starbird had said, in response to his question as to what the au-thorization card meant and what would happen to it, "it wasn't a vote foryes or no. It was more or less for-to get an election. ..They needed...so many union cards signed ...before they could get an election. Ithink it was over 50 percent of the employees had to sign it." He addedthat while he had told other employees that he had signed a union au-thorization card he did not tell Fritts, his immediate supervisor, aboutthis nor did he tell Michael or Lynn Shelander. Starbird denied tellingSlater that the sole and only purpose of the card was to obtain an elec-tion or to "support an election."43 Starbird testified that she had spoken to Jackie Shibata, DonaldAlan Slater, Eric Jensen, Lee Ann Willhite, Pamela Kidder, Diane Long,Linda Sue Basim, Mary Sweeney, Pamela Kline, and Gina Margherone.44 Michael Shelander testified that Lynn Cole had appeared at the lab-oratory that evening to pick up "her final check," having previously ter-minated her employment with the Respondent..4 Starbird testified that although she observed the happening of thesevarious conversations, and in the sequence as related, she could not over-hear anything that was said between the participants thereto.40 Margherone was employed by the Respondent at the time theevents set forth herein occurred although she was later terminated forcause, she had broken "a piece of company equipment." She testified thatshe was not a willing witness for any of the parties, having been subpoe-naed to appear herein, and acknowledged having feelings of anger andhostility toward the Respondent because of her discharge, toward theBoard because of the refusal of the Regional Director for Region 32 toissue a complaint against the Respondent when she filed a charge con-cerning her termination, and toward the Union since she had worked tobring the Union into the Respondent's plant but the Union had failed tosupport her concerning her discharge.336 PHOTO DRIVE UPher what she "thought about getting a union in PhotoDrive-Up," and when Margherone responded that it"sounded pretty good," Starbird told her about a meet-ing scheduled on July 18, 1980, for "Friday morningabout 9 or 10 o'clock," between union representativesand any interested employees of the Respondent. Laterthat evening, according to Margherone, she remarked to"Lynn"47that "some people in the plant were thinkingabout getting a union in the plant" to which "Lynn" re-plied, "oh really?" Margherone related that she then ob-served "Lynn" go over to Michael Shelander and speakto him. She continued that thereafter Shelander cameover to her and...he said that he'd heard that there was goingto-that people were trying to get a union into theplace and I told him yeah-and he asked me if Iwas going to the meeting that was held the nextday and I told him, yes, I was.48Also concerning this, Michael Shelander related:I first became aware of the involvements of some ofour employees in the union activity around the 16thor 17th of July, when an employee named LynnCole came in to pick up her final check. At thattime she said to me "I don't know if you're awareof it, but there's a union meeting scheduled--"49Shelander stated that after Cole had told him that GinaMargherone had been the source of this information heshortly thereafter5°went over to Margherone and "Iasked her what she knew about a union meeting." She-lander continued, "[She] said only that there is one. Shesaid is this going to get me fired and I said of coursenot."Shelander testified that he informed the Respondent'sowner, Greg Bunker, about this "probably the same dayas the first conversation with Gina ...the 17th or 18th.I think it was a Thursday." Later in his testimony hefixed the date as July 17, 1980. Shelander stated that,when he apprised Bunker of the union meeting, Bunkerseemed unconcerned although Shelander himself was"concerned" and "nervous" about this, with Bunker ad-vising him to "calm down." He related that Bunker toldhim that he would contact his attorney to seek adviceabout what was happening. Shelander continued that hisconcern stemmed from his "previous unpleasant experi-ences with Unions and it worried me [about] the possibil-ity of the Photo Drive Up facility being unionized." She-lander added that he and Bunker spoke about the possi-47 Margherone testified that "Lynn" was not employed by the Re-spondent at that time. It is obvious from the record that "Lynn" is LynnCole, a former employee of the Respondent. See Starbird's testimony andfn. 44 herein.4' Margherone testified that when Shelander asked her if she weregoing to the union meeting she did not feel intimidated by this question4' Shelander read this into the record from an affidavit he had givenpreviously to a Board agent during the investigatory stage of this pro-ceeding after he had initially testified that he had first learned about theUnion's organizing campaign "around" July 18, 1980.5o On cross-examination Shelander now testified that his conversationwith Margherone occurred "one or two hours" after Lynn Cole had ad-vised him that Margherone was the one who had told her about thescheduled union meetingbility of a union organizational campaign at the laborato-ry "many times" thereafter and as to "what the Compa-ny could do legally."51The Meeting of July 18, 1980. A meeting between rep-resentatives of the Union and various of the Respond-ent's employees occurred at Flaggs Restaurant on July18, 1980.52 Starbird testified that present at the meetingwere Ronald Lind, a union organizer, and employeesGina Margherone, Jackie Shibata, Lee Ann Willhite,Linda Sue Basim, Darla Jean Espinoza, and herself. Star-bird related that Lind explained to the employees presentthat once the Union received the signed authorizationcards of a majority of the Respondent's employees theUnion would "approach the owner" and request recogni-tion. She stated that Lind said that, if the Respondentdoubted the Union's majority status, the Union wouldoffer to show the signed cards to a neutral third partyfor verification which would protect the identity ofthose employees who had signed the cards from disclo-sure to the Respondent and, if recognition were stilldenied, the Union would then seek an election throughthe Board's processes and, thereafter, "bargain with theEmployer for a contract."53Starbird continued that Shibata asked Lind aboutunion dues and he told her that employees "wouldn'tstart paying dues until after we already had a contract."She related that Willhite questioned Lind about theUnion's membership initiation fee and Lind advised themthat "you don't pay initiation fees until 30 days afterthere's a contract, and the people that started workingthere ...before a month after the contract is signeddon't have to pay initiation fees to become members ofthe Union." Starbird testified that she, Shibata, Margher-l' Shelander testified that on or about July 24 or 25. 1980. the Re-spondent's "General Counsel" instructed him "not to interrogate, not tointimidate, not to threaten, not to spy [upon employees] I. was toldthat I could not ask questions pertaining to Union activity." He also testi-fied subsequently that this occurred "probably in August, 1980" and thathe and Bunker discussed the Union's organization campaign "half adozen times" between the time Shelander advised Bunker about theUnion's campaign and the time the Respondent's "General Counsel" in-structed them as to what their response should be theretoa2 Margherone testified that the meeting lasted from approximately 9a.m. to 12 noon. Ronald Lind, the Union's representative. testified thatthe meeting started at 8:30 and lasted about 2 hours.sa Lind testified that he told the employees at the meeting.that by signing the authorization cards they were giving the Unionthe authority to represent them. And that once we obtained the ma-jority of the employees' signatures on cards, we would approach MrBunker and demand recognition based on majority status. I told theemployees that at this time if Mr. Bunker were willing to submit towhat we called a card check, and have a neutral third party look atthe cards, and we did have a majority, that we could commence col-lective bargainingI also told them that in all probability he would not give us recog-nition through a card check, and at the same time that we made ademand we would also file a petition with the National Labor Rela-tions Board to conduct an election.I told employees that the normal circumstances, if they were to goto work in a Union shop, that they would have to pay an initiationfee. but we have a policy at Local 428 that in newly organized unitswe waive the initiation fee for all employees who are working at thelocation up until 30 days after a contract is signed.Lind also testified that he told the employees about dues amounts andthat "no one would pay dues until they were enjoying the benefits thatwould come out of a new contract."337 DI)ECISIONS ()F NATIONAL LABOR REI.ATIONS BOARDone, Basim, and Willhite all signed authorization cards atthe meeting and gave them to Lind.'4She stated thatshe also gave to Lind Donald Slater's signed card whichshe had received from Slater previously.`- Starbirdadded that at the meeting Margherone advised her thatMichael Shelander knew about the meeting becauseLynn Cole had told him about it.Starbird also testified that subsequently she receivedsigned authorization cards from employees Mary Swee-ney, Jennifer Paet, Elaine Brewer, Brenda Flowers,Pamela Kidder, and Karen Gomez which she thenturned over to Lind.56As to the authorization card ofDarla Jean Espinoza, Starbird stated that Espinoza hadasked Shibata to give her signed card to Starbird whichShibata did and Starbird also gave this card to Lind.57Lind acknowledged that he received the signed authori-zation cards from Starbird. He testified that Starbird hadalso given him the signed authorization card of PamelaKline which is dated July 20, 1980. He added that onJuly 25, 1980, the Union sent to the Board all the abovecards along with its petition for an election.Also concerning what was said at this meeting, Shi-batas5testified that Lind told the employees present that"we would not have to pay initiation fees, but anybodycoming into Photo Drive-up thereafter, if the union gotin, would have to, you know, pay their initial initiationfees." She related that Lind also told them that therewould be an election to see if the Union "was going tobe voted in or not" and if the Union won it would "bar-gain with Greg [Bunker] for, you know, the things thatwe wanted." Shibata added that she had read the author-ization card, understood it at the time, and had signed itbecause she wanted the Union to represent her. Shestated that she also believed that it was "only" a requestthat there be an election.Margherone testified that after the Union's meeting atFlaggs Restaurant on July 18, 1980, while at work theevening of that same day, Michael Shelander came overto her and asked her if she had attended "a meeting" andshe said that she had. Margherone continued, "And thenhe asked me how many people were there.... And Isaid, there were quite a few that went and then he just54 The signed authorization cards of Starbird, Shibata, Margherone,and Willhite in evidence are all dated July 18, 1980) The card of Basim isdated July 16, 1980, and Lind testified that while Basim signed her cardat the meeting on July 18, 1980, she incorrectly dated it July 16, I980,but the date was not corrected or changed. Concerning Darla JeanEspinoza, Starbird testified that she did not sign a card at the meetingbecause she wanted to talk it over with her husband first. Espinoza subse-quently signed an authorization card which is dated July 23, 1980.56 Slater's authorization card is dated July 17. 1980.Sn The authorization cards of Mary Sweeney, Jennifer Paet, and ElaineBrewer are all dated July 20, 1980. Brenda Floswers' card is dated July22, 1980, and the cards of Pamela Kidder and Karen Gomez are datedJuly 23, 1980.57 Shibata acknowledged that Espinoza had given her the signed au-thorization card to return to Starbird which she did. Darla Jean Espino-za's authorization card is dated July 23, 1980. While the Respondent ini-tially stipulated that Espinoza was an employee properly in the appropri-ate bargaining unit, counsel for the Respondent subsequently maintainedthat Espinoza was a supervisor at the time she signed her authorizationcard and thus now/ should be excluded from the unit.68 Shibata was employed by the Respondent from March 9, 1980, untilFebruary 12, 1980, when she voluntarily left the Respondent's employ.kind of smiled and went on his little merry way."a9 Shestated that she asked Shelander if "it would have any-thing to do with my job, me going to the union meetingand he said no, it would not." After her recollection hadbeen refreshed by resorting to her affidavit given earlierto a Board agent, Margherone recounted that Shelanderhad asked her about what happened at the meeting andshe told him, "I really didn't want to talk about it."60Margherone added that she had thereafter worn a"Union T-shirt" to work on three or four occasions.What Occurred During the N'ight Shift of July 21-22,1980: Starbird testified that when she reported to workat II p.m. on July 21, 1980, her supervisor, Lynn She-lander, advised her that the Company's owner. GregBunker, wanted to speak to her. She stated that, withLynn Shelander present and Bunker seated at MichaelShelander's desk in the plant, Bunker told Starbird thathe was proud of the Company's record of cooperationwith the police, i.e., reporting unusual pornographic pic-tures to police authorities, etc., but that Starbird shouldhave waited for Michael Shelander to review the photo-graphs before she called the police, since photographshave been known to he "staged" and in this instancethere might not have been what looked like a "murder"at all but just some "special effects." Starbird related thatLynn Shelander interjected, "Well, the pictures werepretty gruesome, Greg." She recounted that Bunker thentold her that he was giving a party on August 23, 1980,and he wanted to invite her and all the employees to it.Starbird continued that Bunker also said that he wasthinking about enlarging the lunchroom area, and askedher if there was anything he could do to make the em-ployees happier, and for any suggestions Starbird mighthave about "conditions at Photo Drive Up." She addedthat she then returned to her work station and observedthat Bunker spoke to each of the other female employeesat work that evening individually, but with Lynn She-lander present as he had with her, and after he finishedspeaking to the employees he remained at the plantthrough her entire shift, at times "just watching the em-ployees."Margherone also testified that Bunker spoke to her atthe plant in the presence of Lynn Shelander after She-lander had told her that Bunker wanted to speak toher."' She stated that Bunker told her that any porno-graphic pictures which were discovered by employeesand which "upset" them should be brought to the atten-tion of Bunker himself or a supervisor. Margherone relat-ed that she asked Bunker if employees could purchasecameras from the Respondent "on a payment type basis"and then Bunker asked her "if there was anything elses' Margherone testified on cross-examination that Shelander had askedher, "Was it a large group, small group or medium group."6a Shelander testified that he asked Margherone if she had gone to theunion meeting and she said, "Yes." He stated that he then her asked ifshe "could tell me about it," and Margherone responded that "she reallydidn't want to talk about it."(' While Margherone indicated that this occurred on July 24. 1980, itshould be noted that counsel for the General Counsel, in framing hisquestions, first suggested and mentioned that datw and I believe this sug-gestion was responsible for the inaccurate date she thereafter set forth inher answers.338 PHOTO DRIVE UPthat he could do to improve the employment status, likeconditions--working conditions and things like that."She recounted that Bunker told her he was giving aparty at the Oakwood Gardens and was inviting all theemployees including her, and Margherone added thatthis was the very first time something like this had everhappened since her hire in June 1980. Margherone indi-cated that while Bunker did on occasion appear at theplant "when film processing wasn't going right or some-thing," this was the first time that he had stayed theentire shift, something he had never done before.62Greg Bunker testified that he had come to the plant onJuly 21, 1980, because "there seemed to be some confu-sion as to our policy on pornographic material and alsothere seemed to be an all-time kind of low in morale atthe lab and I wanted to discuss that along with the pro-ductivity of the lab seemed to be decreasing."63Bunker continued that prior to that evening he hadbeen told by one of his supervisors that there was amorale problem at the plant.64Bunker stated that whilehe had heard "a reference" to union activity occurring atthe plant and "had no real first hand knowledge of it."he suspected that "there was some sort of situation withemployees intimidating or harassing fellow employees."He added that he spoke to each employee individually inorder to give them an opportunity to talk freely to himabout any "harassment or hazing" that they had suffered,and, in fact, employee Diane Long indicated to him thatshe had an "ongoing problem" with Ellen Starbird, andif Starbird "doesn't quit harassing me then she was goingto have to quit."65Bunker related that he spoke to be-tween 8-10 employees "individually in the presence oftheir supervisor," while seated at Michael Shelander'sdesk in a "little open office area."6662 Richard Isla also testified that Bunker had never before stayed atthe plant through an entire night shift.63 Bunker testified that the "pornographic incident" had previouslydisrupted production and he fell the Respondent's policy concerning por-nographic materials needed clarification to prevent another such occur-rence,Bunker also testified. "[M]) reason for being there was then to seewhat type of problems were associated with this decrease in productivityand during the course of the conversation ...we decided on electricpencil sharpener and things of that nature." Bunker denied having goneto the plant for the purpose of soliciting employee grievances but hestated, "I did ask them if there was [sic] other problems in the lab be-cause of the fact that the morale was down and the productivity wasdown and I'm trying to find out, you know, what's going on."64 Lynn Shelander testified that, prior to Bunker's appearance at thepoint that evening, she told him in a telephone conversation that therewas unrest at the plant and it would be worthwhile for him to discussthis with employees at the laboratory when he came there. She relatedthat during this conversation Bunker had made no reference to the Unionor to employees' union activities.65 On cross-examination Bunker testified that he now was not surewhether Long had actually mentioned Starbird or Margherone by nameas the employees "harassing or hazing" her, although he added, "I wasaware of the fact that [Long] was referring to these individuals." Bunkeralso testified on cross-examination that he was unsure as to whether Longtold him about this on the evening he spoke to all the employees at theplant, or the night before this happened.66 Bunker acknowledged that, when he spoke to the employees on anlindividual basis that evening, the other employees working that shiftcould see what was happening at the time.On cross-examination Bunker now testified that he didnot ask employees what was bothering them specificallybut gave them "an opportunity to express any [kind] ofconcern that they have." Bunker then offered that Shi-bata had requested an electric pencil sharpener in re-sponse to his asking her if there was some sort of prob-lem affecting productivity at the plant. Bunker's testimo-ny concerning how often he had remained at the plantthrough an entire night shift was equivocal but he finallyadmitted that this had only happened once or twicebefore. 67Lynn Shelander's testimony confirmed that Bunkerhad spoken individually and in her presence to employ-ees on the evening of July 21. 1980, and had remainedthere throughout the night shift into the morning of July22, 1980. She related that Bunker discussed the Respond-ent's policy concerning pornographic material because"It needed restating .. .purpose was to clarify and re-state the company's posture about pornography." Shecontinued that Bunker "asked employees for their sug-gestions at that time about improving working conditionsat the plant." Shelander stated that "there was a tremen-dous amount of unrest, there was just an unreal atmos-phere in the plant, and we were trying to get at thebottom of what was going on. What ...generated thisentire animosity that hadn't been there a week ago."68She added that Bunker asked employees, "What can wedo to change things, to get them back on the plane again.? Is there something that we can do in the lab?" She-lander recounted that employees made various sugges-tions and complaints including the acquisition of an elec-tric pencil sharpener, "cleaning up" the bathroom whichwas also being used as a storeroom, allowing employeesto purchase cameras at reduced prices, and the inadequa-cy of the lunchroom facilities, and that Bunker agreed toconsider and possibly remedy these complaints.69Ac-cording to Shelander, none of the employees to whomBunker spoke raised any complaints to him about beingharassed or bothered at his or her work station.Michael Shelander testified that, after the occurrenceof the "pornographic incident," Bunker came to theplant and spoke to each employee individually to clarifythe procedures concerning "objectionable photo-67 In general, I found Bunker's testimony on cross-examination to beequivocal, guarded, defensive, and unclear at times. His inability to nowrecall various parts of conversations to me seemed less than forthrightsince on his direct examination he appeared not to be suffering from anylack of recall or problems of remembering what had occurredf6 Shelander denied that she knew that the Union was attempting toorganize the Respondent's employees at this time nor that she had anyinkling as to what was generating the "unrest" and "animosity" amongthe employees. She testified that she found out about union activity at theplant on the morning of July 22, 1980, from her husband Michael She-lander, when he asked her if she was aware that the Union swas attempt-ing to organize the Respondent's employees at the laboratory. She addedthat, during a telephone conversation with Bunker that same day, Bunkeralso informed her that the Union was attempting to organize the Re-spondent's employees, However, Eric Jensen testified that he had com-plained to her about Starbird's union activities concerning him "probablyaround the 18th" but acknowledged that the date could have been July20, 1980, also.;9 Shelander testified that Bunker agreed to obtain an electric pencilsharpener, clean up the bathroom, and "investigate" improvement of thelunchroom.339 DECISIONS ()F NATIONAl. LABOR RELATIONS BOARDgraphs."70Shelander denied any knowledge as to wheth-er Bunker had discussed "other things" with employeesduring these conversations. Notwithstanding beingshown his affidavit dated September 22. 19X80, given to aBoard agent, which states therein,Soon after the police incident, the Company ownler,Greg Bunker, came in and spent some time witheach of the employees in an effort to make sure ev-eryone was aware of our policy about objectionablephotographs. He also took that time to visit withthe employees about what could be done in theirminds to make the company a better place to work.Shelander still could not remember either whether thisstatement was true or if he had made such a statement atall to the Board's agent.While Jackie Shibata testified at the hearing, she wasnot asked about her conversation with Bunker in detail.Eric Jensen, who also was present that evening and testi-fied herein, was also not questioned about this, possiblybecause Bunker only spoke to the female employeespresent at work.Another Incident Which Occurred During That SameWork Shift: Starbird testified that she gave authorizationcards to two employees during that night shift, July 21-22, 1980, Pamela Kidder and Eric Jensen.7' Starbirdstated that, at the end of their work shift while theywere punching out at the timeclock, she gave an authori-zation card to Pamela Kidder. She added that while thiswas happening Bunker was seated at Shelander's deskand could see what was occurring. She related thatKidder signed and returned the authorization card toher.72Starbird continued that having previously given an au-thorization card to Jensen during lunchtime of that shift,between 3-3:30 a.m., she again spoke to Jensen whilethey were near the timeclock, this occurring whileKidder and now Bunker were also standing there. Star-bird asked Jensen if he had filled out the authorizationcard and he said, "Yes, just let me dump the garbage."Starbird related, "I held the door open for [Jensen] as hewas walking out, and then I noticed that Greg Bunkerwas right behind me." Starbird stated that she followedJensen outside to where he dumped the garbage in a"dumpster" and found that Bunker had also followedthem outside. She recounted, "I said to [Bunker], 'Doyou want something?' He said, 'Yes, I want to talk to myemployee.' And I said, 'You want to talk to me?' And he70 Shelander testified that the Meridian Avenue plant had been in busi-ness for "approximately a year and a hair before July 1980 and the Re-spondent was still in the process of establishing the "best operating pro-cedures,"7I Jensen could not recall the date that Starbird gave him the authori-zation card to sign. Jensen did not sign a card for the Union.72 Although not clarified in her testimony it appears that Kidder didnot sign and return the authorization card to Starbird at this time. Thecard is dated July 23, 1980, so there is a strong inference therefrom thatKidder signed and returned it to Starbird the next evening. Starbirdmight also have been mistaken as to when this occurred since the evi-dence shows that Bunker was also present in the laboratory during thefollowing night shift. July 22-23. 1980, and this incident may have hap-pened then.said, 'No, I want you to get off my property."' Starbirdthen left for home.Eric Jensen testified that Starbird had previouslyspoken to him about the Union and about signing an au-thorization card on several occasions7:' commencingabout "a week or a week and a halfr' before her termina-tion.7' He stated that he had feigned interest in theUnion to Starbird in order to get her to "leave me aloneso that I could get my work done."75Jensen recountedthat Starbird had given him an authorization card to signbut he could not recall when this had occurred.76Jensenadded that during the night shift of July 21-22, 1980,while he was working at his "Agfa Printer" machineStarbird, who was on "her lunch break or something,"came over to him and asked him for the authorizationcard she had previously given him.?7Bunker testified that during the night shift of July 21-22, 1980, he observed employee Eric Jensen "carryingout a trash can out of the building and he didn't return ina timely manner."78Bunker stated that he went outsidethe plant to investigate what was taking Jensen so longand saw Jensen being "detained" by Starbird.?9He relat-7:i Jensen related that Starbird on July 17, 1980. had invited him to theunion meeting to be held the next day, July 18, 1980 at Flaggs Restau-rant. According to Jensen she spoke to him regarding the Union about"five or six [times] at the most."7' Jensen testified that he had told several of the supervisors at theplant about this including John Fritlls, Richard Isla. Michael Shelander.and Lynn Shelander. He felt that as a loyal employee it was his duty todo so because the other employees involved in union activities were"going behind the employer's back." He stated that he asked Fritts ifFritts knew that "certain people in the lab were trying to go union" andthat Fritts had responded that "he had heard it around." Jensen addedthat he also said this to Isla. Jensen related that he additionally com-plaited to Lynn Shelander on or about July 18. 1980, that he was being"harassed on the job, during my working hours" Hie related that subse-quently he also complained to Michael Shelander about this. Jensen couldnot recall how soon after Starbird had spoken to, him about the Union hefirsl reported it to a supervisorIsla testified that Jensen had complained to him about being "harassed"by Starbird at his work station arid he wanted permission to speak to Mi-chael Shelander about it, but he could not remember if this occurredbefore or after the posting of the "no solicitation rule " He stated thatJensen had said that Starbird was trying to get him to attend a unionmeeting and had spoken to him about joining the Union on three separateoccasilos.7' On cross-examination Jensen at first denied having any interest inthe Union when Starbird approached him about it. However, in an affida-vit given previously to a Board agent, he had stated that when Starbirdfirst spoke to him about the Union, "I was somewhat interested at thatpoint, in that everyone including management was involved." He thenadmitted his interest but onll the grounds that he believed managementsupporied such union activities.7" Jensen testified that when Starbird gave him the authorization card."She said that we would get medical, dental, better life insurance policy,plus better working conditions ... She told me that if I wanted theunionl, to sign the card and I could be she needed enough people to getthe vote to carry over for the union." He added that Starbird told himshe needed the card back by July 22, 1980, or "they wouldn't haveenough people to vote or to win an election." Starbird denied tellingJeinse that she needed the card back on a certain date71 Interestingly, while Jensen was called as a witness for the Respond-ent and asked if he remembered the incident which occurred that eveningwhen he was emptying "trash" outside the plant, he never was asked totell what actually happened.'7 Bunker said that Jensen had been gone "three to five" minutes.7t Bunker stated that, while it appeared to him that Starbird was "de-taining" Jensen from emptying the trash can he was carrying and return-ing to work, Starbird was only talking to Jensen and not physicallytouching him340 PHOTO DRIVE UPed that "I indicated to [Jensen] that he need not be de-tained during business hours by this individual in theparking lot and suggested that he enter the building."According to Bunker, Starbird was not on "companytime" when this occurred but Jensen was on "regularwork time." Bunker added that he made no comment toStarbird at all during this incident.What Occurred During the Night Shift of July 22-23, 1980The Conversation Between Starbird and Michael She-lander. Starbird testified that she reported for work earlyon July 22, 1980, at approximately 10:30 p.m. She relatedthat Michael Shelander met her near the timeclock andsaid, "I understand you're soliciting union cards." Ac-cording to Starbird, when she told Shelander, "Mike,you're not allowed to ask that," Shelander replied,"Well, I have witnesses that you've been soliciting unioncards." Starbird continued,He said that he was reinstating, as of tonight, or asof the 22nd, a no solicitation rule that they had al-lowed to lapse, they had taken down all the signsabout six months ago, and that he didn't want meat-talking about the union during working hours,or asking anyone to sign a card on company prop-erty.Michael Shelander testified that on July 22, 1980, hespoke to Starbird telling her that he had received reportsabout her soliciting and harassing employees at theirwork stations. He stated that she denied this. Shelandercontinued that prior to his conversation with Starbird onJuly 22, 1980, he had learned from employees DianeLong80and Eric Jensen8' that Starbird was engaging inunion activities, talking to employees about the Union,distributing authorization cards, and soliciting the signa-tures of employees on these cards. 2Shelander statedthat he then questioned some of the supervisory employ-ees, John Fritts, Richard Isla, and Lynn Shelander aboutStarbird's activities and they responded similarly thatthey all had heard "that something was going on" al-though they were "not totally aware of the union activi-tity in the lab" and "they had very little knowledge of80 Shelander testified that on July 21 or 22. 1980, Long had shown himthe authorization card given to her by Starbird and asked him if therewere going to be problems because of the union activity such as rockthrowing at cars and he told her there would be no violence. He statedthat Long also complained to him about Starbird during the next workshift, July 22 or 23, 1980, and asked him if he could stop Starbird from"approaching" her at her work station.81 Shelander testified that on July 21 or 22, 1980, Jensen told him thatStarbird had harassed him, asking Jensen to sign an authorization cardwhile he was working at his job station and that she had done this onnumerous prior occasions even though he had advised her that he wasnot interested in the Union82 Shelander initially testified that he had heard about Starbird's unionactivity "about the time or shortly" after the occurrence of the "porno-graphic incident." In his affidavit previously given to a Board agent heindicated that he learned of this "soon after [he] had praised her," againreferring to the above incident. Shelander later testified that he actuallylearned of Starbird's activities in or about July 21, 1980. He related thaton July 21, 1980, Isla advised Shelander that he had seen Starbird distribh-uting authorization cards.her activity."83Shelander could not recall or rememberany direct reference or specific replies by the supervisorsregarding Starbird.84Shelander continued that he then "reposted our no so-licitation rules,"85on July 22, 1980, and in additionspoke to Starbird as follows:I told her that I had received reports from herfellow employees that they were being harassed byher and that she was soliciting their signatures. Ialso told her that in case you're not informed, wehave a no solicitation rule in the company. We havehad it for a long time. I want you to discontinue so-licitation of the employees at their work stations.86Concerning the Respondent's "no solicitation rule"Ellen Starbird, Jackie Shibata, and Gina Margherone, alltestified that when they were hired they were not toldthat the Respondent had any such rule.?8In fact theyeach stated that until the rule was actually posted byShelander in July 1980 they were unaware that such arule even existed.88Starbird also testified that she wasunaware of any rule prohibiting employees who werenot on working time from coming to the plant to talk toother employees. She added that other employees haddone this, Lynn Cole being one of them.Shibata testified that, until the "no solicitation rule"was posted "right after all the union activity started,"she was unaware that such a rule existed. Shibata relatedthat she had actually pur hased products solicited byR3 Isla testified that he had rumors that Starbird swas attempting tobring a union into the plant sometime between July 18 and July 31, 1980.but again the dates were set by counsel for the General Counsel in hisquestions and not by Isla's answers However. Isla did testify that Star-bird had invited him to attend a union meeting at Flaggs Restaurant on aFriday morning but he could not remember the date this occurred otherthan that it happened during the same week within which the meetingwas to occur. He added that he told Fritil and Nlichael Shelander aboutthis either that same day or the next The eidence sho.s that this meet-ing was held on July 18, 1980.84 However, in his affidavit Shelander had stated. "I also was informedby the night supervisors that Ellen was handing out and collecting cardsduring working hours." Shelander also testified that during the Week ofJuly 20-24. 1980. his wife Lynn had reported to him that "things wereslowed down ..the whole crew was qliel. suillen and non-productiveHs The posted notice states7/22 :"OIt is the policy of this company not to allows the solicitialion of em-ployees during the working hours for non business purposes.M. Shelander86 However. in his Board affidasit Shelander had stated:Therefore, around the 21st or 22nd of July. I posted our no solicita-tion rule and told Ellen we have rules against solicitation that areposted and I want you to stop all solicitations.87 Shelander testified that when he ittervice.ed prospective employeeshe told them about the Respondent's benefits. sal:ry. starting date. etc..but not always about the "company's rules and regulations" He staledthat the supervisors were instructed and obliged to review such rules andregulations with new employees but he did not know if they actually didso. Lynn Shelander testified that during her training and orientation Star-bird as to the Respondent's rules and regulations, she did not explain the"no solicitation" rule to her"K Supervisor John Fritts testified that swhile he as iaware of a "no-solicitation" rule in the Phototron manual, he thought that the rule ap-plied to soliciting products for sale, not about unionll solic ition341 DECISIONS OF NATIONAL LABOR RELATIONS BOARDfellow employees during the time she worked for the Re-spondent and prior to the advent of the Union's organi-zational campaign, i.e., Amway and Avon products fromemployees Debbie Perkins and Lee Ann Willhite, respec-tively. She related that on one occasion she had evenasked Richard Isla to pick up for her the Amway prod-ucts she had purchased from Perkins, which he did.Both Lynn Shelander and Isla testified that they wereaware of the Respondent's "no solicitation rule" in thePhototron book.89Shelander stated that the rule hadnever been posted before until Michael Shelander did soon July 22, 1980. Isla related that, prior to July 1980,some employees "had solicited during company time andon company premises," i.e., Lee Ann Willhite solicitingthe sale of Avon products, and Debbie Perkins the saleof Amway products. Isla stated that, when he observedWillhite soliciting employees, he told her "she was notallowed to do that on company time, and that she can doit on her breaks." He recounted that he also told Perkinsthe same thing concerning her soliciting for the sale ofAmway products. Isla added that no disciplinary actionwas taken against either Willhite or Perkins for solicitingon company time at the plant nor did he recommendany.90The Conversation Between Starbird and Bunker: Starbirdrelated that at approximately 11 p.m. that same eveningshe had a conversation with Bunker at Michael She-lander's desk while Shelander was present, at which timeBunker asked her if she was working "anywhere else be-sides Photo Drive Up," and when she asked Bunker"Why?" he merely repeated his question again and afterthis happened an additional time, Starbird told him whatshe did on her own time was her own business. Shestated that Bunker now said that he wanted to reviewher personnel file with her because she had been em-ployed 3 months and it had not been reviewed before, towhich Starbird responded that there were other employ-ees there for 3 months and Bunker had not spoken to8s The undisputed evidence shows that the Respondent adopted as itsown policy the rules and regulations of another company, Phototron.These "General Rules of Conduct and Discipline" are encompassed in alooseleaf book which at first had "Phototron's" name on the cover, thenwas changed to "Photo-Drive Up." and was kept in a bookcase near Mi-chael Shelander's desk for use by all employees. Of significance for pur-poses of this case is a page from this hook (Resp. Exh. 1) which states inpertinent part:General Rules of Conduct and DisciplineGroup 2A first violation of any of the Following prohibited conduct is causefor disciplinary layoff from 2 to 5 days and written warning: asecond violation is cause for discharge;3. Gross insubordination and using profane, abusive, vulgar, orthreatening language to anyone.Group 3A first violation of any of the following prohibited conduct is causefor written warning notice; a second violation is a cause for discipli-nary layoff from 2 to 5 days; a third violation is cause for discharge.6. Unauthorized soliciting or collecting contributions on Phototronpremises [Emphasis supplied.]90 Michael Shelander testified that he was unaware that Wilihite andPerkins had solicited the sale of products at the laboratory since no su-pervisors or other employee had brought this to his attention.them about reviewing their files. Starbird testified thatshe then told Bunker, "I don't really think that's thereason for this interview." She continued that Bunkerthen said:Well, I'm very upset and I want this union businessto stop because I don't want anyone to get hurt.Starbird added that, after she asked Bunker if he werethreatening her, Bunker responded, "No, I'm just tellingyou I don't want anyone else to get hurt." Starbird thenreturned to her workplace. She recounted that she re-peated to the other employees at work during that shiftwhat Bunker had said to her.Bunker testified that subsequent to July 21, 1980, hehad a conversation with Starbird at the plant duringwhich he asked her "if she worked for another compa-ny" for the reason that she had been harassing employ-ees, had caused "severe loss of productivity during thenight of the pornographic material," and the Respondentwas experiencing "a severe morale problem" with em-ployees threatening to leave "because of this," and hethought that Starbird might be working for one of hiscompetitors. He stated that "several people" werepresent at the time and that, although he asked her this"two or three times," she answered that it was none ofhis business. Bunker added that nothing else was said be-tween them?9Starbird's Union Activities During Thai Night Shift (July22-23, 1980): Starbird testified that during her lunchbreak later that evening, about 3 p.m., she had conversa-tions with various employees at the plant. She statedthat, while this was going on, Lynn Shelander was"across the room" and Starbird believed that she couldhear the conversations. Starbird related that she toldEric Jensen she was aware that he had talked to Bunkerand "probably gotten a full view of what management'sposition is on [the Union]," and that he had a right tojoin the Union if he wanted to, and she invited him toanother union meeting which was scheduled for July 23,1980 92 She added that Jensen said, "No, I've alreadymade up my mind. I don't want to join the union."Starbird continued that she also spoke to Diane Long,to whom she had previously given an authorization cardwhen Long expressed interest in joining the Union. Star-bird stated that she asked Long if she had filled out thecard and also invited her to the meeting scheduled forJuly 23, 1980. She recounted that Long responded, "Igot fired from my last job. I don't want any trouble.Please don't talk to me about union." Starbird testifiedthat Shibata now approached them and Long began toshout, "I'm sick of this union business. I just want to do91 Hlowever on "Recross-Examination" Bunker testified that only Mi-chael Shelander was present when the conversation between him andStarbird took place. Significantly Shelander, who was called both as awitness for the General Counsel and for the Respondent. gave no testi-mony concerning this conversation although he was the only otherperson present and the Respondent's plant manager.92 Starbird testified that she had spoken to Steve Stamm on July 20.1980. and a second meeting between the Respondent's employees andunion representatives was arranged for July 23. 1980.342 PHOTO DRIVE UPmy job and get paid."93Starbird recounted that she ad-ditionally spoke to Linda Basim, Jackie Shibata, and LeeAnn Willhite, presumably about the union meetingscheduled for July 23, 1980.Starbird testified that before the end of her work shiftshe took some photographs over to where Karen Gomezwas working because the "photos needed to be redone."She continued, "I put them on her table, and, as Iwalked away, she said, 'Don't you want your union cardback?' And I turned around and, at that point, Lynn wasrounding the corner. I took the card and folded it andput it in my pocket and walked away." Starbird statedthat she now experienced some trouble with her machineand Lynn Shelander came over and checked it and atthat time admonished Starbird for "signing people up inthe morning" telling Starbird, "you're not supposed todo that, Ellen." Starbird related, "And I said, "Well, I'llcheck out five minutes earlier." And she said, 'That's notthe point."'Concerning this, Lynn Shelander testified that towardapproximately the end of the night shift on the morningof July 23, 1980, she saw Karen Gomez "sitting at herstation, ready to start her printing activities of the day.Ellen had taken back some makeovers, and as I roundedthe corner, I saw her encouraging Karen to sign the cardand give it back to her." Shelander stated, "I saw herand I overheard part of the conversation ...'Sign thecard and give it back to me. We need-!' I don't knowher exact words, but: 'Sign the card!"' Shelander added,"I saw her point-the card was laying on the physicalpart of the printing machine. And Ellen saying, 'Sign thecard. This is where you fill in the information!"' She re-lated that she examined the card and it was unsigned atthe time and she then "instructed Karen Gomez that shedid not have to sign that card. It was her decision tomake."94Shelander continued that she then told Star-bird, "Ellen, I am sorry, you cannot do that. You are notallowed to solicit," after which Starbird just "shruggedher shoulders and walked off."Shelander testified that therefore, when her husbandtold her on "the evening of the 22nd" that he had ad-monished Starbird about her solicitation of employees oncompany time, she considered Starbird's action in solicit-ing Gomez' signature on the authorization card on com-pany time as an act of insubordination, since Starbird hadcontinued to solicit "Union cards" contrary to MichaelShelander's instructions to discontinue such activities.She continued that "During the night of the 22nd, twodifferent employees approached me and complained of93 Shibata testified that she and Starbird had just come off their breakand Starbird spoke to Diane Long at her work station about the Union.She stated that Long began "mumbling" that she was "sick and tired ofall this union stuff," and that all she wanted to do was her work and toget paid. Shibata added that Long was the only employee she ever sawStarbird solicit and that no employee complained to her about Starbird'sunion activities. However in an affidavit given to a Board agent prior toher appearance at this hearing Shibata had stated,Although we were instructed not to solicit during work time, as Irecall, Ellen would solicit fellow employees during wsork time. Gina[Margheronel was more careful about soliciting only during breaksWith respect to Ellen's activities, I can recall that Diane Long gotpretty upset one night just after Ellen had gone over to Diane'swork station-94 Karen Gomez was not called as a witness herein.being harassed by Ellen, Diane Long and Eric Jensen."Shelander stated that Long was "close to hysteria" whenshe spoke to her asking. "They are not going to hurt me,are they? I don't like this Union. I Xant her to leave mealone. I told Ellen I am not interested. Why won't sheleave me alone." She added that Long had reported toher that Starbird \was engaging her in conversation whileLong was at her work station. Shelander also relatedthat Jensen had told her that Starbird was continuing to"try to enlist his cooperation" in support of the Unionalthough he had advised Starbird that he was not inter-ested in union representation, and that Starbird's contin-ued "approaches" toward him occurred while Jensenwas at his work station. Therefore, according to She-lander, she then recommended to Michael Shelander thatStarbird be terminated.Shelander testified that she also considered Starbird'sconduct in calling the police during the "pornographicincident," despite being told by her supervisors that "theproblem would be dealt with," as another act of insubor-dination and therefore additional justification for her rec-ommendation to discharge Starbird. Shelander stated thatStarbird was also a "probationary employee" at thetime.°9Shelander acknowledged that she knew thatStarbird and Marghereone were the most active of theRespondent's employees on behalf of the Union and thatStarbird's "solicitation of union cards" was commonknowledge at the Respondent's plant.The Discharge of Ellen Starbird: Starbird testified thatMichael Shelander called her at home at or about 10:30p.m. on July 23, 1980. She related,Mike said, "I understand you have a transportationproblem, so I thought you'd might want to ask yourMom to bring you in early tonight!" and I said,"Why?" And he said, "So she can take you backhome again." And I said. "Am I fired?" And hesaid, "Well, I'd like to explain it to you in person."I said, "Well, Mike, why should I come all the wayin and go all the way home again? Just-can't youtell me over the phone?" He said, "Well, you'refired for the police photo incident." And I said,"You'll never make that stick!" And he said, "Well,that and continued uncooperativeness with manage-ment." And I said, "Well, I'll remember when itcomes time to negotiate a contract that you thinkthe job is worth $8.00 an hour." And he said,"How's that?" And I said, "Well, you'll have to payme backpay, plus $4.00 an hour to replace me withsomeone else." He said, "I don't understand whatyou mean." I said, "Yes you do, Mike."Starbird stated that she did not return to work thereaf-ter.9695 In explaining the procedure dealing with the termination of an in-subordinate probationary employee. Shelander stated that the employee isusually "counseled with the recommendations of the plant manager" andafter the incident is discussed with the employee. "a judgment is made"whether to continue the employee or terminate her.96 Starbird testified that after Michael Shelander had told her aboutthe Respondent's "no solicitation rule" she had not distributed any au-thorization cards to employees while on "working time343 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated July 23, 1980, from Michael Shelander,the Respondent confirmed Starbird's discharge. Thisletter states:Because of your calling the police into the PhotoDrive Up lab 7/14/80 causing a work stoppage anddelays and your continued uncooperative attitudetoward management I find it necessary to terminateyour employment.97Michael Shelander testified that he learned from hiswife, Lynn Shelander, now Starbird's night-shift supervi-sor, that Starbird had "totally ignored" his instructionsregarding "soliciting," and she recommended Starbird'sdischarge. Presumably this occurred on the morning ofJuly 23, 1980. Shelander stated that he then called Star-bird that evening, before she was scheduled to report forwork, and his version of their conversation went as fol-lows:I asked Ms. Starbird if she could come to work alittle earlier to speak to me and she said why and Isaid well, I understand that you have a transporta-tion problem. She says are you going to fire me andI said well, yes. She says you'll never get awaywith it and I said what do you mean. She says it'sgoing to cost you eight dollars an hour plus. I said Idon't understand. And then she just laughed andhung up, as I recall.98i" It should be noted that on Starbird's "employment Change of StatusReport," a form used by the Respondent to record employee dispositionssuch as hire, discharge, promotion, etc. (G.C. Exh. 23), the box listedunder "Dismissals," which Shelander marked as the reason for Starbird'stermination, is "incompatibility." There are also boxes on the form for"insubordination," "failure to follow instructions," "failure to complywith policy," and a box marked "Other." None of these other boxes wasmarked as the reason for Starbird's discharge. Shelander's explanation forthis was "Because I terminated her for uncooperative attitude, and Ididn't have a box for that." However, Shelander in an apparent attemptto explain away his failure to make other reasons on the form as appro-priate for Starbird's discharge in support of the reasons now given by theRespondent herein agreed with counsel for the Respondent that he felt"incompatibility" would probably have been the most appropriate box tocheck under the circumstances. I do not agree. It should be noted thatany of the above other reasons or all of those listed above would havebeen more appropriate.Additionally, Shelander's testimony concerning the preparation of thisform continued to be contradictory and unclear in that he testified thatthe form was prepared by him "a few days" after Starbird's terminationand since his time is taken up in "trying to run a Photo Drive Up" heonly "briefly" considered and reflected on its preparation and comple-tion. He then testified that he completed the form the next morning afterStarbird was fired. However, Shelander also testified that he always datessuch report forms as to the effective date of the employee action takenand as to the date he completes the form. Both of these dates appear as"7/23/80" on Starbird's form, with his signature also thereon.9a Shelander's testimony concerning when he had decided to terminateStarbird was again equivocal and guarded. Shelander testified that he hadnot as yet made his mind up about her discharge when he telephonedher, being disappointed that she had disobeyed his instructions, and feel-ing that there was a chance to resolve any problems between them ifthey could talk about this. He then testified that he decided to dischargeher when she told him it would be inconvenient for her to come in. Ac-cording to his own testimony, when Starbird asked him directly if he in-tended to fire her, information she needed before she came into the plantin view of her acknowledged "transportation problem," Shelander imme-diately terminated her.After his recollection was refreshed, Shelander remem-bered that he had given Starbird as the reasons for hertermination, "her continued uncooperative and insubordi-nate attitude," and because of the "pornography inci-dent."99While Shelander admitted that he was aware ofStarbird's prounion feelings and the fact that she was anactive union adherent he denied discharging her becauseof this. ooWhat Occurred on July 24, 1980.' Gina Margherone tes-tified that on July 24, 1980, at approximately 6 a.m. JohnFritts, the swing shift supervisor, asked her to accompa-ny him outside the plant, that he wanted to speak to her.She stated that Fritts told her that "if I would keep talk-ing union, on company time, that they were going to fireme." Margherone continued, "And I told him, who wastalking union? And he mentioned that Richard [Isla] hadtold him that I'd been talking to him about it."°10Margherone denied that she had solicited employees tojoin the Union during working hours after she saw theposted notice regarding the Respondent's "no solicitationrule."'°2She added that prior to its posting she had notbeen informed that such a rule even existed.Margherone testified that Ellen Starbird was the"prime organizer of union activity" at the Respondent'splant. She stated that Starbird had solicited employees attheir work stations prior to the night shift encompassingJuly 21-22, 1980, during which Bunker remained at theplant the "entire evening." Margherone continued thatshe had not noticed whether or not Starbird solicitedemployees at their work stations after the "no solicitationrule was posted in the break areas," since she and Star-bird worked different shifts, although their shift hourssometimes overlapped, because she worked a differentshift on occasion other than her regular "swing" shift as-signment. However, Margherone appears also to havetestified that Starbird engaged in union activities afterthat as well.'0399 Shelander testified that he told Starbird that one reason for her dis-charge was that she "had ignored his instructions about soliciting herfellow employees." He stated that she had an uncooperative and "poorattitude" toward supervisors. Shelander stated that he also told her that"she had violated company policy by calling the police on the occasionof the pornography incident."100 Shelander testified that he had previously terminated an employee,Jeff Parrish, for insubordination and an uncooperative attitude. Parrishhad raised his voice to Shelander demanding his paycheck before thescheduled payday, performed his work poorly, and argued and demandedon various occasions a larger salary increase than he had been given.101 Margherone testified that she had in fact suggested to Isla that hejoin the Union while Isla was at his work station but she was unsure as towhen this happened. At first she stated that it happened on the "samenight" that she had the conversation with Fritts, then she recanted thisand stated that she was not sure as to when it actually occurred. Isla tes-tified that both Jensen and Slater had complained to him about Margher-one's soliciting them on behalf of the Union.102 Margherone testified that she spoke to Jensen once while he was athis work station but before the posting of the no-solicitation rule, andthereafter solicited him to join the Union but "not on company time."She also testified that she spoke to Diane Long about joining the Unionbut this occurred before the posting of the Respondent's no-solicitationrule.t10 However, it should be noted that immediately after answering"Yes" to this question she responded "No" to a similar question. Thispart of her testimony is unclear. It appears to me from a close reading ofthe record that Margherone's testimony concerning this was elicited by aContinued344 PHOTO DRIVE UPJohn Fritts'04testified that in July 1980 he becameaware that Margherone and Starbird were soliciting em-ployees to join the Union. He stated that employeeDiane Long had complained to him "during that weekwhen I spoke to Gina"'05about being harassed byMargherone and Starbird at her work station.'06Frittsrelated that Long told him, "She couldn't take the har-assment of Gina and Ellen coming to her work station.She was also afraid that her car tires were going to beslashed if she didn't go along with what they were talk-ing to her about ...about signing a Union card....She told me she wanted no part of the whole thing butat the same time she was afraid." He related that Longhad said she would quit the Respondent's employ if theharassment did not stop.'°7Fritts continued that he toldLong not to quit and that he would speak to Margher-one about this. Fritts added that Eric Jensen had alsocomplained to him that Margherone "was bothering himat his work station."'08Fritts related that because of these complaints he"talked to Gina outside the back door" and told her "toquit soliciting the people at their work stations ...thatshe could do it on a break ...but not when peoplewere working." Fritts denied that he had told Margher-one that she would be fired if she continued this. He tes-tified, "I made no statement at all to that effect. I simplyasked her to stop what she was doing. I told her whatshe was doing was wrong and I asked her to stop." Ac-cording to Fritts, Margherone responded, "Oh, you'rejust harassing me because of the Union," and then shewalked back inside the plant.What Occurred on July 29. 1980: Jackie Shibata testi-fied that on July 29, 1980, after the completion of herwork shift and while Lynn Shelander was driving herhome, Shelander told her that "she felt that Greg[Bunker] would close the lab up and move it elsewhere.. .. You know, if a union came in ....Well, that shewould be out of a job and that I would be out of a job.... Well, if he closed the lab up and moved it else-where." She related that Shelander also said, "what didthe girls want, you know, what did they hope to gainwith a union," to which Shibata responded, "they wantbetter pay, and better medical." Shibata stated that She-lander did not respond to this "because it was just, youknow, like two friends talking to each other, youconfusing series of questions asked by counsel for the Respondent oncross-examination with objections raised by counsel for the GeneralCounsel only exacerbating the confusion. Her testimony was not clarifiedon redirect or recross-examination.104 Fritts is the "swing" shift supervisor and in July 1980 supervisedthe following employees: Pamela Kline, Donald Alan Slater, Craig Park,Jennifer Paet, Brenda Flowers, and Gina Margherone.105 Fritts also testified that this occurred the day before he spoke toMargherone.106 Fritts stated that Long was "very upset" and "shaking" at the timeshe spoke to him about this.10l Fritts testified that Long had complained to him "two or threetimes before that," presumably about Margherone and Starbird, but thathe had ignored it at those times.108 While Jensen testified extensively concerning Starbird's efforts tosolicit his signature on an authorization card and his support for theUnion, and as to his complaints to Fritts about this. he made no mentionof Margherone as having harassed or solicited him or his having com-plained to Fritts about this concerning Margherone.know."109 She added that she and Shelander had had"many conversations," about "a lot of things" includingthe Union. Also present in the car at the time was She-lander's niece, Theresa Holub. I 0Lynn Shelander testified that "within approximately aweek" after Starbird was terminated, while she was driv-ing Jackie Shibata home, she asked Shibata, "Jackie, tellme what is going on. I don't understand what has hap-pened to this crew. These are not the people I know. Ithas got me frustrated and confused, and upset. You arenot even talking to me, and you are my friend. What isour problem? Why are we in this situation?" Shelanderrelated that after Shibata told her that she was "uptighttoo" Shelander said to her, "I don't understand what iswrong with the girls. I don't understand what the girlswant, what has happened to them. It has almost changedthem into totally different people that I have never evenknown before. Help me. What can I do? How can I getthe crew back on a working format again?"l"' She-lander denied telling Shibata that the Respondent wouldclose his plant if the Union came in. According to She-lander,...what I stated was that I have been involved in-directly and personally with Union-related activitieson three separate occasions in the photo-finishingbusiness. In two such cases, plants have been closed.Most recently ...it was Technicolor in San Fran-cisco. They simply closed the plant down andmoved it. The second instance was an attempt tounionize the drivers at Phototron, San Jose, when Iwas employed there, and I firmly believe that hadthe Union been successful that the sole owner, Mr.Ralph Steadly, would have closed that plant. I amafraid, frankly, of being unemployed.What Happened Thereafter. Shibata testified that, some-time in August 1980"'2 while she was working at thel09 Shibata testified that she and Lynn Shelander are friends and that,after she gave an affidavit to a Board agent during the investigative stageof this proceeding, she told Shelander about it because she felt that shehad been unjust to Shelander by relating therein conversations they hadbetween them as friends. She also testified that at the time of the conver-sation she did not consider Shelander to be speaking as a representativeof the Respondent.0o Holub was not called as a witness during the hearing.i i Shelander initially testified that when she again became the night-shift supervisor, in and around July 20, 1980, soon after Swami had beenterminated, she immediately noticed a tense atmosphere which she be-lieved to be partly due to the "pornography incident," and later on thatweek, after she learned about the Union's organizing campaign, she knewthat this was a factor also She then acknowledged that the "whole verytense, upset atmosphere, the animosity towards me, the unwillingness forpeople to communicate with me on anybody" was brought about primari-ly because of the "manner in which Ithe Union] was trying to organize"the Respondent's employees Shelander also stated that since she was theplant manager's wife she believed that the other employees felt she mightbe a "company spy."112 While Shibata could not remember whether this happened inAugust, September, or October 1980, counsel for the General Counselhaving fixed the date as August 1980 in his initial question concerning theincident, she did recall that it occurred during a PSA strike and that theBoard's election was pending at the time. It should be noted that the De-cision and Direction of Election by the Regional Director for Region 32is dated September 22, 1980. However, the parties stipulated that a Boardelection had been scheduled for October 21, 1980.345 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlaboratory, Lynn Shelander mentioned to her that shewas going to a meeting and would "be back later." Shi-bata stated that, at or about I a.m., she was just going"on break" with some of the other employees, PamelaKidder, Nancy Torres, Kathy Milligan, and RebeccaMorales, when Shelander returned to the plant andjoined them in the break area. Shibata related that sheand Kidder were curious as to what had happened at themeeting and engaged Shelander in conversation aboutthis.' 3 She continued:I know-sometime during the conversation [She-lander] said that Greg [Bunker] was thinking aboutgiving us a better medical, with maybe possibly adental plan on it and I had said that-well, I wasmore interested in a better medical, rather than araise in-an increase in salary, whereas ...Pamwas interested in a raise in salary plus the medicalalso .... I know at one particular time, I hadsaid-I had asked if Greg would be the type ofperson that would, you know, say he would give itto us and then not give it to us after we'd voted aunion down. And she said that she-that Greg wasreally a very generous person, which he is-he'sproven that and that she really didn't think that hewould-you know-if he said that he would givesomething, he would do it. I know that she said thatshe rather than being a middle person, we should allget together with Greg and tell him ourselves whatwe wanted and-I think Pam agreed to that. Shethought that that would be a good idea.... 14Shibata recounted that "we must have been talkingabout money or something at the time" and they askedShelander if Ellen Starbird's case was still pending andShelander replied "that even if Greg was thinking aboutgiving us a 10 cent cost of living increase, he couldn'tuntil Ellen's case was over."'' 5She testified:I do not recall if Lynn asked us specifically at thattime what we were interested in or whether shewas making her comments in response to a subjectthat one of the employees brought up, but I seem toremember Lynn saying that at the meeting she hadjust attended "Greg wanted to know what the girlswanted ...." I also asked Lynn why Greg was in-terested in giving us more pay and a better medicalplan at that particular time. I further asked if it wasrelated to the union trying to get it. Lynn said thatGreg wanting to do these things was not related tothe union activities, but rather he was talking about"i Shibata testified that the other employees in the break area weretalking among themselves at this time in another group."' In her affidavit dated October 22, 1980, given to a Board agent,Shibata had stated:[Shelander] went on to say that instead of using her as a middleperson, the employees ought to speak directly to Greg in some kindof joint discussion. .... Not individually, by ourselves, but likemaybe in a group or something.1I In her Board affidavit Shibata had stated:[Shelander] said that even if he was, meaning Greg, thinking aboutgiving us a 10 cent cost of living increase and provided us with abetter plan that would perhaps include a dental plan, he couldn't doso until the union issue was resolved.more pay and better medical benefits at that time,only because the company was relatively new andwas just getting around to those issues ...At one point she said, "He would like to give usmore pay and better medical benefits would thatmake us happy." My response was "I am right inthe middle and I don't know which way I'll go."What I meant by that comment was that I didn'tknow at that point whether I would vote for oragainst the union. ""Shibata added that at the time this conversation occurreda Board election had already been scheduled by the Re-gional Director for Region 32.117 Interestingly, Shibataalso testified that, after her conversation with Shelander,she called the Union to verify Shelander's statement thateven if Bunker desired to give the employees a 10-cent-an-hour cost-of-living wage increase he could not, untilthe question of union representation was resolved. Shestated that the Union's representative told her that thiswas true.Lynn Shelander testified that the conversation amongher, Shibata, Kidder, and Kathy Milligan, who was alsopresent, occurred in late September or early October1980. She stated that Milligan had asked her about thepossibility of a cost-of-living increase and was it not re-quired "by law," and Shelander responded that there isno legal requirement and that, even if Bunker wanted to,"there could be no changes in accepted company poli-cies, procedures, including a cost-of-living raise couldnot be given until the Union matter was resolved." She-lander recounted that she also told the employees that"the matter of our established procedure of doing evalua-tion and giving normal raises would not be changed."Shelander related that there was a PSA strike in progressat the time, and the Orange County airport had beenclosed for runway resurfacing creating a problem con-cerning the shipping of film for development from LosAngeles to the laboratory in San Jose, and either Kidderor Shibata wanted to know how this would affect theirhours of work and pay, and asked her what had hap-pened at the meeting with Bunker.'8She added thatShibata asked her about the possibility of obtaining abetter medical program to include dental coverage, andShelander told them that the Respondent's medical planhad "already been upgraded once," and that "even if wewanted to at this time, we could not make any changesuntil the Union business is resolved." Shelander contin-ued that the employees then returned to their work sta-tions.Neither Pamela Kidder nor Kathy Milligan was calledas a witness by any of the parties herein to testify aboutthis conversation, although both were still employed bythe Respondent at the time of the hearing.I 6 Shibata read this into the record from her affidavit.117 As hereinbefore set forth the election was scheduled for October21, 1980.iiB Shelander testified that Bunker informed her at this meeting thathe had decided to run "specials" and try to bring extra work into theplant to increase employee work hours. Shelander stated that the meeting"started about I 1:00 p.m., and I returned to the lab at approximately I:00[a.m.]."346 PHOTO DRIVE UPThe Appropriate Unit: The amended consolidated com-plaint alleges that the following employees constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All full-time and regular part-time laboratory em-ployees and drivers employed by the Employer atits Meridian Avenue, San Jose, California facility;excluding all retail clerks, retail sales clerks, guardsand supervisors as defined in the Act.The Respondent denies this allegation in his answer. Ac-cording to the Decision and Direction of Election issuedby the Regional Director for Region 32 in Case 32-RC-1128, which representation case involved the same par-ties as herein, the Respondent stipulated to the very sameunit, as above, as being appropriate for purposes of col-lective bargaining within the meaning of Section 9(b) ofthe Act. The Regional Director for Region 32 also foundtherein that the record in that proceeding supported thestipulated unit's appropriateness.It has long been the Board's uniform policy to refuseto redetermine unit issues in an unfair labor practice pro-ceeding in the absence of changes of facts surrounding aprior unit determination, or the discovery of evidenceunavailable to the Respondent in the representation pro-ceeding.'19Moreover, as the Board stated in Baker &Taylor Co., 109 NLRB at 246:This principle is applicable equally to cases inwhich the necessary facts are determined by theBoard upon the record of a hearing, and to cases inwhich the parties have consented to expedite resolu-tion of a question of representation by agreeing tothe determinative facts for purposes of conductingthe election.Further, the burden of proof in establishing that therehave indeed been changes that would warrant alteringthe appropriate unit, as determined in the context of arepresentation case, is upon the party asserting suchchange.'2In this case the Respondent offered no evi-dence at all on the issue of unit appropriateness nor ex-plained in any way why the above unit is not appropriatefor the purposes of collective bargaining.In view of the above I find and conclude that the unitherein appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act con-sists of:All full-time and regular part-time laboratory em-ployees and drivers employed by the Respondent athis Meridian Avenue, San Jose, California facility;excluding all retail clerks, retail sales clerks, guardsand supervisors as defined in the Act.The Union's Demand for Recognition and Bargaining:Ronald Lind testified that on July 25, 1980, after he hadreceived signed authorization cards from a majority ofthe Respondent's employees in the appropriate unit, he1 9 J. H. Filbert, Inc., 165 NLRB 648 (1967); Corral Sportswear Co., 156NLRB 436 (1965): Baker & Taylor Co., 109 NLRB 245 (1954).12o Arizona Public Service Co., 188 NLRB I (1971).and Steve Stamm appeared at the Respondent's plant atapproximately 3 p.m. of that day and spoke to GregBunker, the Respondent's owner.'2' Lind stated that hepresented Bunker with a letter from the Union "whichdemanded recognition based on what we felt was majori-ty status."'22Lind related that he asked Bunker to rec-ognize the Union "based on a card check" and Bunkerresponded "that he didn't think that he had to recognizeus."' 2:3 Lind continued,He went on to complain that he did not like theway that the organizing program had progressed.He said that people had been promised $8.00 anhour. He said that-he said that the Union hadhired-had paid someone to infiltrate his plant andto organize. He accused us of that. 124He said that we were not what he expected toshow up demanding recognition.... He said heexpected two short, fat Italians in dark suits wear-ing pink earrings and smoking cigars.We spoke about-I said it would be a lot easierfor him in the long run to grant us recognitionrather than going through an election process.He said that he couldn't afford to have a Union,that all of his money was tied up in equipment, thathe had no checking account, that everything heowned was in front of us.Lind added that by letter dated July 29, 1980, from theRespondent's counsel to the Union, the Respondent con-firmed his decision not to recognize or bargain with theUnion for the reasons set forth therein. '2Bunker testified that on July 25, 1980, he met withrepresentatives from the Union who, without "advancenotice," appeared at the plant and presented him with aletter alleging that the Union represented a majority ofhis employees. Bunker maintained that he had "verylittle recollection of that conversation" although he ac-knowledged that he did refuse at the time to recognizethe Union or to negotiate with it. He stated that when"2' Lind testified that Bunker was at his desk in the laboratory whenthis occurred and that while Michael Shelander "occasionally walkedby" he was not present throughout the conversation.122 The letter, dated July 25, 1980, in substance indicates that theUnion represents a majority of the Respondent's employees in various jobcategories, and demands that the Respondent negotiate a collective-bar-gaining agreement with it. See G.C. Exh. 21."13 Lind related that Bunker asked them who a possible impartialperson would be to verify the authenticity of the signed authorizationcards and Lind offered that a rabbi or priest could serve this purpose.124 Both Lind and Starbird denied that Starbird was being paid by theUnion for her organizing efforts at the Respondent's plant on behalf ofthe Union. Additionally, while Lind initially testified that Starbird wasgiven employment by the Union as an "informational" picketer after herdischarge by the Respondent he subsequently, on rebuttal, testified thathe was mistaken, that it was Margherone, not Starbird, whom the Unionemployed after her discharge125 In the letter the Respondent, in substance, expressed his doubt thatthe Union represented an "uncoerced and informed majority of the em-ployees in an appropriate unit." declared unacceptable the Union's offerto establish its majority by a card check, suggested that the Union "file apetition for an election with the Labor Board" so that the issue of repre-sentation can be resolved in "the best way," and suggested that "an opendiscussion" be held between union and employer representatives in thepresence of the employee. See G.C Exh 22347 DECISIONS OF NATIONAL LABOR RELATIONS BO()ARDthis meeting took place he did not know whether or notthe Union represented a majority of his employees, inactual fact believing that the Union lacked such majoritystatus. Bunker added that he was unfamiliar with whatthe Union meant in its letter when indicating that"guards and supervisors" are to be excluded from the ap-propriate unit.'"6However, on cross-examination, de-spite his "very little recollection" of what was said,Bunker remembered with certainty that the Union's rep-resentatives did not offer to prove their majority repre-sentation by "card check." 2 'Unit Placement of Employees. The parties herein stipu-lated that the following employees are properly includ-ible in the unit found appropriate above and were em-ployed by the Respondent during the payroll periodending July 31, 1980: Mistee Strawn, Bernice Cervantes,Linda Coker, Brenda Flowers, Karen Gomez (a/k/aKaren Hooker), Eric Jensen, Pamela Kidder, PamelaKline, Vincent Ridgeway, Donald Alan Slater, MarySweeney, Linda Sue Basim, Jackie Shibata, Lee AnnWillhite, Darla Jean Espinoza, Larry Dula, ElaineBrewer, Diane Long, and Jennifer Paet.The General Counsel alleges that also includible in theunit are Ellen Starbird, who was discharged on July 23,1980, allegedly unlawfully, and Gina Margherone, whowas terminated on July 31, 1980. While the Respondentat the hearing took the position that both Starbird andMargherone should be excluded from the unit, in hisbrief the Respondent agreed that Margherone should beincluded therein,'28albeit Starbird should still be ex-cluded therefrom. 129 Additionally, the Respondent as-serts that the following employees, Craig Park, DavidKettman, Rene Carrillo, and Lea Powers should also beincluded in the appropriate unit. The General Counselwould exclude these employees from the unit. L3012s Lind testified that he explained to Bunker the criteria upon whicha finding of supervisory status is made, i.e., right to hire, fire, disciplineemployees, or effectively recommend the same, etc., and discussed withBunker the issue of the exclusion of guards from the unit.127 I must admit that Bunker's almost total lack of recall of what wassaid during this conversation seems arbitrary and contrived in view of hisclear and complete remembrance of conversations and events which oc-curred shortly before this one, and is in line and consistent with thewhole tenor of his testimony in this case wherein he answered questionsposed by counsel for the Respondent, whether on direct or cross-exami-nation, clearly and unequivocally, but became guarded, unclear, and eva-sive when questioned by counsel for the General Counsel. Bunker's an-swers concerning his meeting with the Union's representatives on July25, 1980, is particularly reflective of this. See Bunker's testimony herein.12H I cannot believe that this was done through mistake or inadvert-ence, since the Respondent's brief makes extensive reference to therecord reflecting familiarity with the evidence set forth therein. More-over, the evidence clearly shows that Margherone signed an authoriza-tion card on July 18, 1980, was employed by the Respondent on July 25,1980, when the Union made its demand for recognition and bargaining toBunker, and she was not discharged until July 31, 1980.129 The Respondent maintains that Ellen Starbird was lawfully dis-charged for cause on July 23, 1980, prior to the Union's demand for rec-ognition and bargaining, and therefore should not be included in the unit.130 At the hearing the Respondent also alleged that Theresa Holuband "possibly" Wayne Borch were employees who also should be includ-ed in the appropriate unit. However, the Regional Director for Region32, in his Decision and Direction of Election in Case 32-RC-1 128, foundHolub to be a temporary employee excluding her from the unit, and itwould appear that the Respondent now agrees with that determinationsince in his brief he does not again assert her inclusion in the unit. There-sa Holub is, as well. the niece of Plant Manager Michael Shelander, andwas living with the Shelanders at the time of her employment. WithFurthermore, Michael Shelander testified that the pho-tofinishing business, in which the Respondent is engaged,is "cyclical with peaks and valleys," with the peak sea-sons being "the Christmas holidays and summer." Hestated that the Respondent employs students on a regularbasis either full time or part time although most of thestudent employees work on a part-time basis or onevening shifts which do not conflict with their schoolhours. 3 Shelander stated that the Respondent experi-ences a high employee turnover rate at its MeridianAvenue plant.a. Craig Park and David Kettnan. The record showsthat Craig Park was a first-year student majoring in biol-ogy at West Valley College, and David Kettman asecond-year student majoring in art and photography atSan Jose State University. Both Park and Kettman wereemployed during the summer of 1980 including the pay-roll period ending July 31, 1980, and until September 2,1980, and September 29, 1980, respectively, when theyleft the Respondent's employ to return to school. Theevidence herein shows that Park's last employment priorto taking this job with the Respondent was with Fotomatin Santa Clara for the summer period July through Sep-tember 1979. Additionally Park indicated in his employ-ment application form for the Respondent that he was"available for evening work anytime." However, there isno evidence in the record that the Respondent either of-fered work to Park after September 2, 1980, or that Parkactually worked for the Respondent at any time thereaf-ter.The evidence also shows that Kettman left his last em-ployment prior to that with the Respondent "because hewas a full time student and there was a job conflict."While Shelander wrote on Kettman's "Employee Changeof Status Report" that Kettman was "returning to schoolfull time and cannot work but part time weekends" againthere is no evidence in the record that the Respondenteither offered work to Kettman after he left the Re-spondent's employ on September 29, 1980, or that Kett-man actually worked for the Respondent thereafter. TheRespondent alleges that Park and Kettman were "fulltime" employees includible in the appropriate unit. TheGeneral Counsel asserts that they were "summer tempo-rary employees lacking sufficient regularity of employ-ment to warrant their inclusion in the unit."In Georgia-Pacific Corp., 195 NLRB 258, 259 (1972),the Board stated,...where a student is hired for the summer vaca-tion and will terminate at the beginning of theschool year, the student is a temporary employeeand not included in the unit. O'Hara Metal Productsregard to Borch, the evidence shows that he left the Respondent'semploy on July 9, 1980. to join the U.S. Coast Guard. Moreover, the Re-spondent in his brief apparently also changes his position concerningBorch, since he failed to assert therein that Borch should be included inthe unit, nor did he in fact list Borch's name among the employees pro-posed therein as properly in the unit.1:1 While Shelander testified in this proceeding that he hires only per-manent full-time or part-time employees, in the representation case, Case32-RC-1123, he testified that he had hired Theresa Holub as a temporaryemployee.348 PHOTO DRIVE UPCo., 155 NLRB 236; Sandy's Stores, Inc., 163 NLRB728. All other such student employees shall be in-cluded in the unit, and are eligible to vote, includ-ing any such student employees who, upon return-ing to school, continue their employment on a regu-lar part time basis. Sandy's Stores, supra. The Horn &Hardart Company, 147 NLRB 654; Farmers Insur-unce Group. et al., 143 NLRB 240; and GiordanoLumber Co., Inc., 133 NLRB 205.Applying the facts present herein to the Board's generalrule in Georgia-Pacific Corp. I find and conclude thatboth Park and Kettman were summer temporary em-ployees who "do not enjoy a regularity of employmentsufficient to create the requisite community of interestwith the regular employees."'32Therefore they shouldnot be included in the appropriate unit.In his brief the Respondent cites Dick Kelchner Exca-vating Co., 236 NLRB 1414 (1978), in support of his posi-tion that Park and Kettman should be included in theunit. However, in that case the Board, in continuing toapply its above general rules to students, held.As these employees work on holidays and Satur-days during the school year, as well as the entiresummer, we find that they are regular part-time em-ployees and shall include them in the ...unit.Upon reflection and based upon the facts present in theinstant proceeding, the Dick Kelchner case more stronglysupports the General Counsel's position herein than theRespondent's.a33Moreover, the other cases cited by theRespondent in his brief concern "seasonal employees,"not students who would work full time or part time allyear round, if possible, and whose factual circumstancesare different and distinguishable, these cases being there-fore not really applicable or informative on this particu-lar issue.b. Rene Carrillo: The evidence discloses that ReneCarrillo, a high school student, was employed by the Re-spondent during the summer of 1980, including the pay-roll period ending on July 31, 1980, and until sometimein September 1980, when she left the Respondent'semploy to return to school. Michael Shelander testifiedthat Carrillo "has returned two summers, on [one]Christmas vacation and has full intentions of returningthis summer permanently."'34The Respondent assertsthat Carrillo should be included in the unit while theGeneral Counsel contends she should be excluded as atemporary employee.'I Berenson Liquor Mart. 223 NLRB 1115 (1976); De Luca Bros.. Inc.,201 NL RB 322 (1973); Georgia-Pacific Corp.. supra, and cases cited there-in Also see Melba Theatre, 260 NLRB 18 (1982).li3 The Respondent also contends that, since the parties stipulated thatPamela Kline and Donald Alan Slater properly belong in the unit, andKline and Slater were also students. "their inclusion compels the inclu-sion of Park. Carrillo and Kettman " t do not agree. The evidence hereinshows that not only were Kline and Slater employed by the Respondentduring the summer of 1980. but they were also still employed by the Re-spondent at the time of the hearing, and clearly under those circum-stances includible in the unit"' Shelander testified that Carrillo had told him of her intent toreturn to work the following summer Carrillo did not testify at the hear-ing.In Melba Theatre. 260 NLRB 18, 22 (1982), the Boardaffirmed the Administrative Law Judge's findings thereinthat:The general Board rule is that "college [or highschool] students who perform full-time unit workduring the summer months as well as part-time unitwork on a regular basis during the remainder of theyear are to be included in the unit.... The deter-minative criteria as to whether students are to be in-cluded in a unit appears to be the regularity of theirpart-time employment [which may be as little as oneday per week.]" Century Moving & Storage. Inc., 251NLRB 671. 681 (1980), and cases cited therein.While Carrillo worked successive summers and oneChristmas vacation I do not believe that this establishesany "regularity of part time employment," to warranther inclusion in the unit. 35I therefore find that ReneCarrillo should be excluded from the unit found appro-priate herein.c. Lea Powers: The record shows that Lea Powers washired by the Respondent on July 30, 1979, and remainedcontinuously employed until sometime in April 1980,when she "took medical leave of absence because ofpneumonia." Michael Shelander testified that Powerssubmitted a doctor's "note" indicating that she would beaway from her job for a period of 2 weeks. He statedthat a second medical statement from her doctor "recom-mended an extended three to six week period ...be-cause she wasn't responding well." 36Powers returnedto work in September 1980. According to Shelander's"opinion." during the period April through September1980, while Powers was on "medical leave of absence,"she remained on the Respondent's payroll nonetheless al-though not working.'37Shelander continued that, afterthe expiration of the period in the doctor's second"note," Powers did not return to her job nor contact theRespondent until her resumption of work in September1980. He added that Powers performed "finishing" workand that, while she was on medical leave, the Respond-ent had hired "at least two" finishers to work in the lab-oratory.An employee on sick or other leave is ordinarily pre-sumed to continue in that status and to have a reasonableexpectation of returning to work, unless he or she isshown to have resigned or been terminated before thecrucial date.'38A party seeking to overcome that pre-sumption must affirmatively show that the employee hasresigned or been discharged. 139 Powers was on sickleave for at least a total of 10 weeks starting sometime inApril 1980.14° This would bring us to a period sometimeIs" Also see Dick Kelchner Excavating Co.. supra: Georgia-Pacific Corp.,supra.136 The doctor's "note" actually states "six to eight weeks."L'a However. Powers' name does not appear on the Respondent's pay-roll records for the payroll period ending July 31. 1980"' J P. Stevens & Co.. 247 NLRB 420 (1980); Hercules. Inc., 225NLRB 241 (1976); Miami River Co., 147 NLRB 470 (1964).39 .fedline Industries v. NLRB, 593 F.2d 788 (7th Cir. 1979). andcases cited therein"" Using the periods set forth in the doct.or's first and second "notes"totaling at the outside 10 weeks.349 DECISIONS ()OF NATIONAL LABOR RELATIAONS BOARDin June or July 1980. Powers was not on the Respond-ent's payroll for the payroll period ending July 31, 1980,nor did she contact the Respondent or advise himthrough anyone as to when she was returning to work,Powers actually remained away from her job until Sep-tember 1980, when Powers resumed her position withthe Respondent. However, there was no manifestation oilthe part of the Respondent, clearly communicated toPowers, that he had terminated or was terminating theemployment relationship, which manifestation and conm-munication would appear to have been essential for a ter-mination.'4' Moreover, Powers gave the Respondent noreason to believe that she would not return to work. Infact, she eventually did so in September 1980, approxi-mately 3 months after the time requested for recovery ofher illness in her physician's "notes." Therefore, underthe circumstances of this case I find and conclude thatLea Powers had a reasonable expectation of future em-ployment during the payroll period ending July 31, 1980,including the date, July 25, 1980, when the Union madeits demand upon the Respondent for recognition and bar-gaining although she was not actually on the payroll atthe time, and therefore Powers should be included in theappropriate unit. 142C. Acts of Interference, Restraint, and CoercionSection 8(a)(1) of the Act prohibits an employer frominterfering with, restraining, or coercing its employees inthe exercise of the rights guaranteed in Section 7 of theAct.1. Interrogation of employees concerning theirunion activity and supportThe amended consolidated complaint herein allegesthat the Respondent interrogated his employees regard-ing their own and other employees' union and/or pro-tected activities and sympathies in violation of Section8(a)(l) of the Act. The Respondent denies this allegation.Analysis and ConclusionsThe evidence shows that on or about July 16 or 17,1980, immediately upon learning of the involvement ofthe Respondent's employees with the Union, Plant Man-ager Michael Shelander engaged employee Gina Margh-erone in conversations concerning this at work. Margh-erone testified that Shelander told her that he had heardthat the employees "were trying to get a union into theplace," and then Shelander asked her if she was going toattend the union meeting to be held the next day and she141 Keeshin Charter Service, 250 NLRB 780 (1980): NI RB v. SlaimanBros., 466 F.2d 564 (3d Cir. 1972)14 Price's Pic-Pac Supernarkets,. 256 NLRB 742 (1981}; J P. Slevens &Co., supra.The General Counsel asse-ts that "Rather, Respondent replacedPowers with at least two additional employees performing the work shtiehad performed and Powers did not return to employment until Seplem-answered "yes." Margherone continued that after she at-tended the union meeting on July 18, 1980, that sameevening at work, Shelander questioned her about the sizeof the group of employees who attended the meeting,and asked her about what had occurred therein. Margh-eronle stated that she told Shelander that "quite a fewpeople did show up," and that "I really didn't want totalk about it." Margherone added that she then askedShelander if her attendance at the union meeting would"have anything to do with my job" and Shelander re-sponded that it would not.Concerning the above Shelander testified that, at theirfirst conversation prior to the union meeting, he merelyasked Margherone "what she knew about a union meet-ing." Shelander stated that after Margherone acknowl-edged that such a meeting was going to be held sheasked him, "Is this going to get me fired and I said ofcourse not." Shelander related that during the secondconversation, after Margherone had attended the unionmeeting on July 18, 1980. "1 asked her if she went to themeeting. She said yes, and I asked her if she could tellme about it and she said no, she really didn't want totalk about it."Furthermore, Ellen Starbird testified that when she re-ported for work on the night shift encompassing July22-23, 1980, Michael Shelander told her, "I understandyou're soliciting union cards." Starbird related that whenshe told Shelander, "Mike, you've not allowed to askthat," he responded, "Well, I have witnesses that you'vebeen soliciting union cards." Shelander testified that,after receiving various reports that Starbird was "harass-ing" employees and "soliciting their signatures," he toldher that he knew about her union activity and directedher "to discontinue solicitation of the employees at theirwork stations."Additionally Jackie Shibata testified that SupervisorLynn Shelander, while driving her home from work onJuly 29, 1980, asked her, "What did the girls want, youknow, what did they hope to gain with a union." She-lander testified that what she told Shibata during this carride was, "Jackie, tell me what is going on. I don't un-derstand what has happened to this crew.... I don'tunderstand what is wrong with the girls. I don't under-stand what the girls want, what has happened tothem.... Help me. What can I do? How can I get thecrew back on a working format again?"With regard to what occurred during the above con-versations I fully credit the accounts thereof given byher 1980 InI these circumstances, where Powers' absence from work wasof indefinite duration and she was replaced, her status in the payrollperiod ending July 31 cannot he considered allything more than that of aformer employee who had been forced to leave employment due to ill-nes'." I do not find that the evidence herein supports this contention Ialso do not find that the General Counsel overcame the presumption ofPowers' continued sick leave status on July 25. 1980.350 PHOTO DRIVE UPGina Margherone,'43Ellen Starbird,'44and Jackie Shi-143 1 am aware that Margherone candidly acknowledged hostility andanger toward the Respondent because of her discharge. However. shealso admitted to having these same feelings toward the Board and theUnion for the reasons, respectively, that the Regional Director forRegion 32 refused to issue a complaint based on her charge that the Re-spondent unlaw-fully terminated her, and that the Union failed to "sup-port" her concerning this dispute despite her having been an active par-ticipant in the Union's organizational campaign. That she entertainedsuch feelings against all the parties concerned herein is bolstered by thefact that her appearance as a witness, albeit for the General Counsel, wascompelled and obtained through subpoena, Margherone admitting thatshe was reluctant to appear in this proceeding as a witness for any of theparties.144 Starbird's testimony concerning the events that transpired upthrough her discharge on July 23, 1980, was perhaps the clearest andmost comprehensive of any of the witnesses who testified herein. In mostpart it was clear, unequivocal, and forthright, and consistent with theother evidence in the record. The Respondent in his brief attempts to dis-credit her testimony on the grounds that it was in part less believablethan his own witnesses, that her testimony was inconsistent, and that theevidence herein suggests that Starbird was an "immature young lady"who had demonstrated hostility toward authority (her employer). I donot agree and find that the record refutes the Respondent's attempts ather discreditation. That Starbird's testimony is more believable than theRespondent's own witnesses will be amply shown hereinafter in the dis-cussion of the various incidents which occurred. That the alleged incon-sistencies in Starhird's testimony, referred to in the Respondent's brief,are not actually such becomes amply clear upon a close analysis of therecord herein. Her testimony concerning Mary Sweeney's authorizationcard, although a trifle confusing, basically relates that she gave Sweeneyan authorization card to sign and received the signed card back fromSweeney and, more importantly, is somewhat consistent with what shestated in her affidavit previously given in this matter to a Board agent.Again. her testimony herein, about her being discharged twice, is certain-ly consistent with her testimony given at the representation hearing. Shebelieved, although not too surely, that Swami had discharged her whenhe sent her home on the evening of the "pornographic incident" and thatShelander's allowing her to return to work the next day constituted a re-hiring Be that as it may, even conceding these as inconsistencies, theypale and become less important and convincing as a determinant againsther credibility when compared to the varied. numerous, and importantinconsistencies evidenced in the testimony of the witnesses testifying onthe Respondent's behalf. Not only was their testimony inconsistent andcontradictory as to their own statements but this was also true evenamong themselves, and more significantly concerned itself in most partwith the very acts on the Respondent's part which comprise the viola-tions involved herein and the basic issues presented in this case. I amtherefore compelled to credit Ellen Starbird's testimony over that givenby the Respondent's witnesses.As to the Respondent's contention that Starbird was "an immatureyoung lady," etc., based on the tenor of her testimony and her demeanorduring the course of the hearing, this is certainly not substantiated by therecord evidence herein. Additionally with regard to the Respondent's as-sertion of conflicting testimony in Starbird's explanation as to why shetold Shelander that it would cost the Respondent 58 per hour if she werefired, I do not find any inconsistency therein. Her knowledge that back-pay is given as part of the remedy imposed when discharges are found tobe illegal under the Act is not unusual, especially where an employee hasbeen exposed previously to union organizational campaigns. As an aside,it has been my experience that discriminatees are fully aware of this atleast at the time, if not prior thereto, of their filing of a charge, or thecomplaint issues and the trial takes place in an unfair labor practice case.The Respondent asserts that Starbird "professed ignorance" of theBoard's proceedings yet she was actually knowledgeable thereof as evi-denced by the above. However, her knowledge of backpay as a Boardremedy does not necessarily mean that she was also fully aware of theBoard's rules, regulations, and procedures. Starbird admitted that she hadparticipated in organizational activities concerning agricultural and farmworkers and had been involved in State Board proceedings. She also par-ticipated in the representation proceeding before the National Labor Re-lations Board in Case 32-RC-1128, but I again do not find that this im-plies a full knowledge of the workings of the Board's processes. Further-more, I did not get the impression that Starbird professed complete igno-rance thereofbata'45 for the reasons that their testimony was general-ly forthright, mostly clear, unequivocal, and plausible,and consistent with the other evidence present in therecord.'46In contrast thereto, the testimony of Michaeland Lynn Shelander was, at times, contradictory, equivo-cal, unbelievable, and significantly not only contrary toother uncontroverted evidence in the record, but indirect opposition to the testimony of the Respondent'sother witnesses, and in the case of Michael Shelander, toprevious sworn statements he made in an affidavit hegave to a Board agent.t47',4 It should be noted that Shibata admitted to a close friendship withLynn Shelander when she worked at the laboratory. She expressed thefeeling that she had been unjust to Shelander by relating the conversa-tions they had to a Board agent and she therefore told Shelander abouther Board affidavit. I was impressed by her sincerity and her obviousemotional struggle to tell the truth first, but with the desire not to hurtShelander in any way in so doing Moreover, Shibata had voluntarily leftthe Respondent's employ under friendly circumstances, appearing hereinpursuant to subpoena, and had no apparent reason to testify other than toher own recollection See Tri-Country Tube. Inc., t94 NLRB 103, 107(1971).146 It should be noted that. since the resolution of many of the issuespresented in this case rests primarily on a determination of the credibilityof the respective witnesses herein. and because even witnesses who aregenerally believed often give testimony that in part may be unclear orslightly inconsistent because of the passage of time requiring the remem-brance of things past. I have also based my findings upon my observationof the demeanor of the witnesses. the weight of the respective evidence,established or admitted facts, inherent probabilities. and reasonable infer-ences which may be drawn from the record as a whole. Gold StandardEnterprises, 234 NLRB 61S (1978); V & W Castings, 231 NLRB (1977);NVorthridge Knitting AMills, 223 NLRB 230 (1976). Also see Cas Walker'sCash Stores, 249 NLRB 316 (1980).'47 For example, Shelander at first denied any knowledge as to wheth-er Bunker had spoken to employees about "other things" during thenight shift of July 21-22, 1980. when, in conversation with individual em-ployees, Bunker explained the Respondent's "pornographic materials"policy However, in his Board affidavit he acknowledged that "[Bunker]also took that time to visit with the employees abcut what could be donein their minds to make the company a better place to work"Again. Shelander testified that, after he was apprised that Ellen Star-bird had been soliciting employees' signatures on union authorizationcards, he told her that the Respondent had a "no solicitation" rule and "Iwant you to discontinue solicitation of the employees at their work stations"However, in his affidavit he stated that he told Starbird. "I want you tostop all solicitation." The significance of this will be discussed more fullyhereinafter.Moreover, Shelander testified that when he asked Supervisors JohnFritts, Richard Isla, and Lynn Shelander about Ellen Siarbird's union ac-tivities they responded that they had "heard rumors that something wasgoing on," that they "were not totally aware of the union activity in thelab," and that they "had very little knowledge of her activity." Shelanderalso testified, "I don't remember any specific reply by the supervisors atthe time. It was all a very confused period." and he could not recall ifthey had made any direct reference to "anything" that Starbird wasdoing. However, in his Board affidavit Shelander had stated, "I was alsoinformed by the night supervisors that Ellen was handing out and collect-ing signed authorization cards during working hours."Additionally, Shelander testified that at the time the "pornographic in-cident" occurred, his wife Lynn Shelander was working as a rank-and-file employee in customer service and was not a supervisor. However.Lynn Shelander testified that at the time she was the customer servicedepartment supervisor. Moreover. Lynn Shelander also testified that shehad been a production shift supervisor prior to that and Michael She-lander, being the plant manager and her husband, must have been awareof this. Other instances of the above and those also concerning L ynnShelander will be related hereinafter, as applicable.From the above and from his testimony as a whole I received the dis-tinct impression that Michael Shelander was generally relating, in mostpart, what had occurred as truthfully as he remembered it, but when itcame to giving any testimony that might be construed as adverse to theC'ontinued351 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurthermore, concerning the events discussed herein-after, I tend to credit the account of what occurred asstated by the General Counsel's witnesses, of course ex-cluding the testimony of Michael and Lynn Shelanderwhen they testified as witnesses for the General Coun-sel,148for the same reasons, as previously stated, thattheir testimony was in large measure given in a forth-right manner, was more detailed, unequivocal, and clear,corroborative and consistent generally with that of eachother, and apparently consistent with the other evidencein the record and therefore believable, while the testimo-ny of the principal witnesses for the Respondent, includ-ing that of Michael and Lynn Shelander, was for themost part contradictory, evasive, guarded, forgetful, andquite defensive (particularly in Greg Bunker's case), attimes unclear and equivocal, and in some instances ofsuch an incredible nature as to be unworthy of belief.Significantly, and as indicated hereinbefore, at varioustimes and concerning important issues involved herein,the Respondent's witnesses consistently contradicted notonly their own testimony given both at the hearing andin affidavits previously acquired by the Board during theinvestigative stage of this proceeding, but also that ofeach other. 149The General Counsel asserts that by the foregoingconversations the Respondent unlawfully interrogated hisemployees regarding their own and other employees'union and/or protected activities and sympathies. Iagree. The basic premise in situations involving the ques-tioning of employees by their employers about union ac-tivities is that such questions are inherently coercive bytheir very nature and therefore violative of the Act "be-cause of its natural tendency to instill in the minds of em-ployees fear of discrimination on the basis of the infor-mation the employer has obtained."'50However, theBoard has held that in certain circumstances employersmay have a legitimate purpose for making a particularinquiry of employees which may involve, to some limit-ed extent, union conduct.'51 In this case there were noRespondent's position herein or supportive of a finding of unlawful con-duct on the Respondent's part, Shelander geared his answers to eitheroutright denial or he attempted to portray such action in a favorablelight, sometimes without regard to the truth of the matter. I also believethat this was true of Lynn Shelander as well.Additionally, in support of the above is the testimony of both Michaeland Lynn Shelander admitting having "previous unpleasant experiences"and loss of jobs, respectively, because of union activity at plants wherethey were previously employed, strongly suggesting union animus ontheir part.148 Both Michael and Lynn Shelander were initially called as wit-nesses by the General Counsel.149 While this is clearly reflected in the testimony of Michael She-lander and Greg Bunker, it is also true of the Respondent's other princi-pal witnesses, Lynn Shelander, Richard Isla, Donald Alan Slater, andEric Jensen, and, in varying lesser degrees, John Fritts and Pamela Kline.In fact concerning Bunker and as clearly evidenced in the record, Bunk-er's demeanor, evasiveness, and at times what appeared to me to be hiscontemptuous attitude toward this proceeding in general and the incredi-ble nature of some of his testimony lead me inexorably to discredit anddisbelieve his testimony as a whole.150 Jefferson National Bank, 240 NLRB 1057 (1979); Sans Souci Restau-rant, 235 NLRB 604 (1978); NLRB v. West Coast Casket Co., 205 F.2d902, 904 (9th Cir. 1953).5I1 p. B. & S. Chemical Co., 244 NLRB 1 (1976); Johnnies Poultry Co.,146 NLRB 770 (1964), enf denied 334 F.2d 617 (8th Cir. 1965)circumstances present which might have justified somelimited inquiry into the union activities of his employees.The Respondent offered no legitimate reason nor can Ifind any valid purpose for such interrogation or question-ing of his employees other than that it was done, whenconsidered in the light of the Respondent's other actionsherein, for the purpose of coercing its employees into re-fraining from engaging in any union or protected con-certed activities. s2Further, the Respondent, while in-terrogating his employees, gave Starbird and Shibata noassurances against reprisals.153Besides what was setforth hereinbefore, it should also be noted that the coer-cive impact of interrogation is not diminished by eitheran employer's open union support or by the absence ofdirect attendant threats of adverse consequences to theemployee. 1 54The Respondent asserts in substance that since any in-terrogations engaged in were "casual," "isolated," "non-coercive, and had no effect whatsoever upon union orga-nizational activities," they were not unlawful. The Re-spondent adds that, in the case of Margherone, she wasgiven actual assurance that "no action would be takenagainst her because of her union activities." I do notagree with the Respondent's assertions.The credited evidence shows that, as observed by bothMargherone and Starbird, immediately upon being in-formed of the union activity at the laboratory by Cole,Shelander came over to Margherone and interrogatedher about this.i55Moreover, after Margherone attendedthe union meeting on July 18, 1980, that same day She-lander again interrogated Margherone, this time aboutthe size of employee attendance and as to what occurredtherein. Significantly, Margherone asked him if shewould be fired for having attended the union meeting.This strongly implies the presence of some feeling onMargherone's part of possible threat and coercion at thetime, despite the fact that Shelander then told her shewould not be discharged for her actions, and her admit-ted feelings that she was not "intimidated" by this.'56Shelander's interrogation of Margherone under these cir-cumstances can certainly not be characterized as "isolat-ed and casual" and uncoercive in nature.?57 Moreover,152 7-Eleven Food Store, 257 NLRB 108 (1981); World Wide Press, 242NLRB 302 (1979); Seal Trucking. 237 NLRB 1090 (1978): Franklin Prop-erty Co., 223 NLRB 873 (1977).l*: Trinity Memorial Hospital, 238 NLRB 809 (1978); Thermo ElectricCo., 222 NLRB 358 (1976). enfd. 547 F.2d 1162 (3d Cir. 1976); NLRB v.Cement Transport. Inc, 490 F.2d 1024 (6th Cir. 1974), cert. denied 491U.S 828 (1974).154 Govsen Co., 254 NLRB 339 (1981)."I Starbird testified that Shelander had "turned bright red" uponhearing about this. It should also be noted that Shelander's testimonyconcerning the time sequence of this incident was inconsistent and equiv-ocal. He at first testified that he spoke to Margherone shortly after Colehad told him that Margherone had informed her about union activity inthe laboratory. He subsequently testified that he did not speak to Margh-crone until "an hour or two" after his conversation with Cole.15s It also should be noted that Shelander did not voluntarily assureMargherone against reprisals when he interrogated her. What assurancehe gave about her not being discharged for attending the union meetingwas elicited by her apparently fearful inquiry about this.'57 The Respondent alleges in his brief that "the facts of this incident[involving Margherotnel are almost identical to NLRB v. Ralph PrintingContinued352 PHOTO DRIVE UPShelander also interrogated Ellen Starbird about herunion activities, and his wife, Lynn Shelander, interro-gated Jackie Shibata about her union feelings and de-sires. ' sThe test applied in determining whether a violation ofSection 8(a)(1) of the Act occurred is "whether the em-ployer engaged in conduct which, it may reasonably besaid, tends to interfere with the free exercise of employeerights under the Act."59s Applying that test, I find thatthe Respondent by interrogating his employees, as setforth above, has interfered with, restrained, and coercedhis employees in the exercise of the rights guaranteed inSection 7 of the Act and has thereby violated Section8(a)(1 ) thereof. '60and Lithography Co., (1967) 379 Fed. 2d 687." Not so. In the cited case,the U.S. Court of Appeals for the Eight Circuit stated.on a single occasion one of the Respordent'% supervisorsinquired of Angus' union activities, and asked him to report to theCompany on the Union activities of his co-workers An employer'sinterrogation of itl employees. however. is not unlawful per se, unlessconducted with such anti union animus as Io be coercise in nature[The supervisors] interrogation of Angus, not in itself threatening orcoercive, would not violate Section 8(aHI) unless it were conductedagainst a background of employer hostility and discrimination to-wards unionization, such as would induce in its employees a fear ofreprisal for lawfully pursuing their union activities. The circum-stances surrounding ([the supervisor's] interrogation negative any in-ference of coercion. The questioning of Angus was not part of any em-ployer plan of systematic intimidaton of its employees, but at bevt wasisolated and casual in nature The questioning, moreover, was totallydevoid of any coercise statements, which are usually characteristicof an unlawful interrogationt [Emphasis supplied]From the record evidence herein it is clear that the instant case is distin-guishable and different, in significant part, from the cited case. Further-more, the other cases cited by the Respondent are nonsupportive of itsposition based on the evidence herein.158 The Respondent asserts in his brief that the close personal friend-ship between Shibata and Lynn Shelander negates any possibility thatShelander could coercively interrogate or otherwise restrain Shibata inthe exercise of her Sec 7 rights. However, the test of interference. re-straint, and coercion under Sec. 8(a)(1) does not turn on a respondent'smotive, courtesy, or gentleness-or whether the supervisor and employeeinvolved are on friendly or unfriendly terms. Rather, the test is whetherthe supervisor's conduct reasonably tended to interfere with the free ex-ercise of the employees under the Act. Floridu Steel Corp., 224 NLRB 45(1976).Shibata had attended the union meeting on July 18, 1980. She hadsigned a union authorization card. The evidence shows clearly that Shi-bata wanted to be represented by the Union initially After the Respond-ent engaged in unlawful acts as hereinafter set forth, including the aboveinterrogation, Shibata testified that she then told Shelander in a subse-quent conversation concerning the Union and employee desires, "I amright now in the middle and I don't know which way I'll go. What Imeant by that comment was that I didn't know at that point whether Iwould vote for or against the union." The likely coercive effects of theunlawful interrogation and Shelander's subsequent threats and promisesto Shibata, plus the Respondent's other unlawful conduct herein, are pa-tently clear.i'9 7-Eleven Food Slore. supra: Electrical Fittings Corp., 216 NLRB1076 (1975). Although interrogation concerning union activity is not a perse violation of the Act, it can "be a very subtle weapon for interferingwith employee rights." Ridgewood Management Co. v NLRB, 410 F.2d738, 740 (5th Cir. 1969), cert. denied 396 U.S. 832. for "[alny interroga-tion by the employer relating to union matters presents an ever presentdanger of coercing employees in violation of their Section 7 rights."Texas Industrial. Inc. v. NLRB., 366 F.2d 128, 133 (5th Cir. 1964)."6I Jefferson NVational Bank, supra:; World Wide Press, supra; ColonialHaven Nursing Home. 218 NLRB 1007 (1975). As the General Counselstates in his brief.In this case, the interrogations by Respondent's Plant Manager andone of Respondent's supervisors went to the heart of lthe] nascentorganizing campaign and bore none of the factors which might result2. Solicitation of grievancesThe amended consolidated complaint herein allegesthat the Respondent solicited grievances from its em-ployees and impliedly promised that such grievanceswould be adjusted in violation of Section 8(a)(}) of theAct, which allegations the Respondent denies.Analysis and ConclusionsSoon after the Respondent Greg Brunker, the owner,learned of the Union's organizational campaignsttamong his laboratory employees., he visited his plant onJuly 21, 1980, and conferred with each employee in thepresence of Supervisor L.ynn Shelander. During theseconversations, Bunker asked the employees, in substance,for any suggestions as to improving working conditionsat the plant to make employees "happier." or "improvethe employment status,"'62 and agreed to remedy some,and "look into" others of the suggestions made by theemployees.tf" Additionally, Lynn Shelander questionedJackie Shibata on July 29, 1980. as to what the employ-ees "hoped to gain with a union." Again, sometime inSeptember or October 1980, following Lynn Shelander'smeeting with Greg Bunker, she told employees thatBunker wanted to know "what the girls wanted," andShelander recommended that the employees speak toBunker directly concerning their requests, while at thetime also suggesting that Bunker could provide a wageincrease after the union issue was resolved. That theabove constituted the unlawful solicitation of grievancesis clear. '4Bunker offered as reasons for these conversations thathe wanted to clarify the Respondent's "pornographicmaterials policy," and to find out why he was experienc-ing morale and productivity problems. While at first ad-mitting that he did ask employees about their problems,if any, at the laboratory, on cross-examination he deniedthis alleging that he did not ask them specifically whatwas bothering them but only gave the employees "an op-portunity to express any [kind] of concern that theyhave." I do not credit Bunker's testimony thereon.'s6in the Board considering it noncoercive, for no assurances against re-prisals were given and there was no legitimate reason advanced forthe questioning. NLRB v. Fort Vancouver Plywood Co.. 604 F.2d 596(9th Cir. 1979): NLRB v. Chatfield-Anderson Co.. 606 F.2d 266 (9thCir. 1979); N.LRB v. Super Toys, Inc., 458 F 2d 180, 182-183 (9th Cir1972). Also see Capitol Records. Inc., 232 NLRB 228 (1977) CalciteCorporation, 228 NLRB 1048 (1977), enfd. 83 LC ' 10367 (9th Ctr1978): Dreamland Bedding, 221 NLRB 1082 (1975).i61 Michael Shelander testified that he had told Bunker about unioninvolvement at the laboratory on July 17 or 18, 1980.i62 See the testimony of Starbird, Margherone, and Lynn Shelander.'63 Bunker admitted agreeing to supply an electric pencil sharpenerwhich employee Shibata had requested, to check into improving and en-larging the lunchroom facilities, and into allowing employee discountpurchases of cameras. Lynn Shelander testified that Bunker also agreedto clean up the room used for toilet facilities which was also being usedas a storage room.104 St. Vincent's Hospital. 244 NLRB 84 (1979); Pepsi-Cola Bottling Co..242 NLRB 265 (1979); Rexair. Inc., 243 NLRB 876 (1979); Don MoeMotors, 237 NLRB 1525 (1978): Coca-Cola Bottling Co., 232 NLRB 794(1977).1it As pointed out previously, Bunker's testimony ws equivocal,guarded, defensive, and generally forgetful upon direct or cross-examina-Continued353 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis attempt to initially show that the main reason forthese conversations with his employees was the "pornog-raphy incident" which occurred on July 15, 1980. clearlyillustrates the pretextual nature thereof and Bunker's un-worthiness of belief as a witness. If the alleged disruptionof production and the chaos which ensued from this inci-dent was as severe as alleged, why did not Bunker imme-diately hold these conversations with the employees toclarify the Respondent's "pornographic material policy."Instead, this was done almost a week later on July 21-22,1980, only after Bunker had learned about his employees'union activities.Moreover, while Bunker subsequently admitted thatanother reason for his having spoken to each employeeduring that shift was his learning that there was a moraleproblem among the Respondent's employees at the plantaffecting production and he wanted to find out why, histestimony about this again shows that this was not themain reason or purpose therefor. He testified, "I did askthem if there were other problems in the lab because ofthe fact that the morale was down and the productivitywas down and I'm trying to find out, you know, what'sgoing on." However, on cross-examination he testifiedthat he did not ask employees what was bothering themspecifically, but gave them "an opportunity to expressany [kind] of concern that they have."Finally, Bunker testified that another reason for theseconversations was that although he had heard "a refer-ence" to union activity occurring at the plant and "hadno real first hand knowledge of it," he suspected thatemployees were being harassed and intimidated byfellow employees as part of their union activities. Signifi-cantly Bunker, although at first testifying that DianeLong had told him during their conversation that shewas being harassed by Ellen Starbird and would quit if itdid not stop, on cross-examination he testified that hewas not sure Long had mentioned Starbird or Margher-one by name but that "I was aware of the fact that[Long] was referring to these individuals." He was nowalso unsure as to whether Long had told him this on thatevening or the night before. It is therefore clear and rea-sonable to assume that Bunker was fully aware of theunion activity at the plant having learned this from Mi-chael and/or Lynn Shelander who had knowledge of itdirectly from their own observations or reports fromother supervisors or employees. His equivocation and hishedging about this are extremely suspect and with theabove raise a strong inference that this union activity andthe Respondent's intent to negate or stop it were themain reasons for Bunker's conversations with employeesin which he solicited their grievances and promised toremedy the same.'66lion by counsel for the General Counsel, while his responses to questionsposed by the Respondent's counsel were answered directly, clearly, andunequivocally.1s6 The above is indicative of the kind of testimony given by the prin-cipal witnesses who testified in the Respondent's behalf. The testimony ofthe witnesses for thie General Counsel and even that of Bunker, Michael,and Lynn Shelander c'early shows that the Respondent knew on July 21,1980, and even before that date, that the Union was attempting to orga-nize the Respondent's employees at the laboratory and that Starbird andMargherone were actively supporting and assisting in the campaign. YetBunker and the Shelanders denied this in their testimony, disclaimingThe solicitation of employee grievances during an or-ganizational campaign accompanied by a promise, ex-pressed or implied, that the grievance will be remedied isa violation of the Act. The essence of such a violation isnot the solicitation of grievances itself; rather, it is thepromise to correct them, either expressed or inferredfrom the solicitation.'67Such conduct constitutes an un-lawful restraint upon and interference with the employ-ees' self-organizational rights guaranteed under the Act,because implicit therein is the promise that benefits willbe awarded to them by their employer so long as theyare not represented by a labor organization, and becauseit tends to frustrate the employees' organizational effortsby showing them that union representation is unneces-sary. Thus, when the Respondent, in response to theUnion's organizational campaign, solicited grievancesfrom his employees and indicated that he would satisfytheir demand, he violated Section 8(a)(1) of the Act andI so find. 1683. ThreatsThe amended consolidated complaint herein allegesthat the Respondent threatened his employees with "un-specified reprisals," termination, and plant closure if theemployees did not cease engaging in union and/or pro-tected concerted activities, all in violation of Section8(a)(1) of the Act. The Respondent denied these allega-tions.Analysis and ConclusionsAccording to Starbird's credited testimony during herconversation with Greg Bunker on July 22, 1980, Bunkertold her, "Well, I'm very upset and I want this unionbusiness to stop because I don't want anyone to gethurt." When Starbird asked Bunker if he were threaten-ing her, Bunker responded, "No, I'm just telling you Idon't want anyone else to get hurt." While Bunker ac-knowledged having a conversation with Starbird aftersuch knowledge and also attempting to assign valid and lawful reasonsfor what occurred although this is contradicted by other evidence in therecord, or by more believable testimony in contradiction thereof by otherwitnesses, or by their own testimony herein.For example. Lynn Shelander testified that she knew nothing about theUnion's attempting to organize the Respondent's employees until on orabout July 22, 1980, when her husband, Michael Shelander, brought thisto her attention. This is incredible and unbelievable testimony. The Re-spondent's laboratory, is a "small plant" and, according to the record evi-dence, the employees, including the supervisors. are friendly and socializetogether. That Starbird's and possibly Margherone's union activities werebrought to the attention of the Shelanders and Bunker prior to July 21.1980, can strongly be inferred herein. In fact, inference is not evenneeded since Eric Jensen, a witness for the Respondent, testified that hetold Lynn Shelander about Starbird's "harassment" of him to join theUnion on July 18 or 20. 1980, and Michael Shelander knew about Margh-erone before that. That Richard Isla, John Frilts. and the other supervi-wors were not entirely aware as to what was occurring until a later date isalso hard to believe under the circumstances present herein.i"7 Jefferson Nalional Bank, supra: Stride Rite Corp., 228 NLRB 224(1977); Campbell Soup Co., 225 NLRB 222 (1976); Lareo Inc. 216 NLRBI (1974).68 Jefferson National Bank. supra,' Briarwood Hilron, 222 NLRB 986(1976): Teledyne Dental Products Corp.. 210 NLRB 435 (1975); House ofMosaics, Inc., 215 NLRB 704 (1974). Also see N'LRB v. Ayer Lar Sanitari-um, 436 F.2d (9th Cir. 1970): NLRB v. Delight Bakery, 353 F2d 344 (6thCir. 1965).354 P'HOO D)RIVIF U, PJuly 21, 1980, and as to basically what Starbird testifiedto as being discussed therein. he denied making anythreats against her. For the reasons set forth hereinbeforeI do not credit Bunker's denial thereof. Moreover Mi-chael Shelander, the plant manager. was present duringthe conversation betv een Bunker anid Starbird, yet hedid not corroborate Bunker's testimony.Margherone testified that oil July 24. 1980, her super-visor. John Fritts. asked her to accompany him outsidethe plant and when she did told her. "If [Marghcrone]would keep talking Union, on company time. that theywere going to fire [her]." Fritts testified that he had re-ceived complaints from various employees colccerningharassment by Margherone. He then told Margherone"to quit soliciting the people at their work stationsthat she could do it on a break ...but not whenl peoplewere working." Fritts denied that he told Margheronethat she would be fired and added that Margherone toldhim. "oh, you're just harassing me because of theUnion."While I credited Margherone's testimony generallyand concerning the other incidents testified to hereill.and do so again, I did not find Fritts to be the same kindof unbelievable and uncreditable %witliess as the Respond-ent's other witnesses were. In most part it appeared thatFritts was telling the truth as he recalled it. However itshould be remembered that Fritlls' is a superevisory enm-ployee presumably loyal to the Respondent. In the alter-native Margherone is not a discriminatee in this case andis no longer employed by the Respondent. and wouldhave no reason to testify as she did concerning a threatmade to her by Fritts. Furthermore, the record shows aplan on the Respondent's part to interfere with, restrain,and coerce his employees in the exercise of the rightsguaranteed in Section 7 of the Act, and, therefore, thisreasonably raises the inference that Fritts, as a super\,iso-ry employee, had more to gain from denying any viola-tive action on his part, than Margherone had in assertingtruthfully that he did so. It should also be noted thatEllen Starbird had been discharged by the Respondenton July 23. 1980, the day before Fritts spoke to Margher-one. Starbird and Margherone were the two most activeunion adherents at the plant, thus when Starbird was ter-minated this left only Margherone as a problem for theRespondent The Respondent would have a significantinterest therefore in curtailing her union activities andgood reason to use strong language to accomplish this infurtherance of his plant to interfere with, restrain, andcoerce his employees in the exercise of the rights underSection 7 of the Act. ' 9Jackie Shibata creditably testified that on July 29,1980, while Lynn Shelander was driving her home, She-lander told her that she "felt" that Bunker would closethe laboratory and move it elsewhere if the Union camein. Shelander denied telling Shibata that the plant would'6' Furthermore, the Resptmndents' posted "no-solicilationii rule" pre-cluded employees from soliciting "during working houri Iir non-husinesspurposes." The no-solicitation rule in the Phototron hbook prohibits "Un'authorized soliciring or collecting contribu,,iots" on the Responldcit's prem-ises Legal advice was not secured until sometime later as lo ,,hat super-visors could do or tell employees during a union orgai7a;lional cam-paign. That Frilts used the actual language that he testified he did underthe circumstances is highly unlikel'be closed if the Union were to become the employees'bargaining representative. She testified that what she toldShibatla was that she had been involved personally butindirectly with "Unions related activities" on three prioroccasions in the photofinishing business and, in one casethe plail was closed. and in another the plant wouldhaxc been closed if the union had succeeded in organiz-ing the employer's employees. For the reasons indicatedhereilibefore, I credit Shibata's version of what was said.As staited by the Board in General Stencils, Inc., 195NI.RB 1(i) (1972):A direct threat of loss of employment, whetherthrough plant closure, discharge, or layoff, is one ofthe most flagrant means by which an employer canhope to dissuade employees from selecting a bar-gaining representative.The express and implied threats made by Bunker, Fritts,and L ynn Shelander, of unspecified bodily harm and lossof employment if employees did not cease engaging inunion activities, and plant closure if the Union came in,respectively, all constitute violations of Section 8(a)(1) ofthe Act since such statements clearly tend to coerce, in-timidate, and discourage employees from engaging in anyprotected activity under Section 7 of the Act for fear ofreprisals. 70The Respondent asserts in his brief that the circum-stances surrounding Shelander's statement to Shibataabout plant closure "is analogous to [Cone Brothers Con-tract CO.] v. NLRB. 235 Fed. 2nd 37." 1 do not agree. Inthe cited case, the U.S. Court of Appeals for the FifthCircuit found that the "interferences with employees'rights ...are extremely inconsequential and have a stand-ing as a specific complaint only through extraordinary tech-nicality: [emphasis supplied] ..the finding of threaten-ing to close its business comes down to a single outburstby a vice president described by the Examiner as, 'a dec-laration ...made in a moment of deep emotional dis-turbance over an ultimatum he received from anotherunion ...that he would close the business before hewould sign a contract ... ."' although the Board found,under these circumstances, that it would be fair to con-clude that it could validly be said to have tended to re-strain or coerce the employees to whom it was said orany employees who might later have learned of the inci-dent.However, in the instant case as indicated hereinbefore,the Respondent, by himself and through his representa-tives, engaged in a deliberate plan of interferences, in-timidation, restraint, and coercion of his employees tocompel them to cease or withdraw their support of theUnion, clearly violative conduct under the Act,"'' the"'d .I.RH v. Gisl/ Paing o., 395 .S. 55 .S. 575 (1968) George C. ShearerI:xhihiror% Deliwvrv Service, 246 NLRB 416 (1179): A. KA Foods, Inc., 238Nl RB 568 (197X); lanover llouse Induvries. In-., 233 NL.RB 164 (1977);Iemrn tli'c, 231 NILRB 1168 (1977). enfd. 618 F 2d 51 (91h Cir. 1980).",l See NLRB ,. (;iHse/ Packing Co. supra. Moreover, the fact that an8(ah l) statement is uttered by a "friendly supervisor" does not lessen theseverily ofr impact of such statement As the Board held in Caster Mold dMlachine Co .148 NL RB 1614 at 1621 (1964):Continued355 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreats being an integral part thereof. His interferencewith employee rights was not "inconsequential" nor wasit violative conduct "only through extraordinary techni-cality."4. SurveillanceThe amended consolidated complaint alleges that theRespondent engaged in surveillance of the union and/orprotected concerted activities of his employees. The Re-spondent denies this allegation.Analysis and ConclusionsThe evidence herein shows that, shortly after the Re-spondent learned that the Union was attempting to orga-nize his employees, the Respondent's owner, GregBunker, spent the entire night shift of July 21-22, 1980,at the Meridian Avenue plant, something he had neverdone before."72Bunker spoke to each of the employeesworking that evening which took a relatively small por-tion of his time, and for the balance of the night shiftgenerally remained seated at Shelander's desk, fromwhich he watched the employees at work. His presenceat the desk could be viewed by all the employees fromtheir work stations, as well as Bunker being able to ob-serve their every movement from the desk area. Bunker'sawareness of the Union's organizing campaign, his admit-ted actual or suspected knowledge that Ellen Starbirdand Gina Margherone were engaged in union activities,his unprecedented presence for the entire length of anight shift, and his holding of individual conversationswith the employees during which he unlawfully solicitedgrievances and promised to remedy employee complaintsexpressly or impliedly lead me inexorably to the conclu-sion that among the reasons for his presence at the plantthat evening was that of observing and surveying his em-ployees and any union activities they might engage in,which he did. This is reinforced by Bunker's admissionthat he came to the plant that night, at least in part, toascertain the cause of "morale" problems and "unrest"among the employees and suspected alleged harassmentof employees by union adherents. Certainly no better ex-ample evidencing his intent and actual surveillance ofemployees is the incident occurring that evening whereinBunker followed Starbird and Jensen into the parking lotto where the garage dumpster was, and what ensuedthereafter as hereinbefore set forth.Even if Bunker's action only created an impression ofsurveillance amongst the Respondent's employees itwould be violative of the Act. In determining whether arespondent created an impression of surveillance, the test[W]arnings from a friendly supervisor, close to management, are noless a threat than warnings from such a hostile supervisor. Indeed.warnings from such a friendly source may carry a greater aura ofreliability and truthfulness and may therefore in a sense be doublyeffective.I72 While the evidence shows that Bunker often visited the plant andwould remain there for a period of time, he had never stayed for a fullshift, at least during the "night shift" hours. Moreover, the fact that therewere other incidents which occurred that evening, as alleged by Bunker,the discovery of photographs depicting cocaine, and a burglary whichhappened next door, does not fully and adequately explain Bunker's pres-ence throughout that entire shift at the plant. This remains an unusual oc-currence.applied by the Board is whether employees would rea-sonably assume from the actions or statements in ques-tion that their union activities had been placed under sur-veillance. 173 From the facts present herein such an as-sumption would be reasonable.In view of the above, I find and conclude that the Re-spondent, by the actions of owner Greg Bunker, engagedin surveillance of his employees or at the least createdthe impression among his employees that their activitieson behalf of the Union were under surveillance andthereby violated Section 8(a)(1) of the Act.' 745. The Respondent's "No-Solicitation" ruleThe amended consolidated complaint alleges that the"no-solicitation" rule promulgated by the Respondentwas unlawful since its purpose was to discourage his em-ployees from assisting the Union and engaging in con-certed activities for the purposes of collective bargainingor other mutual aid or protection and therefore violativeof Section 8(a)(l) of the Act. The Respondent deniesthis.Analysis and ConclusionsThe evidence shows that the Respondent posted a no-solicitation rule on July 22, 1980, which stated:It is the policy of the company not to allow the so-licitation of employees during working hours for nonbusiness purposes. [Emphasis supplied.]Ellen Starbird testified that when she reported to workon the night shift that evening, July 22, 1980, MichaelShelander told her that he had learned that she was "so-liciting union cards" and that the Respondent was "rein-stating" his "no solicitation rule" and Starbird was not to"[talk] about the union during working hours, or [ask]anyone to sign a card on company property." (Emphasissupplied.)'75Gina Margherone, whose testimony I also17 7-Ele'ven Food Store. supra, 257 NLRB 108; Publisher's Offset, Inc.,225 NLRB 1045 (1976); Schrementi Bros.. Inc., 179 NLRB 853 (1969)174 Ifarveys Resort totel, 236 NL RB 1670 (1978); Community CashStores, 238 NI RB 265 (1978). Also) see Florida Steel Corp. v. NLRB, 529F.2d 1225 (5th Cir. 1976)"75 Shelander testified at the hearing that he actually told Starbird thathe had received reports from fellow employees that she was harassingthem soliciting their signatures He related that he said, "In case you'renot informed, we have a no solicitation rule in the company .. I wantyou to discontinue solicitation oj'employees at their work station." (Empha-sis supplied.) I do not credit Shelander's account thereof for the reasonsset forth hereinbefore Particularly, Shelander stated in his Board affida-vit that he told Starhird, after posting the ito-solicitation sign, "We haverules against solicitation that are posted and I want you to stop all solicita-tions." (Emphasis supplied ) This is contrary to his testimony at the hear-ing,Additionally, it should be remembered that the notice posted by She-lander prohibited all solicitation during "working hours" The no-solicita-lion rule in the Phototron manual prohibited all soliciting of employeeson the Respondent's premises Shelander testified that it was not until atleast July 24 or 25. 1980, or possibly in August 1980, but significantly,after he had posted the Respondent's no-solicitation rule, that he learnedfrom the Respondent's "General Counsel" presumably the legal aspectsthereof It is therefore reasonable to assume that he told Starbird to stopsoliciting employees "during working hours," the same language used inthe posted notice, or to ask anyone to sign an authorization card on"company property" as set forth in the Phototron manual, a, Starbird sotestified.356 PHOTO DRIVE UPcredited, related that on July 24, 1980, her supervisorJohn Fritts told her that "if she would keep talkingunion, on company time, they were going to fire [her]."(Emphasis supplied.)The evidence further shows, as stated hereinbefore,that the Respondent had adopted as his own the rulesand regulations of another film processing company,Phototron, which were encompassed in a manual madeavailable to employees, including a "no-solicitation rule,"prohibiting the "Unauthorized soliciting or collectingcontributions on [Photo Drive Up] premises." However,the record clearly reflects that while employees weregenerally aware of the "Phototron manual" containingthe rules and regulations, per se, they were never toldabout the specific "no-solicitation rule" contained there-in, nor that there was even a no-solicitation rule in forceat all, until the posted notice by Michael Shelander onJuly 22, 1980. Moreover, while the supervisors wereaware of the rule, the production employees, whose testi-mony I credited, consistently testified that they were un-aware of such a rule until its posting by Shelander. 76As to the applicability of this no-solicitation rule to em-ployee union activities and as to its clarity and ambigui-ty, Supervisor John Fritts' testimony thereon stands as avivid indication thereof that "I never thought about it insuch ways-to the Union. I thought about it as soliciting.Soliciting products, you know. Selling things on theside."1 7 7In T.R.W. Bearings, 257 NLRB 442, 443 (1981), theBoard held that:Inasmuch as employees may rightfully engage inorganizational activities during breaktime and meal-time, rules which restrain, or which, because oftheir ambiguity, tend to restrain employees from en-gaging in such activity constitute unlawful restric-tions against and interference with the exercise byemployees of the self-organizational rights guaran-teed them by Section 7 of the Act....In view of the foregoing, we hold that rules pro-hibiting employees from engaging in solicitationduring "work time" or "working time," withoutfurther clarification, are, like rules prohibiting suchactivity during "working hours," presumptively in-valid. 7 8The Respondent's no-solicitation rule, banning solicita-tion "during working hours" and the statements made byhis representatives Michael Shelander and John Fritts,respectively, that the rule prohibited employee union so-licitation, "during working hours or ...on companyproperty" and from "talking union on company time,"I7 Jackie Shibata, Gina Margherone, and Ellen Starbird.77 Despite discrediting Fritt's testimony on other points I accept histestimony on this, for as Judge Learned hand stated, "It is no reason forrefusing to accept everything that a witness says, because you do not be-lieve all of it; nothing is more common in all kinds of judicial decisionsthan to believe some and not all." NLRB v. Universal Camera Corp., 179F.2d 749, 754 (2d Cir. 1950). Moreover, the evidence clearly shows thatsupervisors allowed employee solicitation regarding the sale of Avon andAmway products prior to the advent of the Union's organizational cam-paign, without any real effort to stop this although presumably it wasagainst company policy178 Essex International, 211 NLRB 749 (1974).were invalidly broad. The Board has found the use ofsuch phrases as "working time," "working hours," "com-pany time," and "on company property" ambiguous be-cause such terms are susceptible to the interpretation thatsolicitation and union activities would be prohibitedduring all paid time including nonworking time such asbreaks and lunch periods and upon all of the employer'sproperty. 179True, such rules are not conclusively invalid. An em-ployer may rebut the presumption of invalidity by af-firmatively showing that, despite the rule being overlybroad, the employees' rights under the Act-that em-ployees may engage in organizational activities duringbreaktime and mealtime and in properly allocated areason the employer's property-have been expressly andadequately explained and communicated to the employ-ees so that they become unequivocally aware thereof, ordemonstrated positively to, employees by the employer'sclear and lawful application of the no-solicitation rules inpractice.'80Additionally this presumption can be rebut-ted by an employer's showing that the no-solicitationrule "was justified by a need to maintain discipline orproduction in its plant."""The Respondent contends that his no-solicitation rule,if found to be overly broad, was not invalid because itwas "cured by the employer's oral explanation to all em-ployees, that the rule did not restrict solicitation duringnon-working time." The credible evidence herein doesnot sustain this contention. The posted no-solicitationrule did not explain this and the statements made by theRespondent's representatives regarding this rule did notdo so either. Moreover, in the case of Margherone, hersupervisor, Fritts, added the threat of discharge if shefailed to discontinue her union activities.The Respondent also contends that he could enforcethe no-solicitation rule because it was promulgated ingood faith, had a "reasonable relationship to the efficientoperation of the plant or business," and was "not merelya device to impede or obstruct self-organization." I donot agree. While the evidence herein shows that Starbirdand perhaps Margherone did solicit employees duringworking hours prior to the posting of the no-solicitationrule, and even assuming this was disruptive of the otheremployees, yet both Starbird and Margherone testifiedthat they did not do so thereafter, and be that as it may,the Respondent still could have promulgated and en-forced a "no-solicitation" rule which was valid andlawful in that it prohibited soliciting during the time em-ployees were engaged in their actual work, excludingbreaktimes and mealtime, when they would be permittedto do so. In this case I do not find that the Respondenthas made a convincing showing that his rule, in thewords of Plastic Film Products, supra, "was justified by a179 TR.W. Bearings. supra: Limestone Apparel Corp.. 255 NLRB 722(1981); Plastic Film Products, 238 NLRB 135 (1978). Also see Gerry'sI.G.A., 238 NLRB 1141 (1978).o80 Allis Chalmers Corp., 224 NLRB 1199 (1976); House of Mosaics, 215NLRB 704 (1974); Essex International. Inc., supra.La' Ace .lachine Co.. 249 NLRH 623 (1980): Plastic Film Products.supra: Kern' Bakuler. 150 NLRB 998 (1965)357 DEICISIONS OF NATIONAL LABOR RELATIONS BOARDneed to maintain discipline or production in hisplant." ' 82Additionally, apart from the invalidity of the Respond-ent's no-solicitation rule, it is manifest from the record asa whole that the Respondent's enforcement of it, in thisinstance, was motivated by unlawful considerations. TheRespondent's restrictions on employee union solicitationwere imposed in direct response to Ellen Starbird's andGina Margherone's solicitation of union authorizationcards. 183From the foregoing, I find and conclude that the Re-spondent's no-solicitation rule was invalid on its face,and by his promulgation thereof and acts to enforce therule in order to discourage his employees from assistingthe Union and engaging in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection, the Respondent violated Section 8(a)(l ) ofthe Act.6. Promises of wage increasesThe amended consolidated complaint alleges that theRespondent offered employees a wage increase and bene-fits in order to discourage their support for the Union inviolation of Section 8(a)(1) of the Act, which allegationthe Respondent denies.Analysis and ConclusionsJackie Shibata testified that sometime during August,September, or October 1980 Lynn Shelander, after at-tending a meeting with the Respondent's owner, GregBunker, told her and other employees that Bunker "wasthinking about" and "would like" to give his employees"more pay and better medical benefits" and would thatmake the employees "happy." She also stated, as readfrom her Board affidavit, that "Shelander had told themthat even if Bunker was thinking about giving the em-ployees 'a 10 cent cost of living increase and provided uswith a better plan that would perhaps include a dentalplan, he couldn't do so until the union issue was re-solved; or 'until Ellen's [Starbird] case was over."'Lynn Shelander gave a somewhat different version ofwhat she told the employees. Shelander related that inresponse to an employee's question about a cost-of-livingincrease she responded that there was no legal require-ment for the Respondent to grant a cost-of-living in-crease to its employees and, even if Bunker wanted to doso, "there could be no changes in accepted companypolicies, procedures, including a cost-of-living raise couldnot be given until the Union matter was resolved." SheIH2 While there is testimony to the effect that there was a "moraleproblem" at the plant after the Union commenced its organizational cam-paign, the Respondent's assertion that productivity was also affected wasnever substantiated. That production was curtailed by the "pornographicincident" seems apparent but that occurred before any union activitiesoccurred at the plant, and could not have caused the promulgation or"reinstitution" of the Respondent's no-solicitation rule. Additionally,what might be termed "unrest" or "problems," as viewed by an employ-er, generally occurs when a union commences organizing at the employ-er's plant. Some kind of heightened activity or "feeling in the air" or"employee enthusiasm," whether for or against the union is common andis not, without more, "disruptive of discipline or production."I83 Durulee Fabrics. Ltd., 246 NLRB 677 (1979); American bIra Corp.,242 NLRB 1230 (1979).stated that Shibata asked about obtaining a better medi-cal plant to include dental coverage and Shelander toldthe employees that, even if Bunker wanted to do this,"We could not make any changes until the Union busi-ness is resolved."For the reasons set forth hereinbefore and for thosediscussed hereinafter, I credit Shibata's account of whatoccurred over that of Lynn Shelander.The conclusion is inescapable from the above that theRespondent. through these statements, communicated tohis employees the implied promise that improvements intheir terms and conditions of employment would beforthcoming, albeit presently forestalled due to theUnion, once the problem of union representation was re-solved in favor of the Respondent's acknowledged oppo-sition thereto. The Respondent's main purpose, whenconsidered along with his other unfair labor practicescommitted herein. could only have been to preclude theUnion from organizing his employees and to influencethe outcome of the subsequently scheduled election inthe Respondent's favor.This is bolstered by Shibata's testimony, not denied infact by Shelander, that Shibata asked Shelander, in sub-stance, if Bunker could be trusted to keep his promise ofsuch benefits after the employees had "voted a uniondown," to which Shelander responded that Bunker was a"generous person" and his word was good. That She-lander had succeeded somewhat in the Respondent's pur-pose, that of making the employees think twice aboutsupporting the Union with the alternate possibility of re-nouncing or opposing it, is exemplified by Shibata askingShelander if Bunker was considering such wage increasesand improved benefits because of the Union and the em-ployees' union activities and sympathies. Albeit, She-lander's answer that there was no relation between thetwo, the whole tenor of the conversation contradictedand contrasted with her negative response. MoreoverShibata's subsequent admission to Shelander that she wasnow unsure as to the way she would vote in the upcom-ing Board election further strongly reinforces this.I therefore find and conclude that the Respondent, bypromising employees a wage increase and improved ben-efits, under the circumstances present herein, violatedSection 8(a)(1) of the Act. '4As is true of any of the statements made herein and at-tributable to the Respondent concerning the Union andemployee union activities, and as the United States Su-preme Court said in NLRB v. Gissel Packing Co., 395U.S. 575, 617, 618 (1969):Any assessment of the precise scope of employerexpression, of course, must be made in the contextof its labor relations setting. Thus, an employer'srights cannot outweigh the equal rights of the em-ployees to associate freely, as those rights are em-bodied in § 7 and protected by § 8(a)(1) and the"4I Coiminental Manor Nursing Home, 233 NLRB 665 (1977): HanoverHouse Industries, 233 NLRB 164 (1977); Hubbard Regional HIospital, 232NLRB 858 (1977); Planters Peanuts. 230 NLRB 1205 (1977); Buncher Co.,229 NLRB 217 (1977); Baker Mfg. Co., 218 NLRB 1295 (1975), enfd.mem. 564 F.2d 95 (5th Cir. 1977). Chris & Pittt of Hollvwood, Inc., 196NLRB 866 (1972)358 PHOTO DRIVE UPproviso to § 8(c). And any balancing of those rightsmust take into account the economic dependence ofthe employees on their employers, and the neces-sary tendency of the former, because of that rela-tionship, to pick up intended implications of thelatter that might be more readily dismissed by amore disinterested ear....If there is any implication that an employer may ormay not take action solely on his own initiative forreasons unrelated to economic necessities andknown only to him the statement is no longer a rea-sonable prediction based on available facts ....As the Supreme Court in the Gissel case further statedat 618:[A]n employer is free to communicate to his em-ployee any of his general views about unionism orany of his specific views about a particular union,so long as the communications do not contain "athreat of reprisal or force or promise of benefit." Hemay even make a prediction as to the precise effectshe believes unionization will have on his company.In such a case, however, the prediction must be care-fully phrased on the basis of objective fact to conveyan employer's belief as to demonstrably probableconsequences beyond his control .... See TextileWorkers v. Darlington Mfg. Co., 380 U.S. 263, 274, n.20 (1965). [Emphasis supplied.]D. The Unlawful Discharge of Ellen StarbirdSection 8(a)(3) of the Act prohibits an employer fromdiscriminating against his employees in regard to hire,tenure, and other terms and conditions of employmentfor the purpose of encouraging or discouraging member-ship in a labor organization.The amended consolidated complaint herein allegesthat the Respondent discharged Ellen Starbird and failedand refused to reinstate her to her former position of em-ployment because she joined or assisted the Union or en-gaged in other protected concerted activities for the pur-poses of collective bargaining or other mutual aid or pro-tection, in violation of Section 8(a)(3) and (1) of the Act.The Respondent denies these allegations and contendsthat Starbird was discharged for cause.Analysis and ConclusionsDirect evidence of a purpose to discriminate is rarelyobtained, especially as employers acquire some sophisti-cation about the rights of their employees under the Act,but such purpose may be established by circumstantialevidence.)85Under the law, if an employee's dischargeis motivated by antiunion design such discharge is viola-tive of the Act. Direct evidence of discriminatory moti-vation is not necessary to support a finding of discrimina-l8s Jefferson National Bank, 240 NLRB 1057 (1979); Corrie Corp. v.NLRB, 375 F.2d 149, 152 (4th Cir. 1967), NLRB v, NVeuhoff Bros., 375F.2d 372, 374 (5th Cir. 1967); Shattuck Denn Mining Corp. v. NLRB. 362F.2d 466. 470 (9th Cir. 1966).tion and such intent may be inferred from the record as awhole. 186An appraisal of the entire record convinces me thatEllen Starbird was discharged because of her union ac-tivities and I so find. The evidence shows that Starbirdwas hired by the Respondent in late April 1980 as a labo-ratory employee and performed her work well until herdischarge on July 23, 1980.187That the Respondent knew in or about July 18, 1980.that the Union was attempting to organize his employeescannot be disputed.188That the Respondent had knowl-edge before her discharge that Starbird was the mainunion activist among its employees is also obvious fromthe record and Bunker and Michael and Lynn Shelander,in substance, so testified. In addition, that the Respond-ent entertained union animus is clearly shown by the evi-dence herein since, upon learning of the Union's involve-ment with his employees, the Respondent immediatelyembarked upon a course of action to discourage member-ship in and activities on behalf of the Union as foundhereinbefore.r89The record also clearly shows that suchunion animus was made patently obvious to his employ-ees in the Respondent's vehement opposition to theUnion.The Respondent's alleged reasons for the discharge ofEllen Starbird, that she was "insubordinate" and had an"uncooperative attitude," even assuming they were notpretextual, do not tell the full story. In substance the Re-spondent points to three occurrences to exemplify, sup-port, and justify his termination of Starbird for insubordi-nation and uncooperative attitude. Let us examine theseon the basis of the evidence in the record as a whole.The facts and circumstances surrounding the first oc-currence, the "pornographic incident," have been setforth in detail hereinbefore in the "Evidence" section ofthis Decision and need not be repeated again.190Even,6s Heath International. Inc., 196 NLRB 318 (1972).Ia8 Starbird testified uncontradictedly that she had never received areprimand or warning regarding her work during the course of her em-ployment with the Respondent, and while Lynn Shelander attempted toportray Starbird as a less than satisfactory employee, this is contradictedby the evidence herein concerning Starbird's work Starbird testified thatwhen she reported for work that very same evening of the day uponwhich the "pornographic incident" took place, July 25. 1980, Plant Man-ager Michael Shelander told her. "You're a valuable employee. You'll beup for a review soon, you can expect a raise." Michael Shelander did notdeny this testimony and even admitted praising Starbird that evening."18 Michael Shelander admitted telling Bunker about union activity atthe plant in or around this date.188 Of course an employer is free to dislike unions and so communicat-ing his views to employees does not amount to an unfair labor practice.NLRB v. Threads. Inc. 308 F.2d 1, 8 (4th Cir. 1962) Nevertheless, unionanimus is a factor which may be evaluated in ascertaining the true motiveprompting the discharge of an employee. Maphis Chapman Corp. v.NLRB, 368 F.2d 298, 304 (4th Cir. 1966): NLRB v. Georgia Rug Mills.308 F.2d 89, 91 (5th Cir. 1962).190 The Respondent maintains that Starbird was fully aware of his"pornographic materials" policy and insubordinately, arrogantly. and inhostility deliberately circumvented it. Yet the evidence clearly shows thatat least the female production employees were unaware of the details ofthis policy, only generally knowing that objectionable photographs wereto be brought to the attention of one's supervisor. Lynn Shelander testi-fied that the mechanics of the Respondent's "pornographic materials"policy "is explained to each new employee by the supervisor," a practicethat the Respondent followed. Yet Supervisors Isla, Fritts, and MichaelContinued359 DECISIONS OF NATIONAL LABOR RELATIONS BOARDassuming arguendo, since I credited Starbird's account ofwhat occurred during the incident generally, that Star-bird caused a major disruption of the Respondent's workschedule that night shift when she called the police tothe plant, yet, when she returned to work the followingevening, Michael Shelander, the plant manager, in effectcommended her for what she had done, telling her thatshe swas a "valuable employee" and would receive a raiseafter her employee evaluation review was held. Certainlynot the kind of treatment usually afforded an "insubordi-nate" and "uncooperative" employee who had seriouslydisrupted production by knowingly violating the Re-spondent's rules and regulations.'9' The Respondent'sproffer of this as one of the reasons in support and justi-fication of his termination of Starbird strongly suggeststhe pretextual nature thereof. From the record evidenceherein. I am inexorably led to the conclusion that theRespondent's reliance on the "pornography incident"was an afterthought to support his unlawful discharge ofStarbird. l 9 2Shelander, the plant manager. all testified that although aware of thepolicy they did not explail it in detail or thoroughly to new employees.This kind of contradictory testimony. other examples ofr which werepointed out hereinhefore, makes unbeliesvable much of the Respondent'sevidence presented herein where it is contradictory to the testimony iofthe General Counsel's witnesses, arid the Respondent's assertion hereinAdditionally. Starbird's account of what transpired leading to her call-ing the police is eminently credible. When she discovered the porno-graphic photos she immediately brought them to the attention of Fritts,the supervisor present at the time, in accordance with the general policyregarding this. Upon the return of her own supervisor. Swami, to theplant, and after the ensuing discussion between the supervisors resulted inthe decision that since "only" a woman in distress was involved, not achild or animal, that there was nothing wrong with the photos exceptthat they were good pornography. and that presumably nothing wouldbe done about this except to leave the photographs for Michael She-lander's consideration, Starbird called the police hoping to somehowassist anl apparently threatened and distressed woman. Lynn Shelandertestified that she would have called the police under the same circum-stances and although she is a supervisor, as I understand the Respond-ent's 'pornographic materials" procedure. ionly the plant manager, Mi-chael Shelander, had the authority to do this. Of some significance is thefact that Starbird, who allegedly committed an insubordinate, hostile, andarrogant breach of the Respondent's policy, was commended and contin-ued in employment while her supervisor. Swami, who sent her homeearly from work because of what she had done, an act which could havebeen interpreted as a possible discharge and was so by Starbird, was ter-minated soon after this incident happened, and for some unknown reason.m19 It should be remembered that Lynn Shelander testified that sheconsidered Starbird's conduct in calling the police insubordinate andwould have discharged her for it. Shelander is a supervisor and the wifeof Michael Shelander and yet if she is to be believed, despite this and thefact that Starbird was a probationary employee, not only was no discipli-nary action taken against Starbird, but also she was commended andpromised a raise instead. Incredible testimony indeed. This gives rise to astrong inference that Lynn Shelander's additional testimony, that the Re-spondent gave Starbird the "benefit of the doubt" in not disciplining ordischarging her because of the "pornographic incident," was contrivedsubsequently to mitigate the impact of Michael Shelander's apparent ap-proval and praise of what Starbird had done arid the Respondent's failureto discipline or reprimand her at that time. Shelander agreed that thematter was considered "closed" at the time and only became an issueagain after the Respondent found out about the Union's involvement withits employees, whereupon Bunker now felt the need to clarify the Re-spondent's pornographic policy in detail to his employees, although theyare alleged by the Respondent to have been previously informed about it.192 The Respondent, in his brief, while relying heavily on the porno-graphic incident as illustrative of Starbird's alleged "hostile and arrogantattitude towards management." apparently also realized this, and furtherstated therein, "The disruption, of the plant on July 15, 1980, was merelyan event which had a [conscious] effect upon Mr. Shelander's decision.As to the second occurrence, the Respondent assertsthat Starbird's discharge was "precipitated" by her "con-tinued violation of Respondent's no solicitation duringwork time rule after she had been specifically instructednot to solicit during work time." The credible evidenceherein shows that while the Respondent may have had ano-solicitation rule set forth in the Phototron manual yetthis was not brought to the attention of the female pro-duction workers at the plant, including Starbird. Again,albeit the supervisory employees who testified hereinstated that they were aware of such a rule, employeesStarbird, Margherone, and Shibata, all of whose testimo-ny I credited, testified that they knew nothing about therule until Michael Shelander posted a no-solicitation ruleon July 22, 1980.'193There is much testimony in the record concerningStarbird's activities in soliciting employee signatures onunion authorization cards. It would appear from this tes-timony that Starbird did solicit employees at their workstations and during working hours but this occurredprior to the Respondent's posting of his no-solicitationrule on July 22, 1980. Starbird was admonished by Mi-chael Shelander that same day to cease soliciting "unioncards," talking about the union during working hours, orasking any employee to sign an authorization card oncompany property.'94Starbird testified that, after She-There was much testimony about the plant disruption episode. However,the only relevance of this episode is it shows Mrs. Starbird's hostile, arro-gant attitude and also demonstrates her lack of credibility," Of course Ido not subscribe to the Respondent's contentions.Ia: I am not unaware that employee Eric Jensen testified that he knewabout the Respondent's no-solicitation rule by having read it in the Pho-tolroin manual. But the rule was never particularly brought to his atten-tion. He knew about the rule book and took it upon himself to read it.However, the testimony of Starbird, Margherone, and Shibata is support-ed by other evidence in the record that prior to the advent of the Union'sorganizational campaign, employees did solicit for sales of Amway andAvon products openly and with the knowledge of the Respondent's su-pervisiors. While Isla testified that he told ai employee to cease solicitingon company time and only on her break this was not conveyed to anyother employee and no employee was admonished to cease all solicitationon company time, worktime, or on company property. From the employ-ees' observations of tither employees openly soliciting outside productssale, it was reasonable for them to assume that there was no prohibitionagainst solicitation at the plant, and the fact that the Respondent had amanual full of rules including a no-solicitation rule, which was notbrought to the employees' attention, does not change this. The Respond-ent cannot reasonably impute knowledge of its rules and regulations to itsemployees unless he actually either advised them about it, providedcopies of the rules and regulations if in writing, or in this case perhaps hecould have directed them to read his rules and regulations manual, noneof which he did.1i4 The Respondent in his brief asserts that demonstrative of Starbird's"hostile, arrogant attitude towards management, which justifies her termi-nation for insubordination," was her lying to Michael Shelander when hetold her "not to solicit fellow employees at work stations" and she re-sponded. "I am not soliciting individuals in the lab." Aside from the factthat Starbird's testimony is significantly different as to what Shelandersaid, i.e., Shelander told her to stop "talking about the union duringworking hours, or asking anyone to sign a card on company property,"and entirely different as to what she answered, i.e., that he had no rightto ask her about this and, "Well, I appreciate your letting me know howyou feel about this," and, despite crediting Starbird's testimony over thatof Shelander's even assuming arguendo that she did deny engaging insuch activities this would not support the Respondent's contention.It should be noted that during the previous night shift, when Bunkerhad remained at the plant the entire evening, the credited testimony ofStarbird disclosed that during the incident involving Starbird, Jensen, andContinued36( PHOTO DRIVE UPlander had told her about the Respondent's no-solicita-tion rule, she did not hand out any authorization cardson her "working time."Thirdly, the Respondent contends that Starbird's ter-mination was also lawful, based on Lynn Shelander's tes-timony that she observed Starbird soliciting an authoriza-tion card from employee Karen Gomez on July 23, 1980,in contravention of the Respondent's no-solicitation ruleand the instructions of Michael Shelander, and also Star-bird's subsequent "insubordinate and insolent attitudetoward Mr. Shelander when he requested she meet withhim to discuss the problem created by her." The GeneralCounsel asserts that "[Lynn] Shelander admittedly didnot see the entire exchange between Gomez and Star-bird. Thus, she did not see Starbird go to Gomez' deskfor a work-related reason and then leave, only to becalled back by Gomez, who wanted to give Starbird theauthorization card she signed. It is therefore clear thatthe conduct for which Starbird was purportedly termi-nated was not even in violation of either the 'no-solicita-tion' rule on Michael Shelander's instructions, both ofwhich were unlawful in any event."It is somewhat immaterial whether Lynn Shelanderobserved fully what had transpired between Starbird andGomez, since her belief that Starbird had violated aposted policy rule and a supervisor's instructions would,under normal circumstances, constitute sufficient justifi-cation for employee discipline. However, under the cir-cumstances in this case, it is obvious that the basing ofStarbird's discharge in part on this occurrence was aspretextual as the other reasons asserted by the Respond-ent hereinbefore to sustain the alleged lawfulness of hisdischarge of Starbird. It should be noted that the Re-spondent did not even follow his own no-solicitation ruleprocedure in the Phototron manual concerning violationsthereunder'95and more importantly and obviously be-cause of Starbird's union activities in effect summarilydischarged her without really giving her the opportunityto explain what had happened albeit she had been a goodemployee. 196Moreover, I agree with the General Counsel that theRespondent's discharge of Starbird violated Section8(a)(3) and (1) of the Act. The Board has long held thatthe discharge of an employee for the violation of an in-valid no-solicitation rule violates Section 8(a)(3) and (1)Bunker near the garbage dumster, Bunker had told her he wanted tospeak to "his employee" Jensen, and for Starbird to "get off my proper-ty," certainly ominous statements pregnant with possible threateningmeaning. The very next evening Shelander confronted Starbird with herunion activities and, if she then denied this, it would be more reasonableto infer that she was doing so in fear of the Respondent's retribution,rather than in hostility or in arrogance thereof Besides, why would Star-bird deny this since it was common knowledge throughout the plant thatshe was actively supporting the Union and she had engaged in theseunion activities openly. In fact. Bunker had obviously seen her do sowith Jensen previously.195 See Resp. Exh. 1.Ig6 I am aware that Michael Shelander asked Starbird to report t(, thelaboratory that evening so that he could discuss her discharge with herbut, as will be discussed and shown hereinafter, he had apparently al-ready made up his mind to discharge her and actually did so during theirtelephone conversation on July 23, 1980.of the Act.'97 Moreover, Starbird's discharge was un-lawful because the Respondent allowed solicitation forother purposes without reprisal but discharged Starbirdfor allegedly soliciting signatures on authorization cards,a clear indication that the Respondent was motivated infiring Starbird solely because of her union activities. '9Furthermore, the Respondent's assertion that Star-bird's "insubordinate and insolent attitude" toward She-lander when he requested that she meet with him to dis-cuss "the problem created by her" and which allegedlyfinalized in Shelander's mind the determination to dis-charge Starbird only reinforces my belief that the rea-sons given by the Respondent for her termination werepretextual. Starbird had been threatened by Bunker theprior work shift for engaging in union activities. She-lander had admonished her also for doing so and whenhe called her at home the next day and, according toStarbird's credited testimony, asked her if she could ar-range to have her mother drive her to work early thatevening in order that she have a ride home if necessary,what reason, other than her probable discharge, couldshe have believed necessitated this. I do not accept theRespondent's assertion that Michael Shelander was unde-cided as to her discharge when he called Starbird. Theevidence reasonably infers that he had already decidedon the course of action he was going to pursue, Star-bird's discharge to rid the Respondent of his main prob-lem, the Union's most active adherent. As the mostactive union supporter she had to be terminated and theRespondent seized upon any reasons, feigned or other-wise, to do so, even if pretextual in nature. The Re-spondent's action directed against Starbird, the mostprominent union activist, would serve as a strong andvivid reminder to the Respondent's employees not toassist or support the Union now or in the future.Even assuming that the Respondent's asserted reasonsfor discharging Starbird were not pretextual, in WrightLine, Inc., 251 NLRB 1083, 1089 (1980), the Boardstated:[W]e shall henceforth employ the following causa-tion test in all cases alleging violation of Section8(a)(3) or violations of 8(a)(1) turning on employermotivation. First, we shall require that the GeneralCounsel make a prima facie showing sufficient tosupport the inference that protected conduct was a"motivating factor" in the employer's decision.Once this is established, the burden will shift to theemployer to demonstrate that the same actionwould have taken place even in the absence of theprotected conduct. '99i'7 Duralee Fabrics, 246 NLRB 677 (1979): Flav-O-Rich. Inc., 234NLRB 101O (1978); Summit Nursing & Convalescent Home, 196 NLRB769 (1972): Miller Charles d Co., 148 NLRB 1579 (1964).198 Westinghouse Electric Corp., 240 NLRB 905 (1979): LaunderdaleLakes General Hospital, 227 NLRB 1412 (1977). enfd in material part 576F.2d 666 (5th Cir. 1978); Capitol Records, Inc., 233 NLRB 1041 (1977).This is unaffected by Michael Shelander's testimony that he was unawareof other solicitation activity unrelated to unions, since this was known toother supervisory employees at the plant. Westinghouse Electric Corp..supra: Jackson Sportswear Corp., 211 NLRB 891 (1974)19a In this regard we note that in those instances where, after all theevidence has been submitted, the employer has been unable to carry itsContinued361 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat Starbird was an able and competent employee isobvious from the evidence presented herein. That shewas also the strongest proponent of the Union among theRespondent's employees, the Union's most active adher-ent, is also clear from the record. Moreover, that the Re-spondent was fully aware of her union activities was ad-mitted by the Respondent's own witnesses. The Re-spondent's union animus is also obvious from the recordevidence herein.From all of the foregoing including my previous dis-cussion of the evidence herein applicable to Starbird'sdischarge, I conclude that the General Counsel made aprima facie showing that Ellen Starbird's union activitywas a motivating factor in the Respondent's decision todischarge her. This having been established and in ac-cordance with the causation test enunciated by the Boardin the Wright Line case, the burden of proof shifts to theRespondent to demonstrate that the same action wouldhave taken place against Starbird even in the absence ofher union activity.The reasons offered by the Respondent for his dis-charge of Starbird were set forth above and discussed indetail. At this point I think it desirable to note that,throughout my consideration of the issues herein, I havebeen conscious of and have followed the principles thatunion membership or activity neither confers immunity,nor is a guarantee against being terminated for cause,200and that the Board may not "substitute its judgment forthe Respondent's business judgment concerning the dis-missal of or refusal to hire an employee."20' Notwith-standing the foregoing principles, and in view of all ofthe above, I find that the Respondent has failed to dem-onstrate that he would have taken the same actionagainst Starbird in the absence of her having engaged inunion activities. Accordingly, for the reasons notedherein, I find that the Respondent violated Section8(a)(3) and (1) of the Act by discharging Ellen Star-bird. 202E. The Refusal To BargainSection 8(a)(5) of the Act prohibits an employer fromrefusing to bargain collectively with the representativesof his employees.The amended consolidated complaint herein allegesthat since on or about July 29, 1980, the Respondent hasfailed and refused, and continues to fail and refuse, torecognize or bargain with the Union as the exclusive col-lective-bargaining representative of his employees in aunit appropriate for the purposes of collective bargainingburden, we will not seek to quantitatively analyze the effect of the un-lawful cause once it has been found. It is enough that the employees' pro-tected activities are causally related to the employer action which is thebasis of the complaint. Whether that "cause" was the straw that brokethe camel's back or a bullet between the eyes, if it was enough to deter-mine events, it is enough to come within the proscription of the Act.200 Maple City Stamping Co., 200 NLRB 743 (1972); Whircraft House-boat Div., 195 NLRB 1046 (1972); Hawkins v. NLRB, 358 F.2d 281 (7thCir. 1966).201 Maple City Stamping Co., supra. Thurston Motor Lines, 149 NLRB1368 (1964); Portable Electric Tools v. NLRB, 309 F.2d 423 (7th Cir.1962).202 See Wright Line. Inc.. supra; Weather Tamer. Inc., 253 NLRB 293(1980); Herman Bros.., Inc., 252 NLRB 848 (1980).in violation of Section 8(a)(5) and (1) of the Act. TheRespondent denies these allegations.1. The Union's majority statusAs I previously found herein, the unit appropriate forthe purposes of collective bargaining within the meaningof Section 9(b) of the Act consists of:All full-time and regular part-time laboratory em-ployees and drivers employed by the Respondent athis Meridian Avenue, San Jose, California facility;excluding all retail clerks, retail sales clerks, guardsand supervisors as defined in the Act.Also it was stipulated by the parties that as of July 25,1980, the date upon which the Union requested recogni-tion and bargaining, there were 20 employees in the ap-propriate bargaining unit above described. These em-ployees were: Mistee Strawn, Bernice Cervantes, LindaCoker, Brenda Flowers, Karen Gomez (Hooker), EricJensen, Pamela Kidder, Pamela Kline, Vincent Ridge-way, Donald Alan Slater, Mary Sweeney, Linda SueBasim, Jackie Shibata, Lee Ann Willhite, Darla JeanEspinoza, Larry Dula, Elaine Brewer, Diane Long, Jen-nifer Paet, and Gina Margherone. In addition, as previ-ously found by me, Lea Powers and Ellen Starbird arealso includable in the appropriate unit as of July 25,1980, making a total of 22 employees therein on thatdate. The evidence herein shows that, of the above em-ployees, 14 signed authorization cards between July 18and 23, 1980.20°3The authorization cards signed by the Respondent'semployees in the unit authorize the Union to representthe signatory employees as collective-bargaining agent,and to negotiate with the Respondent on their behalfconcerning wages, hours, and other conditions of em-ployment.Analysis and ConclusionsThe General Counsel and the Union contend that theUnion represented a majority of the Respondent's em-ployees in the appropriate unit on July 25, 1980, whenthe Union made its demand upon the Respondent forrecognition and bargaining. The Respondent disputesthis, challenging the validity of four of the signed au-thorization cards: Ellen Starbird's card, because she wasallegedly terminated prior to the demand for recognitionand bargaining; Mary Sweeney's card, because it was"not properly authenticated"; and Donald Alan Slater'sand Pamela Kline's cards because "they were obtainedthrough misrepresentation."Ellen Starbird's Card: As I found previously herein,Ellen Starbird was unlawfully discharged on July 23,1980, therefore her employee status continued unim-paired in point of law because of the illegality of her dis-charge and her signed authorization card should be val-idly counted toward determining the Union's majoritystatus.203 Flowers, Gomez, Kidder, Kline, Slater, Sweeney, Basim, Shibata,Willhite, Espinoza, Brewer, Pact. Margherone. and Starbird. (G.C. Exhs.4,5,6, and 10 through 20.)362 PHOTO DRIVE UPMary Sweeneys Card: Concerning the authorizationcard of Mary Sweeney, Starbird testified that she gaveSweeney an authorization card on July 20, 1980, and thatSweeney handed the signed card back to her and Star-bird gave it to union representative Ronald Lind. How-ever, on cross-examination Starbird testified that PamelaKline and Sweeney had given her their cards at the sametime and she was unsure as to "which person gave [her]which card." Moreover, in a prior affidavit given to aBoard agent during the investigatory stage of this pro-ceeding, Starbird had stated, "I remember collecting onthis day, three cards signed by twin checkers, but I don'tremember exactly which persons gave me which cards."The Respondent contends in his brief that "there is noevidence that Ms. Sweeney was unavailable to testifyabout her signature or lack thereof on the union authori-zation card. Yet, the charging party did not produceMrs. Sweeney. The testimony of Mrs. Starbird does notdemonstrate she gave the card to Mrs. Sweeney and re-ceived it from her, signed. Mrs. Starbird is unable to tellus how it came into her possession. Based on this testi-mony, there is a failure of proof, and Mrs. Sweeney'scard should be disregarded." I do not agree.Starbird testified unequivocally that she had givenSweeney an authorization card to sign. While there issome ambiguity about her testimony concerning thereturn receipt of the card, still Starbird testified that shedid receive the signed card of Mary Sweeney backwhich she turned over to Lind. The card was unequivo-cal on its face, without any disfiguring or confusing writ-ing thereon and Sweeney's signature is clearly readable.The Respondent does not allege that the signature is notSweeney's or is a forgery. and offered no evidence todispute Starbird's testimony.Under the circumstances in this case I consider thatStarbird's testimony, which I credit, satisfies the GeneralCounsel's burden of authenticating the authorization cardof Mary Sweeney and the Respondent thereafter failedto show any valid reason to disregard the card. I there-fore find that Sweeney's card is valid and should becounted. 204The Cards of Pamela Kline and Donald Alan Slater:Pamela Kline205testified that when Starbird gave her anauthorization card to sign, Starbird told her that "theUnion would make it possible for us to get $7.00 an hourand that if a certain percentage of people signed it therewould be an election." Kline stated that she read the au-thorization card before she signed it. Starbird testifiedthat she told Kline that "some of us wanted to join aunion and that we were signing cards and that there wasgoing to be a meeting on the 23rd ... .I told her thatwe were joining to get a union at Photo Drive Up." Shedenied telling Kline that the Union needed a certainnumber of cards signed in order to secure an election.Donald Alan Slater206testified that when Starbirdhad given him an authorization card to sign, "We were204 Garland Knitting Mills, 170 NLRB 821 (1968).205 Kline, called as a witness for the Respondent, commenced her em-ployment with the Respondent in May 1980 and at the time she testifiedherein was still s) employed206 Slater, a witness for the Respondent. testified that he began work-ing for the Respondent in December 1979 and at the time of the trial wasstill employed at the Respondent's lahoratorymore or less talking about the benefits and a raise," andthat Starbird told him. "all it would do is bring an elec-tion. It didn't mean it was a vote for ves or no. It wouldjust bring on election." He stated that he had been toldthat "over 50r, of the employees" had to sign authoriza-tion cards before an election could be obtained. Slateradded that he read the card, understood what it said, andsigned it. Starbird testified that when she first gave anauthorization card to Slater to sign she advised him that"we were collecting cards to get a union at the plant."She denied ever telling Slater that the sole and only pur-pose of the card was to get an election.The Board in Cumberland Shoe Corp., 144 NLRB 1268(1963), enfd. 351 F.2d 917 (6th Cir. 1963), held that au-thorization cards which clearly designated the union asbargaining representative even though procured throughrepresentations that they were to be used to obtain anelection would be counted to establish the majority,status of the union unless it is proved that the employeeswere told that the card was to be used solely for the pur-pose of obtaining an election.Thereafter the Supreme Court in NLRB v. Gissel Pack-ing Co., 395 U.S. 575, 606-608 (1969), after approvingthe Board's Cumberland rule, considered the evidencepertinent to the validity of the disputed authorizationcards as follows:In resolving the conflict among the circuits infavor of approving the Board's Cumberland rule,we think it sufficient to point out that employeesshould be bound by the clear language of what theysign unless that language is deliberately and clearlycanceled by a union adherent with words calculatedto direct the signer to disregard and forget the lan-guage above his signature. There is nothing incon-sistent in handing an employee a card that says thesigner authorizes the union to represent him andthen telling him that the card will probably be usedfirst to get an election. .... We cannot agree withthe employers here that employees as a rule are toounsophisticated to be bound by what they signunless expressly told that their act of signing repre-sents something else ...We agree, however, with the Board's own warn-ings, in Levi-Strauss & Co., 172 NLRB No. 57, 68LRRM 1338, 1341, and n. 7 (1968), that in hearingtestimony concerning a card challenge, trial examin-ers should not neglect their obligation to ensure em-ployees free choice by a too easy mechanical appli-cation of the Cumberland rule.207We also acceptthe observation that employees are more likely thannot, many months after a card drive ...to givetestimony damaging to the union, particularlywhere company officials have previously threatenedreprisals for union activity in violation of § 8(a)(1).201 In this regard, the Board stated in Levi Strauss & Co., 172 NLRB732 (1968), enfd. 441 F.2d 1027 (D.C Cir. 1970), "The Board looks tosubstance rather than to form II is not the use or nonuse of certain keyor 'magic' words that is controlling, but whether or not the totality ofcircumstances surrounding the card solicitation is such as to add up to anassurance to the card signer that his card will he used for no purposeother than to help get an election" DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe therefore reject any rule that requires a probeof an employee's subjective motivation as involvingan endless and unreliable inquiry. ...2O0[F]or cards to be invalidated on the basis of suchmisrepresentations, it is necessary that the assertedreliance on the misrepresentations be established byobjective evidence corroborating or supporting thesubjective assertion.5r Such objective exidence would. of course, include oral state-ments immediately preceding or concurrent wsith the signing of thecard.The question to be determined then is not what theemployees believed when they signed the cards but whatthey were told, orally or in writing. Accordingly, em-ployees may have believed that the cards were to beused only to obtain an election, but the Board still willcount such cards if the employees were not solicited onthis basis.209A misrepresentation will be disregardedwhen it is clear that the employee did not rely upon it inexecuting the authorization card.2i0 And if the card un-equivocally and unconditionally gives the union author-ity, then misrepresentation, to invalidate the card, musthave indicated that the card would he used only for adifferent, more limited, purpose than that stated on thecard.21In light of the above Board and court rulings it is clearfrom the evidence that the authorization cards of Klineand Slater are valid and should be counted toward estab-lishing whether or not the Union represented a majorityof the employees in the appropriate unit. This becomeseven more strongly warranted where, as here, I creditStarbird's testimony as to what was said.212That the authorization cards given to the above em-ployees, and to all the employees applicable herein, wereunambiguous is evident from the record. These weresingle purpose authorization cards. The card states on itsface that the signer authorizes the Union to represent theemployee for collective-bargaining purposes.23As stated before under the Cumberland Shoe doc-trine,2'4such a card will be counted unless it is proved208 As stated by the Board in Marie Phillips, Inc., 178 NLRB 340, 341(1969), enfd, 443 F.2d 667 (D.C. Cir. 1970).209 Henry I. Siegel, Inc., 165 NLRB 493 (1967); Peterson Bros., 144NLRB 679 (1963), enfd. in part 342 F.2d 221 (5th Cir. 1965).210 Engineers & Fabricators, Inc., 156 NLRB 919 (1966), enforcementdenied in part 376 F.2d 482 (5th Cir. 1967).211 VLRB v. Gissel Packing Co., 395 NLRB 575 (1969). "This must bedone on the basis of what the employees were told, not on the basis oftheir subjective state of mind when they signed the cards." Aero Corp.,149 NLRB 1283, 1290 (1964).212 As noted hereinbefore, both Kline and Slater were still employedby the Respondent at the time they testified in this proceeding. More-over, as will be more particularly set forth hereinafter, after the Respond-ent embarked upon a campaign of unlawful restraint and coercion againsthis employees, both Kline and Slater were sought to retrieve their au-thorization cards and withdraw their support from the Union. Additional-ly, as indicated hereinbefore Slater's loyalty to the Respondent as againstthe Union, in view of his allegedly feigned desire initially for union rep-resentation, makes his credibility as a witness suspect.213 WCAR, Inc., 203 NI.RB 1235 (1973).214 Cumberland Shoe Corp.. supra.that the employee was told that the card was to be usedsolely for the purpose of obtaining an election. The Su-preme Court in Gisse/l15 approved the Board's Cumber-land Shoe rule but also agreed with the Board's warningin the Levi Strauss case,216concerning a "too easy me-chanical application" of such rule.21 7Further, that at no time in the solicitation of the cardswere the signers told that the cards were to be usedsolely for the purpose of obtaining an election is also ob-vious from the "totality of circumstances surrounding thecard solicitations."'28The Board has continuously heldthat a statement by a solicitor that cards will be used tosecure a representation election are insufficient in and ofitself to invalidate the cards as evidence of majoritystatus, since such representation is not inconsistent withthe text of an unambiguous card unless the signer is spe-cifically informed that the card will be used solely tosecure an election.29Moreover, "the fact that the solici-tor stated to them [employees] that the cards would beused to get an election cannot be construed as misrepre-sentating the purpose of the card as unambiguouslystated thereon."220It is the Respondent who must show clear and con-vincing evidence of material misrepresentations to invali-date otherwise unambiguous authorization cards and hehas failed to do so herein.22'Accordingly. I find that, on the day the Union madeits demand for recognition and bargaining,222it repre-sented a majority223of the Respondent's employees inthe appropriate unit.2242S5 VLRB v. Gissel Packing Co.. Inc.. supra.2 1 Levi Strauss A Co.. supra.21 Levi Strau.s & Co.. supra.21 i Levi Strauss & Co.. supra.219 Walgreen Co., 221 NLRB 1096 (1975); Great Atlantic & Pacific TeaCo., 210 NLRB 593 (1974); Area Disposal. Inc., 200 NLRB 350 (1972).220 Hedstrom Co., 223 NLRB 1409 (1976); Federal Sink Div. of Unarco.197 NLRB 489 (1972).Zi2 NLRB v. Gissel Packing Co., supra: Cato Show Printing Co.. 219NLRB 739 (1975).122 July 25, 1980.223 The Union had valid signed authorization cards from 14 of the 22employees in the unit.224 See Jefferson National Bank, 240 NLRB 1057 (1979): Great Atlantic& Pacrfic Tea Co., 230 NLRB 766 (1977). While not mentioned in hisbrief, the Respondent adduced evidence at the hearing apparently toshow that Kline and Slater revoked their signed authorization cards byrequesting the return thereof from the Union. Kline testified that she con-tacted the Union during the first week in August 1980 requesting thereturn of her card. Slater's testimony concerning when he asked theUnion for his card back is equivocal but suggests that he did this at theend of July 1980. However, Lind testified that Slater's request for thereturn of his card came in September 1980. Be that as it may it is wellestablished that an employee seeking to revoke an authorization card, andthereby preclude having the card counted in determining the issue of ma-jority status, must actually notify the union of that desire prior to thedemand for recognition. Struthers-Dunn. Inc.. 228 NLRB 49 (1977), en-forcement denied 574 F.2d 796 (3d Cir. 1978): Southbridge Sheet MetalWorks. Inc., 158 NLRB 819 (1966), enfd. 380 F.2d 851 (Ist Cir. 1967);Payless, 157 NLRB 1143 (1966), enfd. 405 F.2d 67 (6th Cir. 1968). Alsosee Jas. H. Matthews & Co. v. NLRB, 354 F.2d 432 (8th Cir. 1965), cert.denied 384 U.S. 1002 (1966). Therefore, since Kline and Slater did notrevoke their designations of the Union as their bargaining agent prior tothe date on which the Union made its demand for recognition and bar-gaining, their withdrawals did not cause the invalidity of their authoriza-tions for the purpose of establishing the Union's majority as of theUnion's demand date, July 25, 1980 Payless, supra, and cases cited at1150 therein.364 PHOTO DRIVE UP2. The applicability of a bargaining orderThe amended consolidated complaint alleges, in sub-stance, that by the unlawful acts and conduct engaged inby the Respondent he has precluded the holding of a fairelection among the entployees in the unit found appropri-ate herein. The Respondent denies this. Further, theGeneral Counsel asserts in his brief that "Respondent'scourse of unlawful conduct requires the issuance of abargaining order." The Respondent in his brief opposesthis as inappropriate.225Analysis and ConclusiolnsIn NLRB v. Gissel Packing Co.. 395 U.S. 575 (1969).the Supreme Court approved the Board's use of bargain-ing orders to remedy an employee's independent 8(a)(1)and (3) violations which undermined a union's majoritystatus and fatally impeded the holding of a fair election.In doing so. the Court held that such orders would beappropriate in two situations. The first involves unfairlabor practices which are so "outrageous" and "perva-sive" that traditional remedies cannot eliminate their co-ercive effect, with the result that a fair election is ren-dered impossible. The second, as described by the Courtat 614-615 is:...in less extraordinary cases marked by less per-vasive practices which nonetheless still have thetendency to undermine majority strength andimpede the election processes. The Board's author-ity to issue such an order on a lesser showing ofemployer misconduct is appropriate, we should re-emphasize, where there is also a showing that atone point the union had a majority; in such case, ofcourse, effectuating ascertainable employee freechoice becomes as important a goal as deterring em-ployer misbehavior. In fashioning a remedy in theexercise of its discretion, then, the Board can prop-erly take into consideration the extensiveness of anemployer's unfair practices in terms of their pasteffect on election conditions and the likelihood oftheir recurrence in the future. If the Board findsthat the possibility of erasing the effects of pastpractices and of ensuring a fair election (or a fairrerun) by the use of traditional remedies, thoughpresent, is slight, and that employee sentiment onceexpressed through cards would. on balance, bebetter protected by bargaining order, then such anorder should issue....The Court additionally stated elsewhere in Gissel that"perhaps the only fair way to effectuate employee rightsis to re-establish the conditions as they existed before the22s The Respondent gives as reasons therefor. in substance: that therewas no showing that the Union represented a majority of the Respond-ent's employees in the appropriate unit: that even if the Union had "ma-jority support through valid authorization cards. it ,usas a hare majlority"'.that the Union's "majority through valid authorization c:lrds" was lo,st"due to no unfair lahbor practices of respondent": that any unlawful actsor conduct on the Respondent's part "vas not so coercivc. pervasive orextensive as to require a bargaining order to remedy its uillasful effect";and that "the lapse of time which has occurred since the alleged unfairlabor practice, and the significant change in the emplolyc complement,now make a fair election possible"employer's unlawful campaign,"226by means of a bar-gaining order.The Board itself stated in Ship Shape Maintenance Co.,189 NLRB 395 (1971):It is now settled that serious illegal activity ac-companying an employer's refusal to grant recogni-tion and to bargain with the majority representativeof its employees destroys the necessary conditionsfor the holding of a free and fair election. .. .. 7The foregoing unlawful conduct not only pre-cluded the holding of a fair election in the represen-tation proceeding the Union had instituted, but, inour judgment, was of a sufficiently pervasive andextensive character ...to have likely served its in-tended purpose of undermining the Union's preexist-ing majority. In these circumstances we believe thatrestoration of the status quo ante is required in orderto vindicate employee rights and prevent Respond-ent from profiting from its own unfair labor prac-tices. We are further of the opinion that the linger-ing effects of Respondent's past coercive conductrender uncertain the possibility that traditional rem-edies can ensure a fair election. We therefore con-clude, on balance, that the Union's majority carddesignations obtained before the unfair labor prac-tices occurred provided a more reliable test of em-ployee representation desires, and better protect em-ployee rights, than would a rerun election.227' .%:L.R.B. R Gissel Pack ing Co.. Inc.. 395 U.S 575The Board's decision to issue a bargaining order isbased on all the circumstances of the case including thenature of the violations and the context in which theyoccurred. It is pursuant to such an overall evaluationthat the Board makes its findings.228Normally theBoard bases its Gissel bargaining orders upon all unfairlabor practices committed by a particular respondentwhich interfered with, restrained, and coerced employeesin the exercise of their Section 7 rights.229The evidence herein shows that the Union commencedits organizational campaign at the Respondent's plant onor about July 15 or 16, 1980. On July 16 or 17, 1980,upon learning that its employees were engaging in unionactivities, the Respondent commenced his unfair laborpractices, continuing thereafter to engage in various fla-grant violations of Section 8(a)(1) and (3) of the Actclearly to undermine the Union.The Respondent, through his representatives, Michaeland Lynn Shelander,230unlawfully interrogated his em-ployees concerning their own and other employees'union and/or protected activities and sympathies. TheRespondent, by himself and through his representative,Z26 395 u.S. at 612.I7 See also Peirolune Ala/s/a Gas Service, 205 NLRB 68 (1973); Ilondaoa llaslett. 201 NLRB 855 (1973), enfd. 490 F.2d 1382 (6th Cir. 1974)22i Rennselaer Polytechnic Institule. 219 NLRB 712 (1975).229 Rapid Mik. Co. 239 NLRB 405 (1978); Baker Machine & Gear.Inc.. 220 NLRB 194, 195 (1975); Idaho Candy Co.. 218 NLRB 352, 358359 (1975).:" The respective actions attributable to the Shelanders which consti-tute the unlfair lahbor practices have been set forth in detail hereinbefore.365 DECISIONS OF NATIONAL LABOR REL ATIONS BOARDLynn Shelander, solicited employee grievances andpromised, expressly and impliedly, to remedy thesame. 2 31The Respondent himself unlawfully surveyed and cre-ated the impression that the union activities of his em-ployees were under surveillance. He also, through hisrepresentative Lynn Shelander, promised employees awage increase and other benefits in order to discouragetheir support of the Union.Moreover, the Respondent, by himself and through hisrepresentative Lynn Shelander, expressly and impliedlythreatened his employees with "unspecified" harm, withtermination if they did not discontinue their union activi-ties, and with plant closure if the Union were to becomethe collective-bargaining representative of the employeesin an appropriate unit. As stated hereinbefore, a directthreat of loss of employment, whether through plant clo-sure, discharge, or layoff, is one of the most flagrantmeans by which an employer can dissuade employeesfrom selecting a bargaining representative.232Addition-ally, the Respondent by promulgating and enforcing hisunlawful "no-solicitation rule" sought to restrain, coerce,and interfere with the exercise by his employees of theirSection 7 rights under the Act.Further, the record clearly shows that the Respond-ent's actions, as set forth above, were not mere isolatedand haphazard instances of misconduct but were part ofa plan to discourage and dissipate the Union's majoritystatus. Most significantly, the Respondent unlawfully dis-charged Ellen Starbird, the leading supporter of theUnion, as a serious and effective reminder to all his em-ployees of the dangers inherent in continuing to supportthe Union.233231 As the Board stated in Teledyne Dental Products Corp. supra (210NLRB at 435):In essence, we are presented with a situation wherein the Respond-ent has deliberately embarked upon a course of action designed toconvince the employees that their demands will be met throughdirect dealing with the Respondent and that union reprcsenltationcould in no way be advantageous to them. Obviously such conductmust, of necessity. have a strong coercive effect oil the cmployses'freedom of choice, serving as it does to eliminate, by unlawful meansand tactics, the very reason for a unlion's existence. We c:n coinceiveof no more pernicious conduct than that which is calculated to un-dermine the Union and dissipate its majority swhile refusing to hal-gain. Neither is there any conduct which could constitute a greaterimpairment of employees' basic Section 7 rights under our Act. espe-cially since such conduct by its very nature has a long-lasting, if notpermanent, effect on the employees' freedom of choice in selectingor rejecting a bargaining representative ....2a2 General Stencils. Inc.. supra, Devon Gables Nursing HIlole. 237NLRB 775 (1978); NLRB v. Entwistle Mfg. Co., 120 F 2d 523, 536 (4thCir. 1941).213 Jefferson National Bank, supra,. Twilight Haven, Inc., 235 NL.RB1337 (1978); Panchito', 228 NLRB 136 (1977); Motel 6, 207 NL RB 473(1973); A. J. Krajewrki Mfg. Co., 180 NLRB 1071 (1970). As the Boardstated in A. J. Krajewvski Mfg. Co.. supra (180 NLRB at 1071):It is a well-established fact that a discriminatory discharge of an em-ployee because of his union affiliation goes to the very heart of theAct. Furthermore, the discharge of the union leader, as here, servesas a warning to the employees that the employer has the power totake action which affects the employees' livelihoods and that it iswilling to implement such power against Union adherents. The im-plementation of such power against the union ringleader is just aslikely to accomplish the destruction of employee support for union-ization as would a greater number of unfair labor practices which in-dividually have a lesser impact.As detailed above, the Respondent here engaged in se-rious violations of Section 8(a)(l) and (3) of the Act,which were calculated to defeat the Union's organiza-tional effort then and in the future, and to decisively andpermanently undermine its status among the employ-ees.'234Consideration must also be given to the speedwith which the Respondent reacted to the knowledgethat his employees were engaging in union activities. Itherefore believe that the unfair labor practices commit-ted by the Respondent herein were so severe, extensive,outrageous, and pervasive that the application of tradi-tional remedies afford no guarantee that an election willprovide a more accurate index of employees' sentimentthan the authorization cards executed by a majority ofthe employees. In these circumstances I find that "em-ployee sentiment, once expressed through cards, wouldon balance, be better protected by a bargainingorder."2:tAs the Supreme Court has held, an employer has aright to a Board election so long as he does not impedethe election process.z3' However. when he so obstructsthe process, he forfeits his right to an election and mustbargain with the Union on the basis of other clear indica-tions of the employees' desires, and his bargaining obliga-tion commences as of the time that he embarked on aclear course of unlawful conduct or engaged in sufficientunfair labor practices which undermine the union's ma-jority status and subverts the Board's election process-eS.237In the instant case, the Respondent embarked on hiscampaign to destroy the Union's support among unit enm-ployees on July 16 or 17. 1980, when he commenced hisunfair labor practices by unlawfully interrogating his em-ployees. However, inasmuch as the Union's demand forrecognition was made on July 25, 1980, after it had at-tained majority representation of the Respondent's em-2:' No better illustration of the successful results thereof is employeeJackie Shibata's subscquent indecision and wavering of her support of theUnion after the Respondent's unfair labor practices commenced and werein full sway. Inilially and at the commencement of the Union's organiza-tional campaign. Shibala had fully supported the Union. attending theunion nleetilg on July 18, 1980. and signing a union authorization card.After tile 'arious unlawful aclions of the Respondent, she then becameunsure as to how she would vote in the electlion and as to her support ofthe Union. Additionally, the actions of Pamela Kline and Donald AlanSlater, in seeking the return of their signed authorization cards and towilhdlrlaw their support of the Uniol. only after the Respondent had en-g;lged in pervasivs and coercive unfair labor practices during a crucialperiod ill the Unionl's organizaional campaign. ividly underscore this\:, NLRB v. Griel Packing Co.. supra: A.4-nror Indutries, 227 NLRB1543 (1977), fMuli-Mfedical Conalesccrrnt & Aursing Center of Towsen. 225NILRB 429 (1976), enid. 550 F. 2d 974 (4th Cir 1977): Trading Port. lnc..219 Nl RB 298 (1975)I am not utrnindful that the Respondent argues against a bargainingorder herein on the grounds that "The lapse of time which hals occurredsince the alleged utllfair labor practice, and the significant change in theemployee complement. now make a fair election possible." I have consid-ered the Respondent's high turnosver of employees. allegedly 5() percent.and the passage of time as affecting the dissipation of the lingering effect,of the ullfair labor practices but do not find these sufficient to offset theRespondent's severe. egregious. and substantial unfair labor practicesconmmitted in this case.:a I inden Lumbher Divinon. Sunlmerr os Cot v. N.RB. 419 U.S. 301(1974).2:i7 irading Port. Inc. uprua, BaAer Machine & Gear. Inc., 220 NLRB194366 PHOTO DRIVE UPployees in the appropriate unit, I conclude that the Re-spondent should be required to recognize and bargain,upon request, with the Union as of July 25, 1980.2`8From all of the above, I find and conclude that by re-fusing to recognize and bargain with the Union, upon re-quest, and engaging in the unfair labor practices foundherein, the Respondent violated Section 8(a)(5) and (1) ofthe Act, and that a bargaining order is necessary and ap-propriate to protect the majority sentiment expressedthrough authorization cards and to otherwise remedy theviolations committed.239IV. THE EFFECT OF THE UNFAIR l.ABOR PRACTICESUPON COMMI RCIThe activities of the Respondent set forth in sectionIII, above, found to constitute unfair labor practices oc-curring in connection with the operations of the Re-spondent described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE RIEMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that hecease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.As the unfair labor practices committed by the Re-spondent were serious and go to the very heart of theAct, I shall recommend that he cease and desist there-from and in any other manner from interfering with, re-straining, and coercing his employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.240Having found that the Respondent did unlawfully dis-charge Ellen Starbird, it is recommended that the Re-spondent offer her immediate and full reinstatement toher former position or, if said position no longer exists,to a substantially equivalent position, without loss of se-niority or other benefits, and make her whole for anyloss of pay resulting from the discrimination against herby payment to her of a sum of money equal to theamount she normally would have earned as wages tromthe date of her discharge to the date of a bona fide offerof reinstatement, less net interim earnings. The backpaydue under the terms of the recommended order shall becomputed in the manner prescribed by the Board in F.W Woolworth Co., 90 NLRB 289 (1950), with interest asprescribed in Florida Steel Corp., 231 NLRB 651(1977).241254 Peninsula .4sn. for Retarded Children & Adults, 238 NLRB 1099(1978); Trading Porrt. Inc., supra. Also see Crawford House, 238 NLRB 410(1978).259 .LRB v. Gissel Packing Co.. upra: irading Pot. Ic.. supra240 lhickmor Foods,. 242 NLRB 1357 (1979); A'LRB v. Express Publish-ing Co.. 312 U.S. 42h (1941); NLRB v. Eniwistle .5jg. Co., 120 F 2d 532(4th Cir 1941).241 See. generally. Isis Plumbing Co., 138 NI.RB 716 (1962). Also seeOly'mpic Medical Corp., 250 NL RB 146 (198()): Pioneer Concrete Co. 241NLRB 264 (1979)In view of the Respondent's extensive and pervasiveunfair labor practices which were calculated to destroythe Union's previously enjoyed majority status, and sinceI am persuaded that the application of traditional reme-dies for the said unfair labor practices cannot eliminatethe lingering and restraining effects thereof and makesthe holding of a fair, meaningful, and free election virtu-ally impossible, I regard the employees' signed authoriza-tion cards as a more reliable measure of their representa-tion desires. I will therefore recommend the issuance ofan order requiring the Respondent to recognize and bar-gain with the Union as the exclusive collective-bargain-ing representative of the Respondent's employees in theappropriate unit.242CONCI USIONS OF LAW1. The Respondent, GJreg Bunker, a sole proprietord/b/a Photo Drive Up, is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. United Food & Commercial Workers Union, Local428, affiliated with United Food & Commercial WorkersInternational Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The Respondent has interfered with, restrained, andcoerced his employees in the exercise of their rightsguaranteed in Section 7 of the Act, and has thereby en-gaged in unfair labor practices in violation of Section8(a)(l) of the Act by:(a) Coercively interrogating his employees regardingtheir own and other employees' union and/or protectedactivities and sympathies.(b) Soliciting employees' grievances and promising ex-pressly or impliedly that such grievances would be ad-justed for the purposes of influencing their selection of alabor organization as their bargaining representative.(c) Threatening his employees with discharge and withplant closure if they engaged in union and/or protectedconcerted activities or supported the Union.(d) Engaging in or creating the impression of surveil-lance of the union and/or protected concerted activitiesof his employees.(e) Promulgating and maintaining an invalid no-solici-tation rule, and applying it in a discriminatory manner.(f) Expressly and impliedly promising wage increasesand other benefits to his employees for the purpose ofdiscouraging their support of the Union.4. By discharging Ellen Starbird because of her unionactivities and refusing to reinstate her, the Respondenthas engaged in unfair labor practices in violation of Sec-tion 8(a)(3) and (1) of the Act.5. All full-time and regular part-time laboratory em-ployees and drivers employed by the Respondent at hisMeridian Avenue, San Jose, California, facility: exclud-ing all retail clerks, retail sales clerks, guards and super-visors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.242 I.RB , Gisscl Packing Co.. supra, Irading Porn. In,.. upra Westr-minister Comrunmuni Hlospital, 221 NL.RH 185 (1975)367 DECISIONS OF NATIONAL LABOR REI.ATIONS 3BOARD6. Since July 23, 1980, the Union has been the exclu-sive collective-bargaining representative of all employeesemployed in the unit found appropriate in Conclusion ofLaw 5, above, for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.7. By refusing on or after July 25, 1980, to recognizeand bargain with the Union as the collective-bargainingrepresentative of his employees in the unit found appro-priate above, the Respondent violated Section 8(a)(5) and(1) of the Act.8. The unfair labor practices found above are unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record, and pur-suant to Section 10(c) of the Act, I hereby issue the fol-lowing recommended:ORDER243The Respondent, Greg Bunker, a sole proprietord/b/a Photo Drive Up, San Jose, California, his agents,successors, and assigns, shall:1. Cease and desist from:(a) Coercively interrogating his employees regardingtheir own and other employees' union and/or protectedactivities and sympathies.(b) Soliciting employees' grievances and promisingthat such grievances will be adjusted for the purpose ofinfluencing their selection of a labor organization as theirbargaining representative.(c) Threatening his employees with discharge and withplant closure if they engage in union and/or protectedconcerted activities or supported the Union.(d) Engaging in or creating the impression of surveil-lance of the union and/or protected concerted activitiesof his employees.(e) Promulgating and maintaining an invalid no-solici-tation rule and applying it in a discriminatory manner.(f) Expressly and impliedly promising wage increasesand other benefits to his employees for the purpose ofdiscouraging their support of the Union.(g) Discouraging membership or support of UnitedFood & Commercial Workers Union, Local 428, affili-ated with United Food & Commercial Workers Interna-tional Union, AFL-CIO, or any labor organization, bydischarging employees or otherwise discriminatingagainst them in their hire and tenure.(h) Refusing to recognize and, upon request, to bargainwith United Food & Commercial Workers Union, Local428, affiliated with United Food & Commercial WorkersInternational Union, AFL-CIO, as the exclusive collec-tive-bargaining representative of his employees in theunit found appropriate herein.243 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(i) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaran-teed them under Section 7 of the Act.2442. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Offer Ellen Starbird immediate and full reinstate-ment to her former job or, if that job no longer exists, toa substantially equivalent position, without prejudice toher seniority or any other rights or privileges previouslyenjoyed.(b) Make Ellen Starbird whole for any loss of pay suf-fered by her by reason of the discrimination foundherein, in the manner described in the section entitled"The Remedy."(c) Expunge from his files any reference to the dis-charge of Ellen Starbird on July 23, 1980, and notify herin writing that this has been done and that evidence ofthis unlawful discharge will not be used as a basis forfuture personnel actions against her.245(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(e) Rescind his invalid no-solicitation rule.(f) Upon request, recognize and bargain with UnitedFood and Commercial Workers Union, Local 428, affili-ated with United Food & Commercial Workers Interna-tional Union, AFL-CIO, as the exclusive collective-bar-gaining representative of his employees in the appropri-ate bargaining unit set forth above, with respect to ratesof pay, wages, hours, and other terms and conditions ofemployment and, if an understanding is reached, embodysuch understanding in a written signed agreement.(g) Post at his Meridian Avenue, San Jose, California,facility copies of the attached notice marked "Appen-dix."246Copies of said notice, on forms provided by theRegional Director for Region 32, after being duly signedby the Respondent's authorized representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by him for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that said notices are not altered, defaced, orcovered by any other material.(h) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.'44 A broad order is warranted herein as indicated by the seriousunfair labor practices found. Backstage Restauran&, 232 NLRB 1082(1977); Stride Rite Corp.., supra, Ann Lee Sportswear. Inc., 220 NLRB 982(1975).45. Sterling Sugar. Inc., 261 NLRB 472 (1982).4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National L abor Relations Board."368